Confidential portions of this document have been redacted and filed separately
with the Commission.


Exhibit 10.38






AMENDED AND RESTATED CREDIT AGREEMENT
dated as of November 21, 2017
among
LENDINGTREE, LLC
as the Borrower,
LENDINGTREE, INC.,
as Parent,


THE LENDERS FROM TIME TO TIME PARTY HERETO
and
SUNTRUST BANK
as Administrative Agent


with
SUNTRUST ROBINSON HUMPHREY, INC.,
as Sole Arranger and Bookrunner,
and


BANK OF AMERICA, N.A.,
ROYAL BANK OF CANADA,
FIFTH THIRD BANK,
and
REGIONS BANK,
as Co-Syndication Agents






--------------------------------------------------------------------------------


Confidential portions of this document have been redacted and filed separately
with the Commission.


TABLE OF CONTENTS


 
 
Page
ARTICLE 1
DEFINITIONS; CONSTRUCTION
1
Section 1.1
Definitions
1
Section 1.2
Classifications of Loans and Borrowings
25
Section 1.3
Accounting Terms and Determination
25
Section 1.4
Terms Generally
25
Section 1.5
Limited Condition Transactions
25
ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS
26
Section 2.1
General Description of Facilities
26
Section 2.2
Revolving Loans
26
Section 2.3
Procedure for Revolving Borrowings
26
Section 2.4
Swingline Commitment
27
Section 2.5
[Intentionally Omitted]
28
Section 2.6
Funding of Borrowings
28
Section 2.7
Interest Elections
28
Section 2.8
Optional Reduction and Termination of Commitments
29
Section 2.9
Repayment of Loans
29
Section 2.10
Evidence of Indebtedness
29
Section 2.11
Optional Prepayments
30
Section 2.12
Mandatory Prepayments
30
Section 2.13
Interest on Loans
30
Section 2.14
Fees
31
Section 2.15
Computation of Interest and Fees
32
Section 2.16
Inability to Determine Interest Rates
32
Section 2.17
Illegality
32
Section 2.18
Increased Costs
32
Section 2.19
Funding Indemnity
33
Section 2.20
Taxes
34
Section 2.21
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
36
Section 2.22
Letters of Credit
37
Section 2.23
 Increase of Commitments; Additional Lenders
40
Section 2.24
Mitigation of Obligations
43
Section 2.25
Replacement of Lenders
43
Section 2.26
Defaulting Lenders
43
ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
45
Section 3.1
Conditions to Effectiveness
45
Section 3.2
Conditions to Each Credit Event
47
Section 3.3
Delivery of Documents
47
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
48
Section 4.1
Existence; Power
48
Section 4.2
Organizational Power; Authorization
48
Section 4.3
Governmental Approvals; No Conflicts
48
Section 4.4
Financial Statements; Absence of Material Adverse Effect
48
Section 4.5
Litigation and Environmental Matters
48



i

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Section 4.6
Compliance with Laws and Agreements
48
Section 4.7
Investment Company Act; Other Regulatory Schemes
49
Section 4.8
Taxes
49
Section 4.9
Margin Regulations
49
Section 4.10
ERISA
49
Section 4.11
Ownership of Property; Insurance
49
Section 4.12
Disclosure
50
Section 4.13
Labor Relations
50
Section 4.14
Subsidiaries
50
Section 4.15
Solvency
50
Section 4.16
Deposit and Disbursement Accounts
50
Section 4.17
Collateral Documents
50
Section 4.18
Sanctions and Anti-Corruption Laws
51
Section 4.19
EEA Financial Institutions
51
ARTICLE V
AFFIRMATIVE COVENANTS
51
Section 5.1
Financial Statements and Other Information
51
Section 5.2
Notices of Material Events
52
Section 5.3
Existence; Conduct of Business
53
Section 5.4
Compliance with Laws
53
Section 5.5
Payment of Obligations
53
Section 5.6
Books and Records
53
Section 5.7
Visitation and Inspection
53
Section 5.8
Maintenance of Properties; Insurance
53
Section 5.9
Use of Proceeds; Margin Regulations
54
Section 5.10
Casualty and Condemnation
54
Section 5.11
Cash Management
54
Section 5.12
Additional Subsidiaries and Collateral
54
Section 5.13
Leased Locations
56
Section 5.14
Further Assurances
56
ARTICLE VI
FINANCIAL COVENANT
56
ARTICLE VII
NEGATIVE COVENANTS
56
Section 7.1
Indebtedness and Disqualified Capital Stock
58
Section 7.2
Liens
59
Section 7.3
Fundamental Changes
59
Section 7.4
Investments, Loans
60
Section 7.5
Restricted Payments
61
Section 7.6
Sale of Assets
62
Section 7.7
Transactions with Affiliates
62
Section 7.8
Restrictive Agreements
63
Section 7.9
Sale and Leaseback Transactions
63
Section 7.10
Hedging Transactions
63
Section 7.11
Amendment to Organizational Documents
63
Section 7.12
Accounting Changes
64
Section 7.13
Sanctions and Anti-Corruption Laws
64
ARTICLE VIII
EVENTS OF DEFAULT
64
Section 8.1
Events of Default
64



ii

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Section 8.2
Application of Proceeds from Collateral
66
ARTICLE IX
THE ADMINISTRATIVE AGENT
67
Section 9.1
Appointment of the Administrative Agent
67
Section 9.2
Nature of Duties of the Administrative Agent
67
Section 9.3
Lack of Reliance on the Administrative Agent
68
Section 9.4
Certain Rights of the Administrative Agent
68
Section 9.5
Reliance by the Administrative Agent
68
Section 9.6
The Administrative Agent in its Individual Capacity
68
Section 9.7
Successor Administrative Agent
68
Section 9.8
Withholding Tax
69
Section 9.9
The Administrative Agent May File Proofs of Claim
69
Section 9.10
Authorization to Execute Other Loan Documents
69
Section 9.11
Collateral and Guaranty Matters
70
Section 9.12
Right to Realize on Collateral and Enforce Guarantee
70
Section 9.13
Secured Bank Product Obligations and Hedging Obligations
70
Section 9.14
Syndication Agent
70
ARTICLE X
MISCELLANEOUS
70
Section 10.1
Notices
70
Section 10.2
Waiver; Amendments
73
Section 10.3
Expenses; Indemnification
74
Section 10.4
Successors and Assigns
76
Section 10.5
Governing Law; Jurisdiction; Consent to Service of Process
79
Section 10.6
WAIVER OF JURY TRIAL
79
Section 10.7
Right of Set-off
79
Section 10.8
Counterparts; Integration
80
Section 10.9
Survival
80
Section 10.10
Severability
80
Section 10.11
Confidentiality
80
Section 10.12
Interest Rate Limitation
81
Section 10.13
Waiver of Effect of Corporate Seal
81
Section 10.14
Patriot Act
81
Section 10.15
No Advisory or Fiduciary Responsibility
81
Section 10.16
Joint and Several Obligations
81
Section 10.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
81
Section 10.18
Amendment and Restatement
82
Section 10.19
Certain ERISA Matters
82



iii

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Schedules
 
 
Schedule I
-
Applicable Margin and Applicable Percentage
Schedule II
-
Commitment Amounts
Schedule 1.1(a)
-
Immaterial Subsidiaries
Schedule 1.1(b)
-
Subsidiary Loan Parties
Schedule 4.5
-
Environmental Matters
Schedule 4.14
-
Subsidiaries
Schedule 4.16
-
Deposit and Disbursement Accounts
Schedule 7.1
-
Existing Indebtedness
Schedule 7.2
-
Existing Liens
Schedule 7.4
-
Existing Investments
Schedule 7.5
-
Affiliate Transactions
 
 
 
 
 
 
Exhibits
 
 
Exhibit A
-
Form of Assignment and Assumption
Exhibit B
-
Form of Guaranty and Security Agreement
Exhibit 2.3
-
Form of Notice of Revolving Borrowing
Exhibit 2.4
-
Form of Notice of Swingline Borrowing
Exhibit 2.7
-
Form of Notice of Continuation/Conversion
Exhibit 2.20
-
Tax Certificates
Exhibit 5.1(c)
-
Form of Compliance Certificate





iv

--------------------------------------------------------------------------------


Confidential portions of this document have been redacted and filed separately
with the Commission.


AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of November 21, 2017, by and among LENDINGTREE, LLC, a Delaware
limited liability company (the “Borrower”), LENDINGTREE, INC., a Delaware
corporation (“Parent”), the several banks and other financial institutions and
lenders from time to time party hereto (the “Lenders”), and SUNTRUST BANK, in
its capacity as administrative agent for itself and the Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”) and as swingline
lender (the “Swingline Lender”).
W I T N E S S E T H:
WHEREAS, the Borrower, the lenders party thereto, and SunTrust Bank, as
administrative agent, entered into that certain Credit Agreement dated as of
October 22, 2015 (as amended prior to the date hereof, the “Existing Credit
Agreement”) pursuant to which the lenders party thereto have made available
certain credit extensions pursuant to the terms and conditions of the Existing
Credit Agreement;
WHEREAS, the Borrower has requested, and the Administrative Agent and the
Lenders party hereto have agreed, subject to the terms hereof, that the Existing
Credit Agreement be amended and restated in order to, among other things, extend
the maturity dates provided therein, increase the total borrowings, and make
certain other amendments and modifications to the Existing Credit Agreement;
WHEREAS, it is the intent of the parties hereto that this Agreement amend and
restate in its entirety the Existing Credit Agreement and that this Agreement
does not and shall not constitute a novation of the obligations and liabilities
of the parties under the Existing Credit Agreement; and
WHEREAS, it is further the intent of the parties to confirm that all Obligations
(as defined in the Existing Credit Agreement) under the Loan Documents (as
defined in the Existing Credit Agreement) shall continue in full force and
effect and that, from and after the Restatement Date, all references to the
“Credit Agreement” and “Loan Documents” contained therein shall be deemed to
refer to this Agreement and the Loan Documents (as defined herein).
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Parent, the Borrower, the Lenders, the Administrative Agent, the
Issuing Bank and the Swingline Lender agree as follows:

ARTICLE I
DEFINITIONS; CONSTRUCTION



Section 1.1Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
“Account Control Agreement” shall mean any tri-party agreement by and among a
Loan Party, the Administrative Agent and a depositary bank or securities
intermediary at which such Loan Party maintains a Controlled Account, in each
case in form and substance reasonably satisfactory to the Administrative Agent.
“Acquisition” shall mean (a) any Investment by Parent or any of its Subsidiaries
in any other Person organized in the United States (with substantially all of
the assets of such Person and its Subsidiaries located in the United States),
pursuant to which such Person shall become a Subsidiary of Parent or any of its
Subsidiaries or shall be merged with Parent or any of its Subsidiaries or (b)
any acquisition by Parent or any of its Subsidiaries of the assets of any Person
(other than a Subsidiary of Parent) that constitute all or substantially all of
the assets of such Person or a division or business unit of such Person, whether
through purchase, merger or other business combination or transaction (and
substantially all of such assets, division or business unit are located in the
United States). With respect to a determination of the amount of an Acquisition,
such amount shall include all consideration (including any deferred payments)
set forth in the applicable agreements governing such Acquisition as well as the
assumption of any Indebtedness in connection therewith; provided that any
deferred payment that is subject to a contingency shall be considered in
determining the amount of the Acquisition only to the extent of the reserve, if
any, required under GAAP (as determined at the time of the consummation of such
Permitted Acquisition) to be established in respect thereof by Parent or any of
its Subsidiaries.
“Additional Lender” shall have the meaning set forth in Section 2.23.
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in Dollars appearing on Reuters screen page LIBOR 01 (or on
any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 A.M. (London time) two (2) Business Days prior to
the first day of such Interest Period, with a maturity comparable to such
Interest Period (provided that if such rate is less than zero, such rate shall
be deemed to be zero), divided by (ii) a percentage equal to 1.00% minus the
then stated maximum rate of all reserve requirements (including any marginal,
emergency, supplemental, special or other reserves and without benefit of
credits for proration, exceptions or offsets that may be available from time to
time) applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, that (x) if the rate referred to
in clause (i) above is not available at any such time for any reason, then the
rate referred to in clause (i) shall instead be the interest rate per annum, as
reasonably determined by the Administrative Agent, to be the arithmetic average
of the rates per annum at which deposits in U.S. Dollars in an amount equal to
the amount of such Eurodollar Loan are offered by major banks in the London
interbank market to the Administrative Agent at approximately 11:00 A.M. (London
time), two (2) Business Days prior to the first day of such Interest Period for
contracts that would be entered into at the commencement of such Interest Period
for the same duration as such Interest Period, provided that any such rate
determination shall be consistent with similar rate determinations for other
customers of the Administrative Agent similarly situated as Borrower, and (y) if
the interest rate for any Eurodollar Loan determined pursuant to this definition
is less than zero, then the Adjusted LIBO Rate for such Eurodollar Loan shall be
deemed to equal zero.
“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 25%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlled by” and “under common Control with” have the meanings correlative
thereto.
“Affiliated Persons” mean, with respect to any specified Permitted Holder which
is a natural person, (a) such specified person’s parents, spouse, siblings,
descendants, step children, step grandchildren, nieces and nephews and their
respective spouses, (b) the estate, legatees and devisees of such specified
person and each of the persons referred to in clause (a), and (c) any company,
partnership, trust, foundation or other entity or investment vehicle created for
the benefit of, or controlled by, any of the persons referred to in clause (a)
or (b) or created by any such person for the benefit of any charitable
organization or for a charitable purpose.
“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the
Restatement Date, the Aggregate Revolving Commitment Amount is $250,000,000.
“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Parent or its Subsidiaries (or, as such term is used
in the definition of the term “Liberty Successor”, to Liberty Successor) from
time to time concerning or relating to bribery or corruption.
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
“Applicable Margin” shall mean, as of any date, the percentage per annum
determined by reference to the applicable Consolidated Total Net Leverage Ratio
in effect on such date as set forth on Schedule I; provided that a change in the
Applicable Margin resulting from a change in the Consolidated Total Net Leverage
Ratio shall be effective on the second Business Day after which Parent delivers
each of the financial statements required by Section 5.1(a) and (b) and the
Compliance Certificate required by Section 5.1(c); provided, further, that if at
any time Parent shall have failed to deliver such financial statements and such
Compliance Certificate when so required, the Applicable Margin shall be at Level
I as set forth on Schedule I until such time as such financial statements and
Compliance Certificate are delivered, at which time the Applicable Margin shall
be determined as provided above. Notwithstanding the foregoing, the Applicable
Margin from the Restatement Date until the date by which the financial
statements and Compliance Certificate for the Fiscal Quarter ending December 31,
2017, are required to be delivered


2

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


shall be at Level II as set forth on Schedule I. In the event that any financial
statement or Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin based upon the
pricing grid set forth on Schedule I (the “Accurate Applicable Margin”) for any
period that such financial statement or Compliance Certificate covered, then (i)
Parent shall immediately deliver to the Administrative Agent a correct financial
statement or Compliance Certificate, as the case may be, for such period, (ii)
the Applicable Margin shall be adjusted such that after giving effect to the
corrected financial statement or Compliance Certificate, as the case may be, the
Applicable Margin shall be reset to the Accurate Applicable Margin based upon
the pricing grid set forth on Schedule I for such period and (iii) the Borrower
shall immediately pay to the Administrative Agent, for the account of the
Lenders, the accrued additional interest owing as a result of such Accurate
Applicable Margin for such period.  The provisions of this definition shall not
limit the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.
“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum determined by reference
to the Consolidated Total Net Leverage Ratio in effect on such date as set forth
on Schedule I; provided that a change in the Applicable Percentage resulting
from a change in the Consolidated Total Net Leverage Ratio shall be effective on
the second Business Day after which Parent delivers each of the financial
statements required by Section 5.1(a) and (b) and the Compliance Certificate
required by Section 5.1(c); provided, further, that if at any time Parent shall
have failed to deliver such financial statements and such Compliance Certificate
when so required, the Applicable Percentage shall be at Level I as set forth on
Schedule I until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Percentage shall be
determined as provided above. Notwithstanding the foregoing, the Applicable
Percentage for the commitment fee from the Restatement Date until the date by
which the financial statements and Compliance Certificate for the Fiscal Quarter
ending December 31, 2017, are required to be delivered shall be at Level II as
set forth on Schedule I. In the event that any financial statement or Compliance
Certificate delivered hereunder is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage based upon the pricing grid set
forth on Schedule I (the “Accurate Applicable Percentage”) for any period that
such financial statement or Compliance Certificate covered, then (i) Parent
shall immediately deliver to the Administrative Agent a correct financial
statement or Compliance Certificate, as the case may be, for such period, (ii)
the Applicable Percentage shall be adjusted such that after giving effect to the
corrected financial statement or Compliance Certificate, as the case may be, the
Applicable Percentage shall be reset to the Accurate Applicable Percentage based
upon the pricing grid set forth on Schedule I for such period and (iii) the
Borrower shall immediately pay to the Administrative Agent, for the account of
the Lenders, the accrued additional commitment fee owing as a result of such
Accurate Applicable Percentage for such period. The provisions of this
definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.13(c) or Article VIII.
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in substantially the form of Exhibit A attached hereto or any other form
approved by the Administrative Agent.
“Availability Period” shall mean the period from the Restatement Date to but
excluding the Revolving Commitment Termination Date.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.
“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Product to any Loan Party, (i) is a Lender or an Affiliate of a Lender and
(ii) except when the Bank Product Provider is SunTrust Bank and its Affiliates,
has provided concurrent or subsequent written notice to the Administrative Agent
which has been acknowledged by the Borrower of (x) the existence of such Bank
Product, (y) the maximum dollar amount of obligations arising thereunder (the
“Bank Product


3

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from time to time (provided, however, Bank
Product Obligations shall be excluded from the application of proceeds described
in Section 8.2 until the Administrative Agent has received written notice and
such supporting documentation as described above from the Bank Product
Provider). In no event shall any Bank Product Provider acting in such capacity
be deemed a Lender for purposes hereof to the extent of and as to Bank Products
except that each reference to the term “Lender” in Article IX and Section
10.3(b) shall be deemed to include such Bank Product Provider and in no event
shall the approval of any such person in its capacity as Bank Product Provider
be required in connection with the release or termination of any security
interest or Lien of the Administrative Agent. The Bank Product Amount may be
changed from time to time upon written notice to the Administrative Agent by the
applicable Bank Product Provider. No Bank Product Amount may be established at
any time that a Default or Event of Default exists.
“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.
“Base Rate” shall mean for any day a rate per annum equal to the highest of (i)
the rate of interest which the Administrative Agent announces from time to time
as its prime lending rate, as in effect from time to time (the “Prime Rate”),
(ii) the Federal Funds Rate, as in effect from time to time, plus one-half of
one percent (0.50%) per annum and (iii) the Adjusted LIBO Rate determined on a
daily basis for an Interest Period of one (1) month, plus one percent (1.00%)
per annum (any changes in such rates to be effective as of the date of any
change in such rate); provided, that if the Base Rate would otherwise be less
than zero percent, then the Base Rate shall be deemed to be zero percent. The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below the Administrative Agent’s prime lending rate. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate, or the Adjusted LIBO Rate will be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Rate, or the
Adjusted LIBO Rate.
“Beneficial Owner” shall mean, with respect to any amount paid hereunder or
under any other Loan Document, the Person that is the beneficial owner, for U.S.
federal income tax purposes, of such payment.
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.
“Borrower Materials” shall mean all financial projections and other information
that has been or will be made available to the Sole Arranger or any of the
Lenders by the Parent, the Borrower, or any of their representatives (or on
their behalf) in connection with this Agreement and the transactions
contemplated hereunder.
“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia or New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any such day that is also a day on which
dealings in Dollar deposits are not conducted by and between banks in the London
interbank market.
“Capital Expenditures” shall mean, for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of
Parent and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of Parent for such period prepared in accordance with
GAAP and (ii) Capital Lease Obligations incurred by Parent and its Subsidiaries
during such period, excluding any expenditure to the extent such expenditure is
part of the aggregate amounts payable in connection with, or other consideration
for, any Permitted Acquisition consummated during or prior to such period.


4

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11‑1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).
“Capped Adjustments” shall mean (a) any additions to Consolidated EBITDA
pursuant to clause (ii)(G) of the definition of such term, (b) any additions to
Consolidated EBITDA pursuant to clause (ii)(H) of the definition of such term,
and (c) any Pro Forma Capped Adjustments.
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralized” and “Cash Collateralization”
have the corresponding meanings).
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from a Credit Rating Agency;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA and Aaa
(or equivalent rating) by at least two Credit Rating Agencies, and (iii) have
portfolio assets of at least $5,000,000,000.
“Change in Control” shall mean (a) the acquisition of beneficial ownership,
directly or indirectly, by any Person or group (such Person or group, the
“Transferee”) (excluding any Permitted Holder or group Controlled by any
Permitted Holder) of more than 35% of the aggregate voting power (with
equivalent economic interests) of all outstanding classes or series of the
Parent’s voting stock (“Total Voting Power”), unless either (i) the Permitted
Holders beneficially own a majority of the Total Voting Power or (ii) if the
Permitted Holders beneficially own less than a majority of the Total Voting
Power, the Total Voting Power represented by the shares beneficially owned by
the Permitted Holders exceeds the Total Voting Power represented by shares
beneficially owned by such acquiring person or group; or (b) Parent ceases to
own and control, directly or indirectly, beneficially and of record, 100% of the
outstanding shares of voting stock (with equivalent economic interests) of
Borrower. For the purposes of this definition, “Control” shall mean the power,
directly or indirectly, to direct or cause the direction of the management and
policies, or the dismissal or appointment of the management, of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
The terms “Controlled by” and “under common Control with” have the meanings
correlative thereto.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty, or
in the administration, interpretation, implementation or application thereof, by
any Governmental Authority, or (iii) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority)


5

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


or the United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, or Incremental Term Loans and when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment, a Swingline
Commitment, or an Incremental Term Loan commitment.
“Closing Date” shall mean October 22, 2015.
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is or purports to be the subject of a Lien to the
Administrative Agent to secure the whole or any part of the Obligations or any
Guarantee thereof, and shall include, without limitation, all casualty insurance
proceeds and condemnation awards with respect to any of the foregoing. In all
cases, the pledging as Collateral of Capital Stock of any Foreign Subsidiary
held or owned by any Loan Party shall be limited to 66% of the issued and
outstanding voting Capital Stock and 100% of the issued and outstanding
non-voting Capital Stock of such Foreign Subsidiary, as applicable.
“Collateral Access Agreement” shall mean each landlord waiver or bailee
agreement granted to, and in form and substance reasonably acceptable to, the
Administrative Agent.
“Collateral Documents” shall mean, collectively, the Guaranty and Security
Agreement, the Account Control Agreements, the Information and Collateral
Disclosure Certificate, all Copyright Security Agreements, all Patent Security
Agreements, all Trademark Security Agreements, all Collateral Access Agreements,
all assignments of key man life insurance policies and all other instruments and
agreements now or hereafter securing or perfecting the Liens securing the whole
or any part of the Obligations or any Guarantee thereof, all UCC financing
statements, fixture filings and stock powers, and all other documents,
instruments, agreements and certificates executed and delivered by any Loan
Party to the Administrative Agent and the Lenders in connection with the
foregoing.
“Commitment” shall mean a Revolving Commitment, a Swingline Commitment, or an
Incremental Term Loan commitment or any combination thereof (as the context
shall permit or require).
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.
“Competitor” shall mean, as of any date, any Person for which a substantial
portion of its business is the online loan or consumer credit products
marketplace business or performance marketing for financial services and who is
a competitor of Parent or any of its Subsidiaries, which Person has been
identified in writing to the Administrative Agent as a “Competitor” and set
forth in that certain letter agreement dated as of the Restatement Date
delivered by the Borrower to the Administrative Agent; provided, that, after the
Restatement Date, the Borrower may designate additional similar Persons in an
updated letter agreement as “Competitors” for purposes of this definition with
the prior written consent of the Administrative Agent, which consent shall not
be unreasonably withheld, conditioned or delayed; provided, further, that (i)
any updated letter agreement shall not be effective until 3 Business Days after
delivered to the Administrative Agent and the Lenders and (ii) no updated letter
agreement shall have a retroactive effect on any assignment entered into prior
to the effectiveness of such updated letter agreement.
“Compliance Certificate” shall mean a certificate from the principal executive
officer or a Financial Officer of Parent in the form of, and containing the
certifications set forth in, the certificate attached hereto as Exhibit 5.1 (c).
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” shall mean, for Parent and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, and without duplication, (A) Consolidated Interest Expense, (B)
income tax expense determined on a consolidated basis in accordance with GAAP,
(C) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, including, without limitation, amortization of intangible
assets acquired through Acquisitions, (D) non-cash compensation expenses
including, without limitation, non-cash expenses incurred pursuant to any
management equity plan, stock option plan or any other stock subscription or
shareholder agreement resulting from the grant of stock options or other
equity-based incentives to any director, officer or employee of Parent or any of
the Subsidiaries or incurred pursuant to other stock-settled obligations, (E)
non-cash asset impairment charges (excluding, for the avoidance of doubt, any
write-down of accounts receivable or any


6

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


additions to bad debt expense), (F) losses on sales, dispositions or
abandonments of assets, in each case, outside the ordinary course of business,
(G) any non-recurring restructuring, severance and similar charges, costs and
expenses (including, without limitation, severance, relocation or lease
termination costs and acquisition integration costs) for such period, provided
that the amount of charges, costs and expenses added back pursuant to this
clause (G) for such period, together with the aggregate amount of all other
Capped Adjustments for such period, shall not exceed 20% of Consolidated EBITDA
for such period determined prior to giving effect to any addback for any Capped
Adjustments, (H) litigation settlements and contingencies and legal fees for
certain patent litigation, provided that the amount of charges, costs and
expenses added back pursuant to this clause (H) for such period, together with
the aggregate amount of all other Capped Adjustments for such period, shall not
exceed 20% of Consolidated EBITDA for such period determined prior to giving
effect to any addback for any Capped Adjustments, (I) out-of-pocket transaction
costs, expenses, and fees (including, without limitation, legal fees and
accounting fees) incurred in connection with (1) the drafting, negotiation, and
closing of the Loan Documents, including, without, limitation, any amendment or
other modification thereto, (2) the drafting, negotiation, and closing of any
Acquisition, or (3) the restructuring or reorganization of Parent and its
Subsidiaries to the extent such restructuring or reorganization is permitted
under the Loan Documents, (J) the amount of customary board, monitoring,
consulting or advisory fees, indemnities and related expenses paid or accrued in
such period, (K) charges for such period recognized on changes in the fair value
of contingent consideration payable by, and non-cash charges for such period
recognized on changes in the fair value of the noncontrolling interest in any
acquiree acquired by, Parent or any Subsidiary of Parent in any business
combination, and (L) other non-recurring charges, costs and expenses for such
period (it being understood that items of the type referred to in clause (G) may
only be added back pursuant to clause (G) and not this clause (L)); provided
that, for purposes of calculating compliance with the financial covenant set
forth in Article VI, to the extent that during such period any Loan Party shall
have consummated a Permitted Acquisition, or any sale, transfer or other
disposition of any Person, business, property or assets, Consolidated EBITDA
shall be calculated on a Pro Forma Basis with respect to such Person, business,
property or assets so acquired or disposed of; provided, further, that the
additions to Consolidated EBITDA set forth in the foregoing clauses (A) through
(L), as well as any adjustments to Consolidated EBITDA under the Pro Forma Basis
definition, will be set forth in a certificate of a Responsible Officer of
Parent in form and substance satisfactory to the Administrative Agent.
Notwithstanding the foregoing, for the following Fiscal Quarters, Consolidated
EBITDA will be deemed to be as follows: for the Fiscal Quarter ended on December
31, 2016, $21,127,577, for the Fiscal Quarter ended on March 31, 2017,
$25,162,781, for the Fiscal Quarter ended on June 30, 2017, $28,589,226, and for
the Fiscal Quarter ended on September 30, 2017, $35,433,032.
“Consolidated Interest Expense” shall mean, for Parent and its Subsidiaries for
any period, determined on a consolidated basis in accordance with GAAP, the sum
of (i) total interest expense, including, without limitation, the interest
component of any payments in respect of Capital Lease Obligations, capitalized
or expensed during such period (whether or not actually paid during such period)
plus (ii) the net amount payable (or minus the net amount receivable) with
respect to Hedging Transactions during such period (whether or not actually paid
or received during such period).
“Consolidated Net Income” shall mean, for Parent and its Subsidiaries for any
period, the net income (or loss) of Parent and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, but excluding
therefrom (to the extent otherwise included therein) (i) any extraordinary gains
or losses, (ii)  income or loss from discontinued operations, (iii) any gains
attributable to write-ups of assets or the sale of assets (other than the sale
of inventory in the ordinary course of business), (iv) any equity interest of
Parent or any Subsidiary of Parent in the unremitted earnings of any Person that
is not a Subsidiary, (v) any income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with Parent or
any Subsidiary or the date that such Person’s assets are acquired by Parent or
any Subsidiary and (vi) any income (or loss) from the early extinguishment or
modification of debt.
“Consolidated Revenues” shall mean, for any period, the aggregate revenues of
Parent and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP.
“Consolidated Senior Secured Debt” shall mean, as of any date, the amount of
Consolidated Total Funded Debt that is secured by a Lien on any asset or
property of Parent or any of its Subsidiaries.
“Consolidated Total Assets” shall mean, at any time, the consolidated total
assets of Parent and its Subsidiaries, as such amount would appear on a
consolidated balance sheet of Parent prepared as of such date in accordance with
GAAP.
“Consolidated Total Funded Debt” shall mean, as of any date, all Indebtedness of
Parent and its Subsidiaries described in clauses (i), (ii), (iv) (but only to
the extent such Indebtedness is due and payable but remains unpaid), (vi), and
(vii) of the definition of Indebtedness herein (excluding any intercompany
Indebtedness), measured on a consolidated basis as of such date.


7

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Notwithstanding the foregoing, for purposes of calculating the Consolidated
Total Net Leverage Ratio and the Senior Secured Net Leverage Ratio in connection
with any “incurrence test” set forth in (a) the definition of “Maximum
Incremental Commitment Amount,” (b) the definition of “Permitted Acquisition,”
(c) the definition of “Permitted Specified Real Estate Finance Transaction,” (d)
Section 2.23, (e) Section 7.1, (f) Section 7.4, (g) Section 7.5, or (h) Section
7.6, the Consolidated Total Funded Debt in such calculations shall include all
Indebtedness of Parent and its Subsidiaries described in clause (iv) of the
definition of Indebtedness.
“Consolidated Total Net Leverage Ratio” shall mean, as of any date, the ratio of
(a) the sum of (i) Consolidated Total Funded Debt as of such date minus (ii) an
aggregate amount of Parent and its Subsidiaries’ unrestricted cash and Cash
Equivalents located in the United States not to exceed $50,000,000 (in each
case, that are free and clear of all Liens (other than Liens securing
Obligations)) as of such date to (b) Consolidated EBITDA for the four
consecutive Fiscal Quarters ending on such date.
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
“Controlled Account” shall have the meaning set forth in Section 5.11.
“Copyright” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.
“Copyright Security Agreement” shall mean any Copyright Security Agreement
executed by a Loan Party owning registered Copyrights or applications for
Copyrights in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Closing Date and thereafter.
“Credit Rating Agency” means a nationally recognized credit rating agency that
evaluates the financial condition of issuers of debt instruments and then
assigns a rating that reflects its assessment of the issuer’s ability to make
debt payments.
“Current Assets” shall mean all current assets of Parent and its Subsidiaries as
of any date of determination calculated in accordance with GAAP, but excluding
cash, Cash Equivalents and debts due from Affiliates.
“Current Liabilities” shall mean all liabilities of Parent and its Subsidiaries
that should, in accordance with GAAP, be classified as current liabilities as of
any date of determination, and in any event including all Indebtedness payable
on demand or within one year from such date of determination without any option
on the part of the obligor to extend or renew beyond such year and all accruals
for federal or other taxes based on or measured by income and payable within
such year, but excluding the current portion of long-term debt required to be
paid within one year and the aggregate outstanding principal balance of the
Revolving Loans and the Swingline Loans.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Default Interest” shall have the meaning set forth in Section 2.13(c).
“Defaulting Lender” shall mean, subject to Section 2.26(c), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon


8

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.26(b)) upon delivery of
written notice of such determination to the Borrower, each Issuing Bank, each
Swingline Lender and each Lender.
“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock that by its terms (or by the terms of any other Capital Stock into which
it is convertible or exchangeable) or otherwise (i) matures (other than as a
result of a voluntary redemption or repurchase by the issuer of such Capital
Stock) or is subject to mandatory redemption or repurchase (other than solely
for Capital Stock that is not Disqualified Capital Stock) pursuant to a sinking
fund obligation or otherwise; or (ii) is convertible into or exchangeable or
exercisable for Indebtedness or any Disqualified Capital Stock at the option of
the holder thereof; or (iii) may be required to be redeemed or repurchased at
the option of the holder thereof (other than solely for Capital Stock that is
not Disqualified Capital Stock), in whole or in part, in each case specified in
(i), (ii) or (iii) above on or prior to the date that is ninety one days after
the Maturity Date; or (d) provides for scheduled payments of dividends to be
made in cash.
“Disqualified Institution” shall mean (a) any Disqualified Lender and (b) any
Competitor.
“Disqualified Lender” shall mean each Person previously identified in writing to
the Administrative Agent and set forth in that certain letter agreement dated as
of the Restatement Date delivered by the Borrower to the Administrative Agent,
and each of such Person’s Affiliates.
“Dollar(s)” and the sign “$” shall mean lawful money of the United States.
“Domestic Subsidiary” shall mean each Subsidiary of Parent that is organized
under the laws of the United States or any state or district thereof.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 10.4 (subject to such consents, if any, as may be
required under Section 10.4(b)(iii)).
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of Parent or any of its Subsidiaries directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of


9

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


any Hazardous Materials or (v) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and the regulations
promulgated and rulings issued thereunder.
“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with Parent or any of its Subsidiaries
under Section 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.
“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA that it be notified of such
event); (ii) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 303
of ERISA with respect to any Plan or Multiemployer Plan, or that such filing may
be made, or any determination that any Plan is, or is expected to be, in at-risk
status under Title IV of ERISA; (iii) any incurrence by Parent, any of its
Subsidiaries or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to any Plan or Multiemployer Plan (other than for
premiums due and not delinquent under Section 4007 of ERISA); (iv) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (v) any incurrence by
Parent, any of its Subsidiaries or any of their respective ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or the receipt by Parent, any of its Subsidiaries or any
of their respective ERISA Affiliates of any notice that a Multiemployer Plan is
in endangered or critical status under Section 305 of ERISA; (vi) any receipt by
Parent, any of its Subsidiaries or any of their respective ERISA Affiliates of
any notice, or any receipt by any Multiemployer Plan from Parent, any of its
Subsidiaries or any of their respective ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (vii) engaging in a non-exempt
prohibited transaction within the meaning of Section 4975 of the Code or Section
406 of ERISA; or (viii) any filing of a notice of intent to terminate any Plan
if such termination would require material additional contributions in order to
be considered a standard termination within the meaning of Section 4041(b) of
ERISA, any filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan, or the termination of any Plan under Section 4041(c) of
ERISA.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Event of Default” shall have the meaning set forth in Section 8.1.
“Excess Cash Flow” shall mean, without duplication, with respect to any Fiscal
Year of Parent and its Subsidiaries, Consolidated Net Income plus (a)
depreciation, amortization, income taxes and Consolidated Interest Expense to
the extent deducted in determining Consolidated Net Income, plus decreases or
minus increases (as the case may be) in (b) Working Capital, minus (c)
Unfinanced Cash Capital Expenditures during such Fiscal Year, minus (d) interest
expense paid in cash and scheduled principal payments paid in cash in respect of
Consolidated Total Funded Debt (excluding prepayments of Revolving Loans and
Swingline Loans), minus (e) voluntary prepayments of any Incremental Term Loans
pursuant hereto and, solely to the extent accompanied by a permanent reduction
in the Aggregate Revolving Commitments in accordance with Section 2.8, voluntary
prepayments of the Revolving Loans, plus (in the case of gains) or minus (in the
case of losses) (f) extraordinary gains or losses which are cash items not
included in the calculation of Consolidated Net Income, minus (g) income taxes
paid in cash, except to the extent such income taxes were deducted from Excess
Cash Flow for a prior fiscal period as a reserve, minus (h) Acquisitions,
Restricted Payments, and Investments (other than an Investment in cash or Cash
Equivalents), in each case, that are permitted hereunder and made in cash during
such Fiscal Year by Parent and its Subsidiaries except to the extent that such
Acquisitions, Restricted Payments, and Investments were financed with the
proceeds of Indebtedness (other than Revolving Loans) or the proceeds of equity
issuances.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.


10

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


“Excluded Accounts” shall mean any deposit, commodities or securities account
(a) that is used for payroll, payroll taxes and other employee wage and benefit
payments; (b) that is a trust, fiduciary, escrow or tax payment account; (c)
that is used solely for deposits expressly permitted under Section 7.2(m), (d)
that is a deposit account subject to a zero balance cash sweep into a deposit
account subject to a control agreement; or (e) any other accounts of the Loan
Parties which do not at any time have cash, investment property, or other
amounts, including Cash Equivalents, on deposit therein in excess of $2,000,000,
individually, or $7,500,000 in the aggregate for all such accounts.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.25) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20 and (d) any
U.S. federal withholding Taxes imposed under FATCA.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.
“Fee Letter” shall mean that certain fee letter, dated as of November 1, 2017,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
the Borrower.
“Financial Officer” shall mean, with respect to any Person, the chief financial
officer, chief accounting officer, treasurer, assistant treasurer, or controller
of such Person.
“Fiscal Quarter” shall mean any fiscal quarter of Parent.
“Fiscal Year” shall mean any fiscal year of Parent.
“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.
“Foreign Person” shall mean any Person that is not a U.S. Person.
“Foreign Subsidiary” shall mean each Subsidiary of Parent that is organized
under the laws of a jurisdiction other than one of the fifty states of the
United States or the District of Columbia.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.


11

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.
“Guarantor” shall mean Parent and each of the Subsidiary Loan Parties.
“Guaranty and Security Agreement” shall mean the Amended and Restated Guaranty
and Security Agreement, dated as of the Restatement Date and substantially in
the form of Exhibit B, made by the Loan Parties in favor of the Administrative
Agent for the benefit of the Secured Parties.
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (a) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Transactions (which
may include a Lender or any Affiliate of a Lender).
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Increasing Lender” shall have the meaning set forth in Section 2.23.
“Incremental Commitment” shall have the meaning set forth in Section 2.23.


12

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


“Incremental Term Loan” shall have the meaning set forth in Section 2.23.
“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than (a) earnout obligations or similar deferred or
contingent purchase price obligations and (b) trade payables incurred in the
ordinary course of business; provided that, for purposes of Section 8.1(g),
trade payables overdue by more than 120 days shall be included in this
definition except to the extent that any of such trade payables are being
disputed in good faith and by appropriate measures), (iv) earnout obligations or
similar deferred or contingent purchase price obligations to the extent such
obligations (a) are current obligations and (b) have become liabilities on the
balance sheet of such Person in accordance with GAAP, (v) all obligations of
such Person under any conditional sale or other title retention agreement(s)
relating to property acquired by such Person, (vi) all Capital Lease Obligations
of such Person, (vii) all obligations, contingent or otherwise, of such Person
in respect of letters of credit, acceptances or similar extensions of credit,
(viii) all Guarantees of such Person of the type of Indebtedness described in
clauses (i) through (vii) above, (ix) all Indebtedness of a third party secured
by any Lien on property owned by such Person, whether or not such Indebtedness
has been assumed by such Person, (x) all obligations of such Person, contingent
or otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person, (xi) all Off-Balance Sheet Liabilities and (xii)
all Hedging Obligations. For purposes of determining the amount of attributed
Indebtedness from Hedging Obligations, the “principal amount” of any Hedging
Obligations at any time shall be the Hedge Termination Value of such Hedging
Obligations. The Indebtedness of any Person shall include the Indebtedness of
any partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor. For the avoidance of doubt, the
obligations of the Parent under the Permitted Warrant Transaction shall not
constitute Indebtedness.
“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Information and Collateral Disclosure Certificate” shall have the meaning
assigned to such term in the Guaranty and Security Agreement.
“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months, or to the extent agreed by each Lender of such
Eurodollar Borrowing, twelve months; provided that:
(i)the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
(ii)if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the immediately preceding Business Day;
(iii)any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;
(iv)no Interest Period may extend beyond the Maturity Date.
“Investments” shall have the meaning set forth in Section 7.4.
“IRS” shall mean the United States Internal Revenue Service.
“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit pursuant to Section 2.22.
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $10,000,000.
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.


13

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
“LCT Election” shall have the meaning given such term in Section 1.5(b).
“LCT Test Date” shall mean, with respect to a Limited Condition Transaction, the
date of the definitive agreements for such Limited Condition Transaction.
“Lender-Related Hedge Provider” shall mean any Person that, at the time it
enters into a Hedging Transaction with any Loan Party, (i) is a Lender or an
Affiliate of a Lender and (ii) except when the Lender-Related Hedge Provider is
SunTrust Bank or any of its Affiliates, has provided concurrent or subsequent
written notice to the Administrative Agent which has been acknowledged by the
Borrower of (x) the existence of such Hedging Transaction and (y) the
methodology to be used by such parties in determining the obligations under such
Hedging Transaction from time to time (provided, however, Hedging Obligations
shall be excluded from the application of proceeds described in Section 8.2
until the Administrative Agent has received the written notice thereof and such
supporting documentation as described above from the Lender-Related Hedge
Provider). In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in Article
IX and Section 10.3(b) shall be deemed to include such Lender-Related Hedge
Provider. In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.
“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, the Swingline Lender, each Increasing
Lender, and each Lender that joins this Agreement pursuant to Section 10.4 or
Section 2.25 and each Additional Lender that joins this Agreement pursuant to
Section 2.23.
“LendingTree Foundation” shall mean a non-profit organization established by
Parent or any of its Subsidiaries for the purpose of serving charitable goals,
and any successors thereto.
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.
“Liberty Successor” shall mean any Person that is a successor, assignee, or
Affiliate of LIC, including any Person spun or otherwise separated out of LIC
(or any similar successor or assignee of any such Liberty Successor); provided
that (a) no Person or group (within the meaning of the Exchange Act and the
rules of the Securities and Exchange Commission thereunder as in effect on the
Restatement Date), other than the Permitted Holders (disregarding for this
purpose clause (b) of the definition of such term), is the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act and the rules of the
Securities and Exchange Commission thereunder as in effect on the Restatement
Date), directly or indirectly, of more than 50% of the total voting power (with
equivalent economic interests) represented by the issued and outstanding Capital
Stock of such Liberty Successor, (b) such Liberty Successor is not a Sanctioned
Person, (c) the transaction or transactions pursuant to which such Liberty
Successor shall have become such a successor does not violate any
Anti-Corruption Laws applicable to such Liberty Successor or any Sanctions
applicable to such Liberty Successor, and (d) each of the Administrative Agent
and each Lender shall have received all documentation and other information
reasonably requested by it in writing that it reasonably determines is required
by United States or foreign bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, with respect to such Liberty Successor.
“LIC” shall mean Liberty Interactive Corporation, a Delaware corporation.
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
“Limited Condition Transaction” shall mean any Investment or Acquisition
(including by way of merger, amalgamation, consolidation or other business
combination or the acquisition of Equity Interest or otherwise) permitted by
this Agreement that the Parent or any of its Subsidiaries is contractually
committed to consummate (it being understood such commitment may be subject to
conditions precedent, which conditions precedent may be amended, satisfied or
waived in accordance with the terms of the applicable agreement) and the
consummation of which is not conditioned on the availability of, or on
obtaining, third party financing.


14

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


“Liquidity” shall mean, on any date of determination, the sum of (a)
unrestricted cash held by the Loan Parties in Controlled Accounts subject to
Account Control Agreements plus (b) the Aggregate Revolving Commitment Amount
minus the aggregate Revolving Credit Exposure of all Revolving Lenders.
“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, the Fee Letter, all Notices of Borrowing, all
Notices of Conversion/Continuation, all Compliance Certificates, any
subordination agreement or intercreditor agreement entered into with the
Administrative Agent or any Lender in connection with the Obligations, any
promissory notes issued hereunder and any and all other instruments, agreements,
documents and writings executed in connection with any of the foregoing.
“Loan Parties” shall mean the Borrower and each Guarantor.
“Loans” shall mean all Revolving Loans, Swingline Loans, and Incremental Term
Loans (if any) in the aggregate or any of them, as the context shall require.
“Material Acquisition” shall mean any Acquisition by a Loan Party in which the
total aggregate cash consideration to be paid (including the assumption of any
Indebtedness) pursuant to such Acquisition is greater than or equal to
$125,000,000.
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on, (i)
the business, operations, property, condition (financial or otherwise),
liabilities (contingent or otherwise) of Parent and its Subsidiaries taken as a
whole, (ii) the ability of the Loan Parties to perform any of their respective
obligations under the Loan Documents, or (iii) the validity or enforceability of
any of the Loan Documents or the rights and remedies of the Administrative
Agent, the Issuing Bank, the Swingline Lender or the Lenders under any of the
Loan Documents.
“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
the Letters of Credit) of Parent or any of its Subsidiaries individually or in
an aggregate committed or outstanding principal amount exceeding the Threshold
Amount.
“Material Subsidiary” shall mean, at any time, each Subsidiary other than (a)
the Borrower and (b) any other Subsidiary that has been designated by Parent in
a written notice to the Administrative Agent as not being a Material Subsidiary;
provided, that (i) all Subsidiaries designated by Parent as not being Material
Subsidiaries (taken together with their own subsidiaries) shall not represent
more than 10% for any such Subsidiary, or more than 10% in the aggregate for all
such Subsidiaries, of either (A) Consolidated Total Assets or (B) Consolidated
Revenues of Parent and the Subsidiaries as of the end of or for the period of
four consecutive Fiscal Quarters of Parent most recently ended prior to such
time and (ii) no Subsidiary designated by Parent as not being a Material
Subsidiary shall own Equity Interests or Indebtedness (other than de minimis
Indebtedness) of any Material Subsidiary. For the avoidance of doubt, as of the
Restatement Date, none of the Subsidiaries listed on Schedule 1.1(a) shall be
deemed to be a Material Subsidiary.
“Maturity Date” shall mean the Revolving Commitment Termination Date.
“Maximum Incremental Commitment Amount” shall mean an aggregate amount equal to
$100,000,000 minus the aggregate amount of any and all prior Incremental
Commitments established pursuant to Section 2.23 plus an unlimited amount, so
long as the Senior Secured Net Leverage Ratio does not exceed 2.50 to 1.00 as of
the last day of the most recently ended Fiscal Quarter for which financial
statements are required to have been delivered pursuant to Section 5.1(a) or
(b), calculated on a Pro Forma Basis and as if all such Incremental Term Loans
had been made and all such Incremental Revolving Commitments had been
established (and fully funded) as of the first day of the relevant period for
testing compliance (but calculated without including the cash proceeds of any
such Incremental Term Loans or Incremental Revolving Commitments in the amount
of unrestricted cash and Cash Equivalents to be netted in the calculation of
Consolidated Total Net Leverage Ratio); provided, that, in the case of any
Incremental Term Facility to finance a Limited Condition Transaction, the date
of determination of the Senior Secured Net Leverage Ratio shall, at the option
of the Borrower, be the LCT Test Date for such Limited Condition Transaction.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) Parent, any of its Subsidiaries or an ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which Parent, any of its Subsidiaries or an ERISA Affiliate
contributed to or had an obligation to contribute to such plan.


15

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by Parent or one or more of
its Subsidiaries primarily for the benefit of employees of Parent or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement, or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.
“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.7(b).
“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.
“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.
“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank, any Lender (including the Swingline
Lender) or the Sole Arranger pursuant to or in connection with this Agreement or
any other Loan Document or otherwise with respect to any Loan or Letter of
Credit including, without limitation, all principal, interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
Parent or the Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), reimbursement obligations, fees,
expenses, indemnification and reimbursement payments, costs and expenses
(including all fees and expenses of counsel to the Administrative Agent, the
Issuing Bank and any Lender (including the Swingline Lender) incurred pursuant
to this Agreement or any other Loan Document), whether direct or indirect,
absolute or contingent, liquidated or unliquidated, now existing or hereafter
arising hereunder or thereunder, (b) all Hedging Obligations owed by any Loan
Party to any Lender-Related Hedge Provider, and (c) all Bank Product
Obligations, together with all renewals, extensions, modifications or
refinancings of any of the foregoing; provided, however, that with respect to
any Guarantor, the Obligations shall not include any Excluded Swap Obligations.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).
“Parent” shall have the meaning set forth in the introductory paragraph hereof.
“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.
“Participant” shall have the meaning set forth in Section 10.4(d).


16

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


“Participant Register” shall have the meaning set forth in Section 10.4(d).
“Patent” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.
“Patent Security Agreement” shall mean any Patent Security Agreement executed by
a Loan Party owning Patents or licenses of Patents in favor of the
Administrative Agent for the benefit of the Secured Parties, both on the Closing
Date and thereafter.
“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the Lenders.
“PBGC” shall mean the U.S. Pension Benefit Guaranty Corpora-tion referred to and
defined in ERISA, and any successor entity performing similar functions.
“Permitted Acquisition” shall mean (a) any Acquisition by a Loan Party with the
prior written consent of the Required Lenders or (b) any Acquisition by a Loan
Party that occurs when the following conditions have been satisfied:
(i)before and after giving effect to such Acquisition, no Default or Event of
Default has occurred and is continuing or would result therefrom, and all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be and remain true and correct in all material respects;
(ii)before and after giving effect to such Acquisition, the Consolidated Total
Net Leverage Ratio is less than the applicable Consolidated Total Net Leverage
Ratio covenant level set forth in Article VI (provided that, before and after
giving effect to a Material Acquisition, the Consolidated Total Net Leverage
Ratio may be 0.50 greater than the otherwise applicable covenant level set forth
in Article VI), calculated on a Pro Forma Basis as of the last day of the most
recently ended Fiscal Quarter for which financial statements are required to
have been delivered pursuant to Section 5.1(a) or (b) (measuring Consolidated
Total Funded Debt as of the date of such Acquisition);
(iii)at least 5 days prior (or such shorter period of time as the Administrative
Agent may agree) to the date of the consummation of such Acquisition, Parent
shall have delivered to the Administrative Agent notice of such Acquisition,
together with any information reasonably requested by the Administrative Agent;
(iv)such Acquisition is consensual and approved by the board of directors (or
the equivalent thereof) of the Person whose stock or assets are being acquired;
(v)the Person or assets being acquired is in the same type of business conducted
by Parent and its Subsidiaries on the date hereof or any business reasonably
related thereto;
(vi)such Acquisition is consummated in compliance with all Requirements of Law,
and all consents and approvals from any Governmental Authority or other Person
required in connection with such Acquisition have been obtained; and
(vii)Parent has delivered to the Administrative Agent a certificate executed by
a Responsible Officer certifying that each of the conditions set forth above has
been satisfied, including, without limitation, calculations evidencing the
condition in subclause (ii) above.
“Permitted Bond Hedge Transaction” shall mean any call or capped call option (or
substantively equivalent derivative transaction) relating to the Parent’s common
stock (or other securities or property following a merger event,
reclassification or other change of the common stock of the Parent) purchased by
the Parent in connection with the issuance of the Specified Convertible
Indebtedness and settled in common stock of the Parent (or such other securities
or property), cash or a combination thereof (such amount of cash determined by
reference to the price of the Parent’s common stock or such other securities or
property), and cash in lieu of fractional shares of common stock of the Parent.
“Permitted Capital Stock Issuance” shall mean any sale or issuance of any
Qualified Capital Stock of Parent to the extent permitted hereunder.


17

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


“Permitted Encumbrances” shall mean:
(i)Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves are being maintained in accordance with GAAP;
(ii)statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen
and other Liens imposed by law in the ordinary course of business for amounts
not yet due or which are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves are
being maintained in accordance with GAAP;
(iii)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(iv)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(v)judgment and attachment liens not giving rise to an Event of Default or Liens
created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;
(vi)customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where Parent or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business;
(vii)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of Parent and its Subsidiaries taken as a whole; and
(viii)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Parent or any
Subsidiary in the ordinary course of business of such Person.
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Holder” shall mean any one or more of (a) LIC, (b) a Liberty
Successor, (c) Douglas Lebda, (d) John C. Malone or Gregory B. Maffei, (e) each
of the respective Affiliated Persons of the Persons referred to in clause (b) or
(c), and (f) any Person a majority of the aggregate voting power of all the
outstanding classes or series of the equity securities of which are beneficially
owned by any one or more of the Persons referred to in clauses (a), (b), (c) or
(d). For purposes of this definition, “Person” has the meaning given to it for
purposes of Section 13(d) of the Exchange Act or any successor provision.
“Permitted Investments” shall mean:
(i)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;
(ii)commercial paper having a rating of at least A-1 or the equivalent thereof
by Standard & Poor’s Rating Service or at least P-1 or the equivalent thereof by
Moody’s Investors Service Inc., at the time of acquisition thereof, of S&P or
Moody’s and in either case maturing within one year from the date of acquisition
thereof;
(iii)certificates of deposit, bankers’ acceptances and time deposits maturing
within 365 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;


18

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(iv)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and
(v)mutual funds investing solely in any one or more of the Permitted Investments
described in clauses (i) through (iv) above.
“Permitted Specified Real Estate Finance Transaction” shall mean any Specified
Real Estate Finance Transaction that satisfies the following conditions:
(i)the principal amount of Indebtedness of the Parent or any of its Subsidiaries
incurred in connection with any Specified Real Estate Finance Transaction, when
combined with all other Indebtedness incurred under any other Specified Real
Estate Finance Transaction, shall not exceed $65,000,000 in the aggregate, of
which an aggregate principal amount of no more than (a) $20,000,000 for all such
Specified Real Estate Finance Transactions shall be used to finance all or a
portion of the purchase price of the Specified Real Estate and (b) $45,000,000
for all such Specified Real Estate Finance Transactions shall be used to finance
post-acquisition improvements to the Specified Real Estate, related equipment,
and Hedging Obligations;
(ii)the Liens granted by Parent or any of its Subsidiaries in connection with
the Specified Real Estate Finance Transaction shall (a) secure only the
Indebtedness described in the foregoing clause (i), including, without
limitation, all principal, interest, indemnity, cost and expense reimbursements,
and any other payment obligations owed in connection therewith and (b) not
extend to any assets other than the Specified Real Estate and related
improvements, easements, fixtures, leases and rents, other customary related
assets, and proceeds thereof;
(iii)before and after giving effect to the Specified Real Estate Finance
Transaction, (a) no Default or Event of Default shall exist and (b) all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects);
(iv)after giving effect to the Specified Real Estate Finance Transaction
(including, without limitation, all Indebtedness incurred or to be incurred in
connection therewith), the Parent shall be in compliance with the financial
covenant set forth in Article VI hereof, calculated on a Pro Forma Basis as of
the last day of the most recently ended Fiscal Quarter for which financial
statements are required to have been delivered pursuant to Sections 5.1(a) or
(b) hereof;
(v)at least three (3) business days (or such shorter timeframe as may be agreed
in writing by the Administrative Agent) prior to the date of the consummation of
the Specified Real Estate Finance Transaction, the Parent shall have delivered
to the Administrative Agent draft copies of all financing agreements,
construction loan agreements, mortgages or deeds of trust, and all related
material transaction documents for the Specified Real Estate Finance
Transaction, together with all schedules thereto (all of which shall be in form
and substance reasonably satisfactory to the Administrative Agent), followed by
any materially different drafts of such documents promptly as the same are
available to the Borrower and fully executed copies thereof within five (5)
Business Days (or such other timeframe as may be agreed in writing by the
Administrative Agent) after the consummation of the Specified Real Estate
Finance Transaction;
(vi)the Parent shall have delivered to the Administrative Agent a certificate,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent, executed by a Responsible Officer certifying that each of
the conditions set forth above has been satisfied, including, without
limitation, calculations evidencing the condition in clause (iv) above.
“Permitted Tax Distributions” shall mean tax distributions by a Loan Party (so
long as such Loan Party is treated as a pass-through or disregarded entity) to
its members (“Tax Distributions”) (i) on a quarterly basis, pro rata in
proportion to their respective percentage interests in such Loan Party (except
as otherwise required below), so long as the aggregate amount of such Tax
Distributions does not exceed, quarterly, an amount equal to such Loan Party’s
good faith estimate of the Applicable Tax (as hereinafter defined) with respect
to such taxable year, less the amount paid, if any, with respect to prior
quarters of such taxable year; and (ii) on an annual basis after the end of such
Loan Party’s taxable year, to the extent necessary so that the sum of the
amounts so distributed under this clause (ii) and the amounts distributed under
clause (i) above equals the minimum aggregate amount (the “Applicable Tax”) that
must be distributed to provide each member with an amount that equals the
product of (1) the


19

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


sum of all items of taxable income or gain allocated to such member for such
taxable year less all items of deduction, loss and the loss equivalent of tax
credits allocated to such member (or, to the extent applicable, its predecessors
in interest) for such taxable year and all prior taxable years to the extent not
previously offset by taxable income or gain allocated to such member (or, to the
extent applicable, its predecessors in interest) and (2) a percentage equal to
[(100%-B) x A] + B, where “A” is the highest marginal federal income tax rate
applicable to a corporation or individual (as appropriate) for such preceding
taxable year and “B”, with respect to each member, is the highest marginal state
income tax rate applicable to such member for such preceding taxable year;
provided that if the amount distributed to the members of such Loan Party
pursuant to clause (i) for the taxable year exceeds the Applicable Tax for such
taxable year (including where the amounts included in taxable income of such
Loan Party for such taxable year are decreased as a result of an audit, amended
return or otherwise), then such excess shall be credited against the next Tax
Distributions permitted to be made with respect to subsequent taxable years.
“Permitted Third Party Bank” shall mean any bank or other financial institution
with whom any Loan Party maintains a Controlled Account and with whom an Account
Control Agreement has been executed.
“Permitted Warrant Transaction” shall mean any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Parent’s common stock (or other securities or property following a merger event,
reclassification or other change of the common stock of the Parent) sold by the
Parent substantially concurrently with any purchase by the Parent of the
Permitted Bond Hedge Transaction and settled in common stock of the Parent (or
such other securities or property), cash or a combination thereof (such amount
of cash determined by reference to the price of the Parent’s common stock or
such other securities or property), and cash in lieu of fractional shares of
common stock of the Parent.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by Parent, the
Borrower or any ERISA Affiliate or to which Parent, the Borrower or any ERISA
Affiliate has or may have an obligation to contribute, and each such plan that
is subject to Title IV of ERISA for the five-year period immediately following
the latest date on which Parent, the Borrower or any ERISA Affiliate maintained,
contributed to or had an obligation to contribute to (or is deemed under Section
4069 of ERISA to have maintained or contributed to or to have had an obligation
to contribute to, or otherwise to have liability with respect to) such plan.
“Platform” shall mean Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.
“Pro Forma Basis” shall mean, (i) with respect to any Person, business, property
or asset acquired in a Permitted Acquisition, the inclusion as “Consolidated
EBITDA” of the EBITDA (i.e. net income before interest, taxes, depreciation and
amortization) for such Person, business, property or asset as if such
Acquisition had been consummated on the first day of the applicable period,
based on historical results accounted for in accordance with GAAP, and may also
reflect (a) any projected synergies or similar benefits (net of continuing
associated expenses) expected to be realized as a result of such Acquisition to
the extent such synergies or similar benefits would be permitted to be reflected
in financial statements prepared in compliance with Article 11 of Regulation S-X
under the Securities Act and (b) any other demonstrable cost-savings and other
adjustments (net of continuing associated expenses) not included in the
foregoing clause (a) (including, without limitation, pro forma “run rate” cost
savings, operating expense reductions and restructurings) that are reasonably
identifiable and projected by Parent in good faith to result from actions that
have been taken or with respect to which substantial steps have been taken or
are expected to be taken (in the good faith determination of Parent) within 12
months after such Acquisition is consummated and which are so set forth in a
certificate of a Responsible Officer of Parent; provided that (1) projected (and
not yet realized) cost-savings and other adjustments may no longer be added
pursuant to this paragraph after 18 months after the consummation of the
applicable Acquisition, (2) all adjustments pursuant to this definition will be
without duplication of any amounts that are otherwise included or added back in
computing Consolidated EBITDA in accordance with the definition of such term,
(3) the aggregate additions to Consolidated EBITDA, for any period being tested,
pursuant to clause (b) above (the “Pro Forma Capped Adjustments”), together with
the aggregate amount of all other Capped Adjustments for such period, shall not
exceed 20% of Consolidated EBITDA for such period determined prior to giving
effect to any addback for any Capped Adjustments and (4) if any cost savings or
other adjustments included in any pro forma calculations based on the
anticipation that such cost savings or other adjustments will be achieved within
such 18-month period shall at any time cease to be reasonably anticipated by
Parent to be so achieved, then, on and after such time, pro forma calculations
required to be made hereunder shall not reflect such cost savings or other
adjustments, (ii) with respect to any Person, business, property or asset sold,
transferred or otherwise disposed of, the exclusion from “Consolidated EBITDA”
of the EBITDA (i.e. net income before interest, taxes, depreciation and
amortization) for such Person, business, property or asset so disposed of during
such period as if such disposition had been consummated on the first day of the
applicable period, in accordance with GAAP, and (iii) with respect to any
Indebtedness incurred or Restricted Payment or Investment made, that such
Indebtedness had been incurred or such Restricted Payment or Investment had been
made (and


20

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


all Indebtedness in connection with such Restricted Payment or Investment had
been incurred), as applicable, on the first day of the applicable period.
“Pro Forma Capped Adjustments” has the meaning assigned to such term in the
definition of “Pro Forma Basis”.
“Pro Rata Share” shall mean (i) with respect to any Class of Commitment or Loan
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Commitment of such Class (or if such Commitment has been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure or Incremental Term Loan, as applicable), and the
denominator of which shall be the sum of all Commitments of such Class of all
Lenders (or if such Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure or
Incremental Term Loans, as applicable, of all Lenders) and (ii) with respect to
all Classes of Commitments and Loans of any Lender at any time, the numerator of
which shall be the sum of such Lender’s Revolving Commitment (or if such
Revolving Commitment has been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure) and
Incremental Term Loans and the denominator of which shall be the sum of all
Lenders’ Revolving Commitments (or if such Revolving Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders funded under such Commitments) and
Incremental Term Loans.
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.
“Real Estate” shall mean all real property owned or leased by Parent or any of
its Subsidiaries.
“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Bank.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors, counsel, consultants
or other representatives of such Person and such Person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Incremental Term Loans at such
time or, if the Lenders have no Commitments outstanding, then Lenders holding
more than 50% of the aggregate outstanding Revolving Credit Exposure and
Incremental Term Loans of the Lenders at such time; provided, that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Revolving Commitments, Revolving Credit Exposure and Incremental Term Loans
shall be excluded for purposes of determining Required Lenders.
“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments at such time or, if the
Lenders have no Revolving Commitments outstanding, then Lenders holding more
than 50% of the aggregate Revolving Credit Exposure; provided that to the extent
that any Lender is a Defaulting


21

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Lender, such Defaulting Lender and all of its Revolving Commitments and
Revolving Credit Exposure shall be excluded for purposes of determining Required
Revolving Lenders.
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Responsible Officer” shall mean (x) with respect to certifying compliance with
the financial covenant set forth in Article VI, the chief financial officer or
the treasurer of Parent and (y) with respect to all other provisions, any of the
president, the chief executive officer, the chief operating officer, the chief
financial officer, the treasurer or a vice president of Parent or such other
representative of Parent as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent.
“Restatement Date” shall mean the date on which the conditions precedent set
forth in Section 3.1 and Section 3.2 have been satisfied or waived in accordance
with Section 10.2.
“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its Capital Stock,
any Indebtedness subordinated to the Obligations or any Guarantee thereof or any
options, warrants or other     rights to purchase such Capital Stock or such
Indebtedness, whether now or hereafter outstanding, any management or similar
fees, or any payments in cash (including, without limitation, any premiums paid)
in respect of the Permitted Bond Hedge Transaction or the Permitted Warrant
Transaction.
“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to Section 2.23, or, in
the case of a Person becoming a Lender after the Restatement Date, the amount of
the assigned “Revolving Commitment” as provided in the Assignment and Assumption
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to the terms hereof.
“Revolving Commitment Termination Date” shall mean the earliest of (i) November
21, 2022, (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.8 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.
“S&P” shall mean Standard & Poor’s, a Standard & Poor’s Financial Services LLC
business.
“Sale/Leaseback Transaction” shall have the meaning set forth in Section 7.9.
“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any Person that is the subject
or target of any Sanctions, (b) any Person located, organized, operating or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom or (c) any other relevant sanctions authority.
“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Bank, the Lender-Related Hedge Providers and the Bank Product Providers.


22

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


“Senior Secured Net Leverage Ratio” shall mean, as of any date, the ratio of (a)
the sum of (i) Consolidated Senior Secured Debt as of such date minus (ii) an
aggregate amount of Parent and its Subsidiaries’ unrestricted cash and Cash
Equivalents located in the United States not to exceed $50,000,000 (in each
case, that are free and clear of all Liens (other than Liens securing
Obligations)) as of such date to (b) Consolidated EBITDA for the four
consecutive Fiscal Quarters ending on such date.
“Sole Arranger” shall mean SunTrust Robinson Humphrey, Inc., in its capacity as
left lead arranger in connection with this Agreement.
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.
“Specified Cash Contribution” shall mean capital contributions to Parent made in
cash or the net cash proceeds from Permitted Capital Stock Issuances actually
received by Parent.
“Specified Cash Contribution Amount” shall mean the aggregate amount of
Specified Cash Contributions made after the Restatement Date.
“Specified Convertible Indebtedness” shall mean the senior, unsecured
Indebtedness of the Parent, expected to be issued by the Parent in the second
calendar quarter of 2017 in an aggregate amount not to exceed $300,000,000
(inclusive of any additional Indebtedness issued by the Parent pursuant to any
option to purchase any additional Indebtedness granted to the initial purchasers
of such Indebtedness) that is convertible into shares of common stock of the
Parent (or other securities or property following a merger event,
reclassification or other change of the common stock of the Parent), cash or a
combination thereof (such amount of cash determined by reference to the price of
the Parent’s common stock or such other securities or property), and cash in
lieu of fractional shares of common stock of the Parent.
“Specified Real Estate” shall mean certain office buildings located at 2100 and
2115 Rexford Road, Charlotte, NC, which were purchased by Rexford Office
Holdings, LLC, a Subsidiary of the Borrower, on or about December 28, 2016, and
which are intended to be used as office space by the Parent and its
Subsidiaries.
“Specified Real Estate Finance Transaction” shall mean one or more secured real
estate financing facilities separate from this Agreement and the Obligations
made for the purpose of financing or refinancing the Specified Real Estate.
“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned or held, or (ii) that
is, as of such date, otherwise controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of Parent.
“Subsidiary Loan Party” shall mean any Domestic Subsidiary of Parent that
executes or becomes a party to the Guaranty and Security Agreement. As of the
Restatement Date, the Subsidiary Loan Parties are set forth on Schedule 1.1(b).
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $10,000,000.


23

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
“Swingline Lender” shall mean SunTrust Bank.
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees,
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
“Threshold Amount” shall mean $20,000,000.
“Trademark” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.
“Trademark Security Agreement” shall mean any Trademark Security Agreement
executed by a Loan Party owning registered Trademarks or applications for
Trademarks in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Closing Date and thereafter.
“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.
“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.
“Unfinanced Cash Capital Expenditures” shall mean, for any period, the amount of
Capital Expenditures made by Parent and its Subsidiaries during such period in
cash, but excluding any such Capital Expenditures financed with Indebtedness
permitted under Section 7.1(c).
“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.
“United States” or “U.S.” shall mean the United States of America.
“U.S. Borrower” shall mean any Borrower that is a U.S. Person.
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(e)(ii).
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


24

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


“Withholding Agent” shall mean Parent, the Borrower, any other Loan Party or the
Administrative Agent, as applicable.
“Working Capital” shall mean: for each Fiscal Year, the Current Assets less the
Current Liabilities on December 31 of such Fiscal Year compared to the Current
Assets less the Current Liabilities on December 31 of the immediately prior
Fiscal Year.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.2Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. “Revolving
Loan” or “Incremental Term Loan”) or by Type (e.g. “Eurodollar Loan” or “Base
Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings
also may be classified and referred to by Class (e.g. “Revolving Borrowing”) or
by Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving
Eurodollar Borrowing”).

Section 1.3Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of Parent delivered pursuant to Section
5.1(a); provided that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article VI to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend Article VI
for such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner reasonably satisfactory to the Borrower and the Required
Lenders and the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such covenant to preserve the original intent
thereof in light of such change in GAAP. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification Section 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party or any Subsidiary of any Loan Party at “fair
value”, as defined therein.

Section 1.4Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

Section 1.5Limited Condition Transactions.
(a)In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of determining compliance with any provision
of this Agreement which requires that no Default or Event of Default has
occurred, is continuing or would result from any such action, as applicable,
such condition shall, at the option of the Borrower, be deemed satisfied, so
long as no Event of Default under Sections 8.1(h) or 8.1(i) exists or would
result from such Limited Condition Transaction if the Limited Condition
Transaction and other pro forma events in connection therewith were consummated
on the LCT Test Date. Notwithstanding any provision herein to the contrary, if
the Borrower has exercised its option under the first sentence of this Section
1.5, and any Default or Event of Default occurs following the date the
definitive agreements for the applicable Limited Condition Transaction were
entered into and prior to the consummation of such Limited Condition
Transaction, any such Default or Event of Default shall be deemed to not have
occurred or be continuing solely for purposes of determining whether any action
being taken in


25

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


connection with such Limited Condition Transaction is permitted hereunder, but
for the avoidance of doubt, any such Default or Event of Default shall be a
Default or Event of Default for all other purposes hereunder.
(b)In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of determining (i) compliance on a pro forma
basis with the Consolidated Total Net Leverage Ratio or the Senior Secured Net
Leverage Ratio (but, for the avoidance of doubt, not for purposes of determining
whether the Parent and the Borrower have complied with the financial covenant
set forth in Article VI), (ii) whether a Default or Event of Default has
occurred and is continuing, or (iii) the accuracy of any representation or
warranty, then, in each case, the date of determination for whether any such
action is permitted hereunder shall, at the election of the Borrower (the
Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), be deemed to be the LCT Test Date
(and not, for the avoidance of doubt, the date of consummation of such Limited
Condition Transaction), after giving effect on a Pro Forma Basis to such Limited
Condition Transaction and the other transactions to be entered into in
connection therewith (including the incurrence of Indebtedness or Liens and the
use of proceeds thereof) as if they had occurred at the beginning of the most
recently ended period of four Fiscal Quarters of the Parent ending prior to the
LCT Test Date for which financial statements are required to have been delivered
pursuant to Section 5.1(a) or (b) (or, with respect to any determination of any
financial ratio or metric for any person and its subsidiaries to be acquired in
such Limited Condition Transaction, the specified applicable period therefor).
For the avoidance of doubt, if the Parent or any of its Subsidiaries has
exercised such option and any of such ratios, metrics or amounts for which
compliance was determined or tested as of the LCT Test Date are exceeded as a
result of fluctuations in any such ratio, metric or amount, including due to
fluctuations in Consolidated EBITDA, at or prior to the consummation of such
Limited Condition Transaction, such ratio, metric or amount will be deemed not
to have been exceeded as a result of such fluctuations solely for purposes of
determining whether such provision has been satisfied in connection with such
Limited Condition Transaction.
(c)If the Parent or any of its Subsidiaries makes such LCT Election in
connection with any Limited Condition Transaction, then (i) in connection with
any subsequent calculation of any ratio, metric, or amount (but, for the
avoidance of doubt, not for purposes of determining whether the Parent and the
Borrower have complied with the financial covenant set forth in Article VI)) on
or following the relevant LCT Test Date and prior to the earlier of (A) the date
on which such Limited Condition Transaction is consummated and (B) the date that
the definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio, metric, or amount shall be calculated on a Pro Forma Basis assuming that
such Limited Condition Transaction and any other transactions in connection
therewith (including any incurrence of indebtedness or liens and the use of
proceeds thereof) have been consummated and (ii) such ratio, metric or amount
availability shall not be tested at the time of consummation of such Limited
Condition Transaction.

ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1General Description of Facilities. Subject to and upon the terms and
conditions herein set forth, (i) the Lenders hereby establish in favor of the
Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2; (ii) the Issuing Bank may
issue Letters of Credit in accordance with Section 2.22; (iii) the Swingline
Lender may make Swingline Loans in accordance with Section 2.4; (iv) each Lender
agrees to purchase a participation interest in the Letters of Credit and the
Swingline Loans pursuant to the terms and conditions hereof; provided that in no
event shall the aggregate principal amount of all outstanding Revolving Loans,
Swingline Loans and outstanding LC Exposure exceed the Aggregate Revolving
Commitment Amount in effect from time to time, and (v) Incremental Term Loan
commitments may be established as provided in Section 2.23 and the Incremental
Term Loans thereunder shall be made in accordance with such Section.

Section 2.2Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Aggregate Revolving Commitments, to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitment Amount. During the Availability Period, the
Borrower shall be entitled to borrow, prepay and reborrow Revolving Loans in
accordance with the terms and conditions of this Agreement; provided that the
Borrower may not borrow or reborrow should there exist a Default or Event of
Default.

Section 2.3Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing, substantially in the form of Exhibit 2.3
attached hereto (a “Notice of Revolving Borrowing”), (x) prior to 11:00 a.m. one
(1) Business Day prior to the requested date of


26

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


each Base Rate Borrowing and (y) prior to 11:00 a.m. three (3) Business Days
prior to the requested date of each Eurodollar Borrowing. Each Notice of
Revolving Borrowing shall be irrevocable and shall specify (i) the aggregate
principal amount of such Borrowing, (ii) the date of such Borrowing (which shall
be a Business Day), (iii) the Type of such Revolving Loan comprising such
Borrowing and (iv) in the case of a Eurodollar Borrowing, the duration of the
initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period). Each Revolving Borrowing shall consist entirely
of Base Rate Loans or Eurodollar Loans, as the Borrower may request. The
aggregate principal amount of each Eurodollar Borrowing shall not be less than
$250,000 or a larger multiple of $250,000, and the aggregate principal amount of
each Base Rate Borrowing shall not be less than $250,000 or a larger multiple of
$250,000; provided that Base Rate Loans made pursuant to Section 2.4 or Section
2.22(d) may be made in lesser amounts as provided therein. At no time shall the
total number of Eurodollar Borrowings outstanding at any time exceed four (4).
Promptly following the receipt of a Notice of Revolving Borrowing in accordance
herewith, the Administrative Agent shall advise each Lender of the details
thereof and the amount of such Lender’s Revolving Loan to be made as part of the
requested Revolving Borrowing.

Section 2.4Swingline Commitment.
(a)Subject to the terms and conditions set forth herein, the Swingline Lender
shall make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and (ii)
the difference between the Aggregate Revolving Commitment Amount and the
aggregate Revolving Credit Exposures of all Lenders; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.
(b)The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing,
substantially in the form of Exhibit 2.4 attached hereto (a “Notice of Swingline
Borrowing”), prior to 10:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify (i) the principal amount of such Swingline Borrowing, (ii) the date of
such Swingline Borrowing (which shall be a Business Day) and (iii) the account
of the Borrower to which the proceeds of such Swingline Borrowing should be
credited. The Administrative Agent will promptly advise the Swingline Lender of
each Notice of Swingline Borrowing. The aggregate principal amount of each
Swingline Loan shall not be less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 1:00 p.m. on the requested date of such Swingline
Borrowing.
(c)The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once each calendar week
shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.6,
which will be used solely for the repayment of such Swingline Loan.
(d)If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the Swingline Lender) shall
purchase an undivided participating interest in such Swingline Loan in an amount
equal to its Pro Rata Share thereof on the date that such Base Rate Borrowing
should have occurred. On the date of such required purchase, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participating interest to the Administrative Agent for the account of the
Swingline Lender.
(e)Each Lender’s obligation to make a Base Rate Loan pursuant to subsection (c)
of this Section or to purchase participating interests pursuant to subsection
(d) of this Section shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have or claim against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of any Lender’s Revolving Commitment, (iii) the
existence (or alleged existence) of any event or condition which has had or
would reasonably be expected to have a Material Adverse Effect, (iv) any breach
of this Agreement or any other Loan Document by any Loan Party, the
Administrative Agent or any Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If such amount
is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender,


27

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


together with accrued interest thereon for each day from the date of demand
thereof (x) at the Federal Funds Rate until the second Business Day after such
demand and (y) at the Base Rate at all times thereafter. Until such time as such
Lender makes its required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents. In addition, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans and any other amounts due to it hereunder to the Swingline
Lender to fund the amount of such Lender’s participation interest in such
Swingline Loans that such Lender failed to fund pursuant to this Section, until
such amount has been purchased in full.

Section 2.5[Intentionally Omitted].

Section 2.6Funding of Borrowings.
(a)Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or, at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.
(b)Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest (x) at the Federal Funds Rate
until the second Business Day after such demand and (y) at the Base Rate at all
times thereafter. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent together with interest at
the rate specified for such Borrowing. Nothing in this subsection shall be
deemed to relieve any Lender from its obligation to fund its Pro Rata Share of
any Borrowing hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any de-fault by such Lender hereunder.
(c)All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
ob-ligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

Section 2.7Interest Elections.
(a)Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing. Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(b)To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing that is to be converted or continued, as the case may
be, substantially in the form of Exhibit 2.7 attached hereto (a “Notice of
Conversion/Continuation”) (x) prior to 10:00 a.m. one (1) Business Day prior to
the requested date of a conversion into a Base Rate Borrowing and (y) prior to
11:00 a.m. three (3) Business Days prior to a continuation of or conversion into
a Eurodollar Borrowing. Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and, if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing), (ii) the effective date of the election made pursuant to
such Notice of Conversion/Continuation, which shall be a Business Day, (iii)
whether the resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing, and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing,
the Interest Period applicable thereto after giving effect to such election,
which shall be a period


28

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


contemplated by the definition of “Interest Period”. If any such Notice of
Conversion/Continuation requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrower shall be deemed to have selected an Interest
Period of one month. The principal amount of any resulting Borrowing shall
satisfy the minimum borrowing amount for Eurodollar Borrowings and Base Rate
Borrowings set forth in Section 2.3.
(c)If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loan shall be permitted except on the
last day of the Interest Period in respect thereof.
(d)Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.8Optional Reduction and Termination of Commitments.
(a)Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. The Incremental Term Loan commitments shall terminate on the
date that the applicable Incremental Term Loans under such commitments are made.
(b)Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section shall be in an amount of at least $5,000,000
and any larger multiple of $1,000,000, and (iii) no such reduction shall be
permitted which would reduce the Aggregate Revolving Commitment Amount to an
amount less than the aggregate outstanding Revolving Credit Exposure of all
Lenders. Any such reduction in the Aggregate Revolving Commitment Amount below
the principal amount of the Swingline Commitment and the LC Commitment shall
result in a dollar-for-dollar reduction in the Swingline Commitment and the LC
Commitment.
(c)With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of Section 2.26 will
apply to all amounts thereafter paid by the Borrower for the account of any such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that such termination will
not be deemed to be a waiver or release of any claim that the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender.

Section 2.9Repayment of Loans. The outstanding principal amount of all Revolving
Loans and Swingline Loans shall be due and payable (together with accrued and
unpaid interest thereon) on the Revolving Commitment Termination Date. The
outstanding principal amount of all Incremental Term Loans shall be due and
payable as agreed in writing by the applicable lenders of such Incremental Term
Loans and the Borrower, subject to Section 2.23. Any Incremental Term Loans that
are repaid or prepaid may not be reborrowed.

Section 2.10Evidence of Indebtedness.
(a)Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment of each Lender,
(ii) the amount of each Loan made hereunder by each Lender, the Class and Type
thereof and, in the case of each Eurodollar Loan, the Interest Period applicable
thereto, (iii) the date of any continuation of any Loan pursuant to Section 2.7,
(iv) the date of any conversion of all or a portion of any Loan to another Type
pursuant to Section 2.7, (v) the date and amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of the Loans and (vi) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of
the Loans and each Lender’s Pro Rata Share thereof. The entries made in such
records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided that the failure or delay
of any Lender or the Administrative Agent in maintaining or making entries into
any such record or any error therein shall not in any manner affect the
obligation of the Borrower


29

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


to repay the Loans (both principal and unpaid accrued interest) of such Lender
in accordance with the terms of this Agreement.
(b)This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrower agrees
that it will prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

Section 2.11Optional Prepayments. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than (i) in the case
of any prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than three
(3) Business Days prior to the date of such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, not less than one (1) Business Day prior
to the date of such prepayment, and (iii) in the case of any prepayment of any
Swingline Borrowing, prior to 11:00 a.m. on the date of such prepayment. Each
such notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.13(d); provided that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.19. Each partial prepayment of any Loan shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type pursuant to Section 2.2 or, in the case of a
Swingline Loan, pursuant to Section 2.4. Each optional prepayment of a Borrowing
shall be applied ratably to the Loans comprising such Borrowing and, in the case
of a prepayment of an Incremental Term Loan Borrowing, to principal installments
in the manner selected by the Borrower.

Section 2.12Mandatory Prepayments.
(a)If at any time the aggregate Revolving Credit Exposure of all Lenders exceeds
the Aggregate Revolving Commitment Amount, as reduced pursuant to Section 2.8 or
otherwise, the Borrower shall immediately repay the Swingline Loans and the
Revolving Loans in an amount equal to such excess, together with all accrued and
unpaid interest on such excess amount and any amounts due under Section 2.19.
Each prepayment shall be applied as follows: first, to the Swingline Loans to
the full extent thereof; second, to the Base Rate Loans to the full extent
thereof; and third, to the Eurodollar Loans to the full extent thereof. If,
after giving effect to prepayment of all Swingline Loans and Revolving Loans,
the aggregate Revolving Credit Exposure of all Lenders exceeds the Aggregate
Revolving Commitment Amount, the Borrower shall Cash Collateralize its
reimbursement obligations with respect to all Letters of Credit in an amount
equal to such excess plus any accrued and unpaid fees thereon.
(b)To the extent there are any additional mandatory prepayments required in
connection with the incurrence of any Incremental Term Loans, such prepayments
shall be applied as follows: first, to the Administrative Agent’s fees and
reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all reimbursable expenses of the Lenders and all fees and
reimbursable expenses of the Issuing Bank then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Bank based on
their respective pro rata shares of such fees and expenses; third, to interest
and fees then due and payable hereunder, pro rata to the Lenders based on their
respective pro rata shares of such interest and fees; fourth, to the principal
balance of the Incremental Term Loans, until the same shall have been paid in
full, pro rata to the Lenders based on their Pro Rata Shares of the Incremental
Term Loans, and applied to installments of the Incremental Term Loans in inverse
order of maturity; fifth, to the principal balance of the Swingline Loans, until
the same shall have been paid in full, to the Swingline Lender; sixth, to the
principal balance of the Revolving Loans, until the same shall have been paid in
full, pro rata to the Lenders based on their respective Revolving Commitments;
and seventh, to Cash Collateralize the Letters of Credit in an amount in cash
equal to the LC Exposure as of such date plus any accrued and unpaid fees
thereon. The Revolving Commitments of the Lenders shall not be permanently
reduced by the amount of any prepayments made pursuant to clauses fifth through
seventh above, unless an Event of Default has occurred and is continuing and the
Required Revolving Lenders so request.

Section 2.13Interest on Loans.


30

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(a)The Borrower shall pay interest on (i) each Base Rate Loan at the Base Rate
plus the Applicable Margin in effect from time to time and (ii) each Eurodollar
Loan at the Adjusted LIBO Rate for the applicable Interest Period in effect for
such Loan plus the Applicable Margin in effect from time to time.
(b)The Borrower shall pay interest on each Swingline Loan at the Base Rate plus
the Applicable Margin in effect from time to time.
(c)Notwithstanding subsections (a) and (b) of this Section, (i) after the
occurrence of an Event of Default under Sections 8.1(a), 8.1(h), or 8.1(i), the
Borrower shall pay interest with respect to all Eurodollar Loans at the rate per
annum equal to 200 basis points above the otherwise applicable interest rate for
such Eurodollar Loans for the then-current Interest Period until the last day of
such Interest Period, and thereafter, and with respect to all Base Rate Loans
and all other Obligations hereunder (other than Loans), at the rate per annum
equal to 200 basis points above the otherwise applicable interest rate for Base
Rate Loans, and (ii) if any interest on any Loan or any fee or other amount
payable by any Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest at a rate per annum equal to 200 basis points above the otherwise
applicable interest rate for Base Rate Loans hereunder. The interest described
in this clause (c) is referred to herein as “Default Interest”.
(d)Interest on the principal amount of all Loans shall accrue from and including
the date such Loans are made to but excluding the date of any repayment thereof.
Interest on all outstanding Base Rate Loans and Swingline Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Commitment Termination Date or the Maturity Date, as the
case may be. Interest on all outstanding Eurodollar Loans shall be payable on
the last day of each Interest Period applicable thereto, and, in the case of any
Eurodollar Loans having an Interest Period in excess of three months, on each
day which occurs every three months after the initial date of such Interest
Period, and on the Revolving Commitment Termination Date or the Maturity Date,
as the case may be. Interest on any Loan which is converted into a Loan of
another Type or which is repaid or prepaid shall be payable on the date of such
conversion or on the date of any such repayment or prepayment (on the amount
repaid or prepaid) thereof. All Default Interest shall be payable on demand.
(e)The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder and shall promptly notify the Borrower and the Lenders of such
rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.14Fees.
(a)The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.
(b)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I) on the daily amount
of the unused Revolving Commitment of such Lender during the Availability
Period. For purposes of computing the commitment fee, the Revolving Commitment
of each Lender shall be deemed used to the extent of the outstanding Revolving
Loans and LC Exposure, but not Swingline Exposure, of such Lender.
(c)The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including, without limitation, any LC Exposure that remains outstanding after
the Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its
own account a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the Availability Period
(or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Notwithstanding the foregoing, if the Required Lenders
elect to increase the interest rate on the Loans to the rate for Default
Interest pursuant to Section 2.13(c), the rate per annum used to calculate the
letter of credit fee pursuant to clause (i) above shall automatically be
increased by 200 basis points.


31

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(d)The Borrower shall pay on the Restatement Date to the Administrative Agent
and its affiliates all fees in the Fee Letter that are due and payable on the
Restatement Date. The Borrower shall pay on the Restatement Date to the Lenders
all upfront fees previously agreed in writing.
(e)Accrued fees under subsections (b) and (c) of this Section shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on December 31, 2017, and on the Revolving Commitment
Termination Date (and, if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided that any such fees accruing after the
Revolving Commitment Termination Date shall be payable on demand.

Section 2.15Computation of Interest and Fees.
Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and all fees hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

Section 2.16Inability to Determine Interest Rates. If, prior to the commencement
of any Interest Period for any Eurodollar Borrowing:
(i)the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period, or
(ii)the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders of making, funding or maintaining their Eurodollar Loans
for such Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
to continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Eurodollar Loans shall be converted into
Base Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement. Unless the Borrower notifies the Administrative Agent at least one
(1) Business Day before the date of any Eurodollar Borrowing for which a Notice
of Revolving Borrowing or a Notice of Conversion/Continuation has previously
been given that it elects not to borrow, continue or convert to a Eurodollar
Borrowing on such date, then such Revolving Borrowing shall be made as,
continued as or converted into a Base Rate Borrowing.

Section 2.17Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to perform any of its obligations hereunder or to
make, maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Revolving Loans, or to continue or convert outstanding Loans as or
into Eurodollar Loans, shall be suspended. In the case of the making of a
Eurodollar Borrowing, such Lender’s Revolving Loan shall be made as a Base Rate
Loan as part of the same Revolving Borrowing for the same Interest Period and,
if the affected Eurodollar Loan is then outstanding, such Loan shall be
converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan if such Lender may lawfully
continue to maintain such Loan to such date or (ii) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Loan to such date. Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, use reasonable efforts
to designate a different Applicable Lending Office if such designation would
avoid the need for giving such notice and if such designation would not
otherwise be disadvantageous to such Lender in the good faith exercise of its
discretion.

Section 2.18Increased Costs.
(a)If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of,


32

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank; or
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender, the Issuing Bank or the eurodollar interbank market
any other condition (other than Taxes) affecting this Agreement or any
Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount),
then, from time to time, such Lender or the Issuing Bank may provide the
Borrower (with a copy thereof to the Administrative Agent) with written notice
and demand with respect to such increased costs or reduced amounts, and within
five (5) Business Days after receipt of such notice and demand the Borrower
shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amounts as will compensate such Lender or the Issuing Bank for any
such increased costs incurred or reduction suffered.
(b)If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or the Issuing Bank) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender, the Issuing Bank or such Parent Company could have achieved
but for such Change in Law (taking into consideration such Lender’s or the
Issuing Bank’s policies or the policies of such Parent Company with respect to
capital adequacy and liquidity), then, from time to time, such Lender or the
Issuing Bank may provide the Borrower (with a copy thereof to the Administrative
Agent) with written notice and demand with respect to such reduced amounts, and
within five (5) Business Days after receipt of such notice and demand the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amounts as will compensate such Lender, the Issuing Bank or such
Parent Company for any such reduction suffered; provided that no Lender shall be
entitled to request payment of any such amounts with respect to a Change in Law
relating to Dodd-Frank or Basel III unless such Lender is generally demanding
payment under comparable provisions of its agreements with similarly situated
borrowers.
(c)A certificate of such Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or the Issuing Bank, as the case may be, specified in
subsection (a) or (b) of this Section shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be conclusive, absent manifest
error.
(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided, that
the Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs incurred or reductions suffered
more than six months prior to the date that such Lender or Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 2.19Funding Indemnity. In the event of (a) the payment of any principal
of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would


33

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


have been the Interest Period for such Eurodollar Loan) over (B) the amount of
interest that would accrue on the principal amount of such Eurodollar Loan for
the same period if the Adjusted LIBO Rate were set on the date such Eurodollar
Loan was prepaid or converted or the date on which the Borrower failed to
borrow, convert or continue such Eurodollar Loan. A certificate as to any
additional amount payable under this Section submitted to the Borrower by any
Lender (with a copy to the Administrative Agent) shall be conclusive, absent
manifest error.

Section 2.20Taxes.
(a)Defined Terms. For purposes of this Section 2.20, the term “Lender” includes
Issuing Bank and the term “applicable law” includes FATCA.
(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section 2.20, the Borrower or other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed


34

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.20(g)
(i)(A), (i)(B) and (i)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(i)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(ii)executed originals of IRS Form W-8ECI;
(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.20A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.20B or Exhibit 2.20C, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.20D on behalf of each such direct and
indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting


35

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.20 (including by the payment
of additional amounts pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.21Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, 2.19 or 2.20, or otherwise) prior to
12:00 noon on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.18,
2.19, 2.20 and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
as follows: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to all interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to all principal of the Loans and
unreimbursed LC Disbursements then due and payable hereunder, pro rata


36

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


to the parties entitled thereto based on their respective pro rata shares of
such principal and unreimbursed LC Disbursements.
(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure, Incremental Term Loans and accrued
interest and fees thereon than the proportion received by any other Lender with
respect to its Revolving Credit Exposure or Incremental Term Loans, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Credit Exposure and Incremental Term Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Credit
Exposure and Incremental Term Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Credit
Exposure or Incremental Term Loans to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this subsection shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

Section 2.22Letters of Credit.
(a)During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to subsections (d) and (e) of this
Section, may, in its sole discretion, issue, at the request of the Borrower,
Letters of Credit for the account of the Borrower on the terms and conditions
hereinafter set forth; provided that (i) each Letter of Credit shall expire on
the earlier of (A) unless consented to by the Issuing Bank, the date one year
after the date of issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and (B)
the date that is five (5) Business Days prior to the Revolving Commitment
Termination Date; (ii) each Letter of Credit shall be in a stated amount of at
least $250,000; (iii) the Borrower may not request any Letter of Credit if,
after giving effect to such issuance, (A) the aggregate LC Exposure would exceed
the LC Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders
would exceed the Aggregate Revolving Commitment Amount and (iv) the Borrower
shall not request, and the Issuing Bank shall have no obligation to issue, any
Letter of Credit the proceeds of which would be made available to any Person
(AA) to fund any activity or business of or with any Sanctioned Person or in any
Sanctioned Countries, that, at the time of such funding, is the subject of any
Sanctions or (BB) in any manner that would result in a violation of any
Sanctions by any party to this Agreement. Each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in each Letter of Credit equal to such Lender’s
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit on the date of issuance. Each issuance of a Letter of Credit shall be
deemed to utilize the Revolving Commitment of each Lender by an amount equal to
the amount of such participation.
(b)To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, renewed or extended, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and


37

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. In addition to the satisfaction of the conditions in
Article III, the issuance of such Letter of Credit (or any amendment which
increases the amount of such Letter of Credit) will be subject to the further
conditions that such Letter of Credit shall be in such form and contain such
terms as the Issuing Bank shall approve and that the Borrower shall have
executed and delivered any additional applications, agreements and instruments
relating to such Letter of Credit as the Issuing Bank shall reasonably require;
provided that in the event of any conflict between such applications, agreements
or instruments and this Agreement, the terms of this Agreement shall control.
(c)At least two (2) Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice, and, if not,
the Issuing Bank will provide the Administrative Agent with a copy thereof.
Unless the Issuing Bank has received notice from the Administrative Agent, on or
before the Business Day immediately preceding the date the Issuing Bank is to
issue the requested Letter of Credit, directing the Issuing Bank not to issue
the Letter of Credit because such issuance is not then permitted hereunder
because of the limitations set forth in subsection (a) of this Section or that
one or more conditions specified in Article III are not then satisfied, then,
subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.
(d)The Issuing Bank shall examine all documents purporting to represent a demand
for payment under a Letter of Credit promptly following its receipt thereof. The
Issuing Bank shall notify the Borrower and the Administrative Agent of such
demand for payment and whether the Issuing Bank has made or will make a LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to such LC Disbursement. The Borrower
shall be irrevocably and unconditionally obligated to reimburse the Issuing Bank
for any LC Disbursements paid by the Issuing Bank in respect of such drawing,
without presentment, demand or other formalities of any kind. Unless the
Borrower shall have notified the Issuing Bank and the Administrative Agent prior
to 11:00 a.m. on the Business Day immediately prior to the date on which such
drawing is honored that the Borrower intends to reimburse the Issuing Bank for
the amount of such drawing in funds other than from the proceeds of Revolving
Loans, the Borrower shall be deemed to have timely given a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders to make a Base Rate
Borrowing on the date on which such drawing is honored in an exact amount due to
the Issuing Bank; provided that for purposes solely of such Borrowing, the
conditions precedent set forth in Section 3.2 hereof shall not be applicable.
The Administrative Agent shall notify the Lenders of such Borrowing in
accordance with Section 2.3, and each Lender shall make the proceeds of its Base
Rate Loan included in such Borrowing available to the Administrative Agent for
the account of the Issuing Bank in accordance with Section 2.6. The proceeds of
such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.
(e)If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the Issuing Bank) shall be
obligated to fund the participation that such Lender purchased pursuant to
subsection (a) of this Section in an amount equal to its Pro Rata Share of such
LC Disbursement on and as of the date which such Base Rate Borrowing should have
occurred. Each Lender’s obligation to fund its participation shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation, (i) any set-off, counterclaim, recoupment, defense or other
right that such Lender or any other Person may have against the Issuing Bank or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of the Aggregate Revolving Commitments,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by the
Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided that if such payment is required to
be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.
(f)To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to subsection (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal


38

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


to the Federal Funds Rate; provided that if such Lender shall fail to make such
payment to the Issuing Bank within three (3) Business Days of such due date,
then, retroactively to the due date, such Lender shall be obligated to pay
interest on such amount at the rate set forth in Section 2.13(c).
(g)If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding that its reimbursement obligations with respect to the Letters
of Credit be Cash Collateralized pursuant to this subsection, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to 105% of the aggregate LC Exposure of all Lenders as of
such date plus any accrued and unpaid fees thereon; provided that such
obligation to Cash Collateralize the reimbursement obligations of the Borrower
with respect to the Letters of Credit shall become effective immediately, and
such deposit shall become immediately due and payable, without demand or notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in Section 8.1(h) or (i). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. The Borrower agrees to execute any documents
and/or certificates to effectuate the intent of this subsection. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest and
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it had not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrower under
this Agreement and the other Loan Documents. If the Borrower is required to Cash
Collateralize its reimbursement obligations with respect to the Letters of
Credit as a result of the occurrence of an Event of Default, such cash
collateral so posted (to the extent not so applied as aforesaid) shall be
returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.
(h)Upon the request of any Lender, but no more frequently than quarterly, the
Issuing Bank shall deliver (through the Administrative Agent) to each Lender and
the Borrower a report describing the aggregate Letters of Credit then
outstanding. Upon the request of any Lender from time to time, the Issuing Bank
shall deliver to such Lender any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.
(i)The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
(i)any lack of validity or enforceability of any Letter of Credit or this
Agreement;
(ii)the existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
(iii)any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;
(iv)payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;
(v)any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of set-off against, the
Borrower’s obligations hereunder; or
(vi)the existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter


39

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


of Credit (including any document required to make a drawing thereunder), any
error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any actual direct damages (as opposed to special, indirect
(including claims for lost profits or other consequential damages), or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Bank’s failure to exercise due care when determining whether drafts
or other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised due care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(j)Unless otherwise expressly agreed by the Issuing Bank and the Borrower when a
Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.

Section 2.23 Increase of Commitments; Additional Lenders.
(a)From time to time after the Restatement Date and in accordance with this
Section, the Borrower and one or more Increasing Lenders or Additional Lenders
(each as defined below) may enter into an agreement to increase the aggregate
Revolving Commitments (an “Incremental Revolving Commitment”) and/or make term
loan commitments hereunder (an “Incremental Term Loan Commitment”; together with
the Incremental Revolving Commitment, the “Incremental Commitments”) so long as
the following conditions are satisfied:
(i)(A) unless otherwise agreed by the Administrative Agent, each Incremental
Commitment pursuant to this Section shall be in an amount not less than
$10,000,000, and (B) the aggregate principal amount of all such Incremental
Commitments made pursuant to this Section shall not exceed an aggregate amount
equal to the Maximum Incremental Commitment Amount;
(ii)the Borrower shall execute and deliver such documents and instruments and
take such other actions as may be reasonably required by the Administrative
Agent in connection with and at the time of any such proposed increase;
(iii)at the time of and immediately after giving effect to any such proposed
increase no Default or Event of Default shall exist or, in the case of any
Incremental Term Loan Commitment established to finance a Limited Condition
Transaction, no Event of Default under Sections 8.1(h) or 8.1(i) exists or would
result from such Limited Condition Transaction; provided, that, in the case of
any Incremental Term Loan Commitment established to finance a Limited Condition
Transaction, the date of determination of whether the condition in this clause
(iii) has been satisfied shall, at the option of the Borrower, be the LCT Test
Date for such Limited Condition Transaction;
(iv)all representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects); provided that, in the
case of any Incremental Term Loan Commitment established to finance a Limited
Condition Transaction, such representations and warranties may be limited to
customary “SunGard” specified representations;
(v)any incremental term loans made pursuant to this Section (the “Incremental
Term Loans”) shall have a maturity date no earlier than the Maturity Date;


40

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(vi)any Incremental Revolving Commitments provided pursuant to this Section
shall have the same terms and conditions as the existing Revolving Commitments
hereunder, including, without limitation, the Revolving Commitment Termination
Date and Applicable Margin;
(vii)Parent and its Subsidiaries shall be in compliance with the financial
covenant set forth in Article VI as of the last day of the most recently ended
four Fiscal Quarter period for which financial statements are required to have
been delivered pursuant to Section 5.1(a) or (b), calculated on a Pro Forma
Basis and as if all such Incremental Term Loans had been made and all such
Incremental Revolving Commitments had been established (and fully funded) as of
the first day of the relevant period for testing compliance (but calculated
without including the cash proceeds of any such Incremental Term Loans or
Incremental Revolving Commitments in the amount of unrestricted cash and Cash
Equivalents to be netted in the calculation of Consolidated Total Net Leverage
Ratio); provided, that, (a) in the case of any Incremental Commitments
established to finance a Material Acquisition, the Consolidated Total Net
Leverage Ratio may be 0.50 greater than the otherwise applicable covenant level
set forth in Article VI and (b) in the case of any Incremental Term Loan
Commitment established to finance a Limited Condition Transaction, the date of
determination of whether the condition in this clause (vii) has been satisfied
shall, at the option of the Borrower, be the LCT Test Date for such Limited
Condition Transaction;
(viii)any collateral securing any such Incremental Commitments and Incremental
Term Loans shall also secure all other Obligations on a pari passu basis;
(ix)the scheduled amortization installments with respect to any Incremental Term
Loans may not be more frequent than quarterly and the aggregate annual amount of
scheduled amortization with respect to any Incremental Term Loans may not exceed
10% of the original principal amount of such Incremental Term Loans (it being
understood that, subject to this clause (viii), the amortization schedule
applicable to (and the effect thereon of any prepayments of) any Incremental
Term Loans shall be determined by the Borrower and the applicable Increasing
Lenders;
(x)covenants and events of default applicable to any Incremental Term Loan
commitments or Incremental Term Loan shall be identical to those applicable to
the Revolving Commitments and the Revolving Loans, other than any such covenants
and events of default applicable after the Maturity Date in effect on the date
of incurrence of such Incremental Term Loans; and
(xi)except for the terms referred to above and otherwise subject to this Section
2.23, to the extent the terms and conditions of any Incremental Term Loans
(other than interest rates (whether fixed or floating), interest margins,
benchmark rate floors, upfront fees, original issue discounts and prepayment
terms (including “no call” terms and other restrictions thereon) and premiums)
are not consistent with those of the Revolving Loans, such differences shall be
acceptable to the Administrative Agent (such acceptance not to be unreasonably
withheld or delayed).
(b)The Borrower shall provide at least 30 days’ written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender) of any proposal to establish an Incremental Commitment. The Borrower
may also, but is not required to, specify any fees offered to those Lenders (the
“Increasing Lenders”) that agree to increase the principal amount of their
Revolving Commitments and/or provide Incremental Term Loans, which fees may be
variable based upon the amount by which any such Lender is willing to increase
the principal amount of its Revolving Commitment and/or provide Incremental Term
Loans, as applicable. Each Increasing Lender shall as soon as practicable, and
in any case within 15 days following receipt of such notice, specify in a
written notice to the Borrower and the Administrative Agent the amount of such
proposed Incremental Commitment and/or Incremental Term Loans that it is willing
to provide. No Lender (or any successor thereto) shall have any obligation,
express or implied, to offer to increase the aggregate principal amount of its
Revolving Commitment and/or provide Incremental Term Loans, and any decision by
a Lender to increase its Revolving Commitment and/or provide Incremental Term
Loans shall be made in its sole discretion independently from any other Lender.
Only the consent of each Increasing Lender shall be required for an increase in
the aggregate principal amount of the Revolving Commitments and/or the providing
of Incremental Term Loans, as applicable, pursuant to this Section. No Lender
which declines to increase the principal amount of its Revolving Commitment
and/or provide Incremental Term Loans may be replaced with respect to its
existing Revolving Commitment and/or any existing Incremental Term Loans, as
applicable, as a result thereof without such Lender’s consent. If any Lender
shall fail to notify the Borrower and the Administrative Agent in writing about
whether it will increase its Revolving Commitment and/or provide Incremental
Term Loans within 15 days after receipt of such notice, such Lender shall be
deemed to have declined to increase its Revolving Commitment and/or provide
Incremental Term Loans, as applicable. The Borrower may designate new lenders
that are acceptable to the Administrative Agent (such approval not


41

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


to be unreasonably withheld) as additional Lenders hereunder in accordance with
this Section (the “Additional Lenders”), which Additional Lenders may assume all
or a portion of such Incremental Commitment; provided, that none of Parent, its
Subsidiaries, or its Affiliates shall be an Additional Lender. The Borrower and
the Administrative Agent shall have discretion jointly to adjust the allocation
of such Incremental Revolving Commitments and/or such Incremental Term Loans
among the Increasing Lenders and the Additional Lenders. The sum of the increase
in the Revolving Commitments and the Incremental Term Loans of the Increasing
Lenders plus the Revolving Commitments and the Incremental Term Loans of the
Additional Lenders shall not in the aggregate exceed the unsubscribed amount of
the Maximum Incremental Commitment Amount.
(c)Subject to subsections (a) and (b) of this Section, any increase requested by
the Borrower shall be effective upon delivery to the Administrative Agent of
each of the following documents:
(i)an originally executed copy of an instrument of joinder, in form and
substance reasonably acceptable to the Administrative Agent, executed by the
Borrower, by each Additional Lender and by each Increasing Lender, setting forth
the new Revolving Commitments and/or new Incremental Term Loan commitments, as
applicable, of such Lenders, the new outstanding LC Commitment (if applicable),
and setting forth the agreement of each Additional Lender to become a party to
this Agreement and to be bound by all of the terms and provisions hereof;
(ii)such evidence of appropriate corporate authorization on the part of the
Borrower with respect to such Incremental Commitment and such opinions of
counsel for the Borrower with respect to such Incremental Commitment as the
Administrative Agent may reasonably request;
(iii)a certificate of the Borrower signed by a Responsible Officer, in form and
substance reasonably acceptable to the Administrative Agent, certifying that
each of the conditions in subsection (a) of this Section has been satisfied;
(iv)to the extent requested by any Additional Lender or any Increasing Lender,
executed promissory notes evidencing such Incremental Revolving Commitments
and/or such Incremental Term Loans, issued by the Borrower in accordance with
Section 2.10; and
(v)any other certificates or documents that the Administrative Agent shall
reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent.
Upon the effectiveness of any such Incremental Commitment, the Commitments and
Pro Rata Share of each Lender will be adjusted to give effect to the Incremental
Revolving Commitments and/or the Incremental Term Loans, as applicable, the LC
Commitment will be increased automatically (if applicable), and Schedule II
shall automatically be deemed amended accordingly.
(d)All terms of the initial Incremental Term Loan advanced hereunder and any
other Incremental Term Loans that are different from the terms outstanding under
the Credit Agreement immediately prior to the incurrence of such Incremental
Term Loans (any such initial Incremental Term Loan and other Incremental Term
Loans, the “Non-Conforming Credit Extensions”) shall be as set forth in a
separate assumption agreement among the Borrower, the Lenders providing such
Incremental Term Loans and the Administrative Agent, the execution and delivery
of which agreement shall be a condition to the effectiveness of the
Non-Conforming Credit Extensions. The scheduled principal payments on any
existing Incremental Term Loans shall be ratably increased after the making of
any new Incremental Term Loans (other than Incremental Term Loans that are
Non-Conforming Credit Extensions) under this Section by the aggregate principal
amount of such Incremental Term Loans. After the incurrence of any
Non-Conforming Credit Extensions, all optional prepayments of Incremental Term
Loans shall be allocated ratably between the then-outstanding Incremental Term
Loans and such Non-Conforming Credit Extensions. Notwithstanding anything to the
contrary in Section 10.2, the Administrative Agent is expressly permitted to
amend the Loan Documents to the extent necessary to give effect to any increase
pursuant to this Section and mechanical changes necessary or advisable in
connection therewith (including amendments to (i) implement the requirements in
the preceding two sentences, (ii) ensure pro rata allocations of Eurodollar
Loans and Base Rate Loans between Loans incurred pursuant to this Section and
Loans outstanding immediately prior to any such incurrence, (iii) provide
optional and mandatory prepayments for any Incremental Term Loans, and (iv)
reflect any maturity date after the Maturity Date (including, without
limitation, amendments to any provisions of this Credit Agreement affected by
such later maturity date)).




42

--------------------------------------------------------------------------------


Confidential portions of this document have been redacted and filed separately
with the Commission.


Section 2.24Mitigation of Obligations. If any Lender requests compensation under
Section 2.18, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.20, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the sole judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable under Section 2.18 or
Section 2.20, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all costs and
expenses incurred by any Lender in connection with such designation or
assignment.

Section 2.25Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, (b) any Lender is a Defaulting Lender, or (c) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by Section
10.2(b), the consent of Required Lenders shall have been obtained but the
consent of one or more of such other Lenders (each a “Non‑Consenting Lender”)
whose consent is required shall not have been obtained, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.18 or 2.20, as applicable) and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender) (a “Replacement Lender”); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts), (iii) in the case of a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments, and (iv)
in the case of a Non‑Consenting Lender, each Replacement Lender shall consent,
at the time of such assignment, to each matter in respect of which such
terminated Lender was a Non‑Consenting Lender. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

Section 2.26Defaulting Lenders.
(a)Cash Collateral.
(i)At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or the Issuing
Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Issuing Bank’s LC Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 2.26(b)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than 105%
of the Issuing Bank’s LC Exposure with respect to such Defaulting Lender.
(ii)The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
clause (iii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than the minimum amount required pursuant
to clause (i) above, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(iii)Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.26(a) or Section 2.26(b) in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit or LC
Disbursements (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(iv)Cash Collateral (or the appropriate portion thereof) provided to reduce any
Issuing Bank’s LC Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.26(a)


43

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


following (A) the elimination of the applicable LC Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and the Issuing Bank that there exists
excess Cash Collateral; provided that, subject to Section 2.26(b) through (d)
the Person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated LC Exposure or other
obligations and provided further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.
(b)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)Such Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
the definition of Required Lenders and in Section 10.2.
(ii)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or Swingline Lender hereunder; third, to Cash Collateralize the
Issuing Bank’s LC Exposure with respect to such Defaulting Lender in accordance
with Section 2.26(a); fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Banks’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.26(a); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to sub-section
(iv) below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.26(b)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)(A) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.14(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 2.14(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to that portion of its LC
Exposure for which it has provided Cash Collateral pursuant to Section 2.26(a).
(C)With respect to any commitment fee or letter of credit fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting


44

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to each Issuing Bank and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Bank’s LC Exposure or Swingline
Lender’s Swingline Exposure with respect to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.
(iv)All or any part of such Defaulting Lender’s participation in Letters of
Credit and Swingline Loans shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Pro Rata Shares of the Revolving Commitments
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Section 3.2 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(v)If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Swingline Exposure with respect to
such Defaulting Lender and (y) second, Cash Collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with the
procedures set forth in Section 2.26(a).
(c)Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the applicable Commitments
(without giving effect to Section 2.26(b)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(d)New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Swingline Exposure after
giving effect to such Swingline Loan and (ii) no Issuing Bank shall be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no LC Exposure after giving effect thereto.

ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1Conditions to Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letters of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2):
(a)The Administrative Agent shall have received payment of all fees, expenses
and other amounts due and payable on or prior to the Restatement Date for which
invoices have been presented, including, without limitation, reimbursement or
payment of all out-of-pocket expenses of the Administrative Agent, the Sole
Arranger and their respective Affiliates (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or the Sole Arranger.
(b)The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance reasonably satisfactory to the Administrative
Agent:


45

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(i)a counterpart of this Agreement signed by or on behalf of each party hereto;
(ii)a certificate dated as of the Restatement Date of the Secretary or Assistant
Secretary of each Loan Party, attaching and certifying copies of its bylaws, or
partnership agreement or limited liability company agreement, and of the
resolutions of its board of directors or other equivalent governing body, or
comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of such Loan
Party executing the Loan Documents to which it is a party;
(iii)certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation where the failure to be so qualified would reasonably be expected to
have a Material Adverse Effect;
(iv)a written opinion dated as of the Restatement Date from Sheppard, Mullin,
Richter & Hampton LLP, counsel to the Loan Parties, and, if reasonably requested
by the Administrative Agent, customary local counsel opinions with respect to
the Loan Parties, addressed to the Administrative Agent, the Issuing Bank and
each of the Lenders, and covering such matters relating to the Loan Parties, the
Loan Documents and the transactions contemplated therein as the Administrative
Agent or the Required Lenders shall reasonably request;
(v)a certificate dated the Restatement Date and signed by a Responsible Officer,
certifying that after giving effect to the funding of the initial Revolving
Borrowing, (A) no Default or Event of Default exists and (B) all representations
and warranties of each Loan Party set forth in the Loan Documents are true and
correct;
(vi)a duly executed Notice of Borrowing for any initial Revolving Borrowing,
together with, if applicable, a report setting forth the sources and uses of the
proceeds thereof;
(vii)certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of any Loan Party in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;
(viii)copies of (A) the internally prepared financial statements of Parent and
its Subsidiaries on a consolidated basis for the Fiscal Quarter ended September
30, 2017, and (B) the audited consolidated financial statements for Parent and
its Subsidiaries for the Fiscal Years ended December 31, 2014, December 31,
2015, and December 31, 2016;
(ix)a certificate, dated the Restatement Date and signed by the chief financial
officer of Parent, confirming that Parent and its Subsidiaries on a consolidated
basis are Solvent before and after giving effect to the funding of the initial
Revolving Borrowing and the consummation of the transactions contemplated to
occur on the Restatement Date;
(x)the Guaranty and Security Agreement duly executed by each party thereto,
together with (A) UCC financing statements and other applicable documents under
the laws of all necessary or appropriate jurisdictions with respect to the
perfection of the Liens granted under the Collateral Documents, as requested by
the Administrative Agent in order to perfect such Liens, duly authorized by the
Loan Parties, (B) copies of favorable UCC, tax, and judgment lien search reports
in all necessary or appropriate jurisdictions and under all legal and trade
names of the Loan Parties as requested by the Administrative Agent, indicating
that there are no prior Liens on any of the Collateral other than Permitted
Encumbrances and Liens to be released on the Restatement Date, (C) an
Information and Collateral Disclosure Certificate, dated as of the Restatement
Date and duly completed and executed by the Loan Parties, (D) duly executed
Patent Security Agreements, Trademark Security Agreements and Copyright Security
Agreements, if applicable, (E) to the extent not delivered before the
Restatement Date, original certificates evidencing all issued and outstanding
shares of Capital Stock of all Subsidiaries, owned directly by any Loan Party
(or, if the pledge of all of the voting Capital Stock of any Foreign


46

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Subsidiary would result in materially adverse tax consequences, limited to 66%
of the issued and outstanding voting Capital Stock of such Foreign Subsidiary
and 100% of the issued and outstanding non-voting Capital Stock of such Foreign
Subsidiary, as applicable), and (F) to the extent not delivered before the
Restatement Date, stock or membership interest powers or other appropriate
instruments of transfer executed in blank;
(xi)to the extent not delivered before the Restatement Date, Account Control
Agreements required by Section 5.11, duly executed by each Permitted Third Party
Bank and the applicable Loan Party;
(xii)certificates of insurance, in form and detail reasonably acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) maintained by any of the Loan Parties, in each case naming the
Administrative Agent as loss payee or additional insured, as the case may be,
together with a lender’s loss payable endorsement and additional insured
endorsement in form and substance reasonably satisfactory to the Administrative
Agent;
(xiii)documentation and information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, at least five (5) Business Days prior to the
Restatement Date to the extent that such documentation and information was
requested by Administrative Agent at least ten (10) Business Days prior to the
Restatement Date; and
(xiv)all certificates and other documentation required by Section 2.20 to be
delivered by each Lender as of the Restatement Date.
(c)The Lenders shall have completed, to their satisfaction, all business,
financial, collateral, regulatory and legal due diligence with respect to the
Loan Parties and the Subsidiaries.
Without limiting the generality of the provisions of this Section 3.1, for
purposes of determining compliance with the conditions specified in this Section
3.1, the Administrative Agent and each Lender that has signed this Agreement
shall be deemed to have (i) consented to, approved of, accepted or been
satisfied with each document or other matter required thereunder to be consented
to, approved by or acceptable or satisfactory to the Administrative Agent and/or
a Lender and (ii) consented to the replacement of its Loans (as defined in and
under the Existing Credit Agreement) with the Loans hereunder, in each case, by
means of a “cashless roll” by such Lender pursuant to settlement mechanisms
approved by the Administrative Agent and such replacements shall be deemed to
comply with any requirement hereunder or any other Loan Document that such
payment be made “in Dollars”, “in immediately available funds”, “in cash” or any
other similar requirement, in each case, unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Restatement Date
specifying its objection thereto.

Section 3.2Conditions to Each Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Borrowing and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit is subject to Section 2.26(c) and
the satisfaction of the following conditions:
(a)at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist; provided that, with
respect to Incremental Term Loans being incurred in connection with a Limited
Condition Transaction, this clause (a) shall be subject to the terms of Section
1.5;
(b)except with respect to Incremental Term Loans being incurred in connection
with a Limited Condition Transaction, at the time of and immediately after
giving effect to such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, all representations and warranties of
each Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects); and
(c)the Borrower shall have delivered the required Notice of Borrowing.
Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in subsections (a) and
(b) of this Section.

Section 3.3Delivery of Documents. All of the Loan Documents, certificates, legal
opinions and other documents and papers referred to in this Article, unless
otherwise specified, shall be delivered to the Administrative Agent for the
account of each of the Lenders and in sufficient counterparts or copies for each
of the Lenders and shall be in form and substance reasonably satisfactory in all
respects to the Administrative Agent.


47

--------------------------------------------------------------------------------


Confidential portions of this document have been redacted and filed separately
with the Commission.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Parent and the Borrower represent and warrant to the Administrative Agent, each
Lender and the Issuing Bank as follows:

Section 4.1Existence; Power. Each of Parent, the Borrower and each of their
respective Subsidiaries (i) is duly organized, validly existing and in good
standing as a corporation, partnership or limited liability company under the
laws of the jurisdiction of its organization, (ii) has all requisite power and
authority to carry on its business as now conducted, and (iii) is duly qualified
to do business, and is in good standing, in each jurisdiction where such
qualification is required, except where a failure to be so qualified would not
reasonably be expected to result in a Material Adverse Effect.

Section 4.2Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational and, if required, shareholder, partner or member
action. This Agreement has been duly executed and delivered by Parent and the
Borrower and constitutes, and each other Loan Document to which any Loan Party
is a party, when executed and delivered by such Loan Party, will constitute,
valid and binding obligations of Parent, the Borrower or such Loan Party (as the
case may be), enforceable against it in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

Section 4.3Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party (a)
do not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority or any Person with respect to which any
Loan Party or any of its Subsidiaries has any Contractual Obligation, except
those as have been obtained or made and are in full force and effect and except
for filings necessary to perfect or maintain perfection of the Liens created
under the Loan Documents, (b) will not violate any Requirement of Law applicable
to Parent, the Borrower or any of their respective Subsidiaries or any judgment,
order or ruling of any Governmental Authority, (c) will not violate or result in
a default under any Contractual Obligation of Parent, the Borrower or any of
their respective Subsidiaries or any of their assets or give rise to a right
thereunder to require any payment to be made by Parent, the Borrower or any of
their respective Subsidiaries and (d) will not result in the creation or
imposition of any Lien on any asset of Parent, the Borrower or any of their
respective Subsidiaries, except Liens (if any) created under the Loan Documents.

Section 4.4Financial Statements; Absence of Material Adverse Effect. The
Borrower has furnished to each Lender (i) the audited consolidated balance sheet
of Parent and its Subsidiaries as of December 31, 2016, and the related audited
consolidated statements of income, shareholders’ equity and cash flows for the
Fiscal Year then ended, prepared by PricewaterhouseCoopers LLP and (ii) the
unaudited consolidated balance sheet of the Parent and its Subsidiaries as of
September 30, 2017, and the related unaudited consolidated statements of income
and cash flows for the Fiscal Quarter and year to date period then ended,
certified by a Responsible Officer. Such financial statements fairly present the
consolidated financial condition of Parent and its Subsidiaries as of such dates
and the consolidated results of operations for such periods in conformity with
GAAP consistently applied, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii). Since
December 31, 2016, there have been no changes with respect to Parent and its
Subsidiaries which have had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

Section 4.5Litigation and Environmental Matters.
(a)No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of Parent or
the Borrower, threatened against or affecting Parent, the Borrower or any of
their respective Subsidiaries (i) that would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect or (ii) which
in any manner draws into question the validity or enforceability of this
Agreement or any other Loan Document.
(b)Except for the matters set forth on Schedule 4.5, none of Parent, the
Borrower nor any of their respective Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, in each case, which would reasonably be expected to
result in a Material Adverse Effect.

Section 4.6Compliance with Laws and Agreements. Each of Parent, the Borrower and
each of their respective Subsidiaries is in compliance with (a) all Requirements
of Law and all judgments, decrees and orders of any Governmental


48

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Authority and (b) all indentures, agreements, instruments or other Contractual
Obligations binding upon it or its properties, except where non-compliance,
either individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

Section 4.7Investment Company Act; Other Regulatory Schemes. None of Parent, the
Borrower nor any of their respective Subsidiaries is (a) an “investment company”
or is “controlled” by an “investment company”, as such terms are defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended and
in effect from time to time, or (b) otherwise subject to any other regulatory
scheme which prohibits the incurrence of Indebtedness.



Section 4.8Taxes. Parent, the Borrower and their respective Subsidiaries and
each other Person for whose taxes Parent, the Borrower or any of their
respective Subsidiaries could become liable have timely filed or caused to be
filed all Federal income tax returns and all other material tax returns that are
required to be filed by them, and have paid all taxes shown to be due and
payable on such returns or on any assessments made against them or their
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except where the same are currently
being contested in good faith by appropriate proceedings and for which Parent,
the Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP. The charges, accruals and reserves on
the books of Parent, the Borrower and their respective Subsidiaries in respect
of such taxes are adequate, and no tax liabilities that could be materially in
excess of the amount so provided are anticipated.

Section 4.9Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of such
terms under Regulation U or for any purpose that violates the provisions of
Regulation T, Regulation U or Regulation X. None of Parent, the Borrower nor any
of their respective Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying “margin stock”.

Section 4.10ERISA. Each Plan is in substantial compliance in form and operation
with its terms and with ERISA and the Code (including, without limitation, the
Code provisions compliance with which is necessary for any intended favorable
tax treatment) and all other applicable laws and regulations. Each Plan (and
each related trust, if any) which is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service to the effect that it meets the requirements of
Sections 401(a) and 501(a) of the Code covering all applicable tax law changes,
or is comprised of a master or prototype plan that has received a favorable
opinion letter from the Internal Revenue Service, and nothing has occurred since
the date of such determination that would adversely affect such determination
(or, in the case of a Plan with no determination, nothing has occurred that
would adversely affect the issuance of a favorable determination letter or
otherwise adversely affect such qualification). No ERISA Event has occurred or
is reasonably expected to occur. There exists no Unfunded Pension Liability with
respect to any Plan. None of Parent, the Borrower, any of their respective
Subsidiaries or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has, within any of the five calendar years immediately
preceding the date this assurance is given or deemed given, made or accrued an
obligation to make, contributions to any Multiemployer Plan. There are no
actions, suits or claims pending against or involving a Plan (other than routine
claims for benefits) or, to the knowledge of Parent, the Borrower, any of their
respective Subsidiaries or any ERISA Affiliate, threatened, which would
reasonably be expected to be asserted successfully against any Plan and, if so
asserted successfully, would reasonably be expected either singly or in the
aggregate to result in liability to the Parent, the Borrower or any of their
respective Subsidiaries. Parent, the Borrower, each of their respective
Subsidiaries and each ERISA Affiliate have made all contributions to or under
each Plan and Multiemployer Plan required by law within the applicable time
limits prescribed thereby, by the terms of such Plan or Multiemployer Plan,
respectively, or by any contract or agreement requiring contributions to a Plan
or Multiemployer Plan. No Plan which is subject to Section 412 of the Code or
Section 302 of ERISA has applied for or received an extension of any
amortization period within the meaning of Section 412 of the Code or Section 303
or 304 of ERISA. None of Parent, the Borrower, any of their respective
Subsidiaries or any ERISA Affiliate have ceased operations at a facility so as
to become subject to the provisions of Section 4068(a) of ERISA, withdrawn as a
substantial employer so as to become subject to the provisions of Section 4063
of ERISA or ceased making contributions to any Plan subject to Section 4064(a)
of ERISA to which it made contributions. Each Non-U.S. Plan has been maintained
in compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities, except as
would not reasonably be expected to result in liability to Parent, the Borrower
or any of their respective Subsidiaries. All contributions required to be made
with respect to a Non-U.S. Plan have been timely made. None of Parent, the
Borrower nor any of their respective Subsidiaries has incurred any obligation in
connection with the termination of, or withdrawal from, any Non-U.S. Plan. The
present value of the accrued benefit liabilities (whether or not vested) under
each Non-U.S. Plan, determined as of the end of the Borrower’s most recently
ended fiscal year on the basis of reasonable actuarial assumptions, did not
exceed the current value of the assets of such Non-U.S. Plan allocable to such
benefit liabilities.

Section 4.11Ownership of Property; Insurance.


49

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(a)Each of Parent, the Borrower and their respective Subsidiaries has good title
to, or valid leasehold interests in, all of its real and personal property
material to the operation of its business, including all such properties
reflected in the most recent audited consolidated balance sheet of the Borrower
referred to in Section 4.4 or purported to have been acquired by Parent, the
Borrower or any of their respective Subsidiaries after said date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens prohibited by this Agreement. All leases that individually or
in the aggregate are material to the business or operations of Parent, the
Borrower and their respective Subsidiaries are valid and subsisting and are in
full force.
(b)Each of Parent, the Borrower and their respective Subsidiaries owns, or is
licensed or otherwise has the right to use, all patents, trademarks, service
marks, trade names, copyrights and other intellectual property material to its
business, and, to the knowledge of Parent and its Subsidiaries, the use thereof
by Parent, the Borrower and their respective Subsidiaries does not infringe in
any material respect on the rights of any other Person.
(c)The properties of Parent, the Borrower and their respective Subsidiaries are
insured in the manner required by this Agreement.
(d)As of the Restatement Date, none of Parent, the Borrower nor any of their
respective Subsidiaries owns any Real Estate except as set forth on Schedule 2
of the Information and Collateral Disclosure Certificate delivered pursuant to
Section 3.1(b) hereof.

Section 4.12Disclosure. As of the Restatement Date, each of Parent and the
Borrower has disclosed to the Lenders all agreements, instruments, and corporate
or other restrictions to which Parent, the Borrower or any of their respective
Subsidiaries is subject, and all other matters known to any of them, that,
either individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect. None of the reports (including, without
limitation, all reports that Parent, the Borrower or any of their respective
Subsidiaries is required to file with the Securities and Exchange Commission),
financial statements, certificates or other information furnished by or on
behalf of Parent, the Borrower or any of their respective Subsidiaries to the
Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole in
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, Parent, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

Section 4.13Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against Parent, the Borrower or any of their
respective Subsidiaries, or, to Parent, the Borrower’s knowledge, threatened
against or affecting Parent, the Borrower or any of their respective
Subsidiaries, and no significant unfair labor practice charges or grievances are
pending against Parent, the Borrower or any of their respective Subsidiaries,
or, to Parent’ or the Borrower’s knowledge, threatened against any of them
before any Governmental Authority. All payments due from the Borrower or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Parent,
the Borrower or any such Subsidiary, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

Section 4.14Subsidiaries.
(a)Schedule 4.14 sets forth the name of, the ownership interest of the
applicable Loan Party in, the jurisdiction of incorporation or organization of,
and the type of each Subsidiary of any Loan Party and identifies each Subsidiary
that is a Subsidiary Loan Party, in each case as of the Restatement Date.
(b)Parent has no direct Subsidiaries other than the Borrower.

Section 4.15Solvency. After giving effect to the execution and delivery of the
Loan Documents, the making of any Loan under this Agreement and the consummation
of the other transactions contemplated hereby, Parent and its Subsidiaries on a
consolidated basis are Solvent.

Section 4.16Deposit and Disbursement Accounts. Schedule 4.16 lists all banks and
other financial institutions at which any Loan Party maintains deposit accounts,
lockbox accounts, disbursement accounts, investment accounts or other similar
accounts as of the Restatement Date, and such Schedule correctly identifies the
name, address and telephone number of each financial institution, the name in
which the account is held, the type of the account, and the complete account
number therefor.

Section 4.17Collateral Documents.


50

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(a)The Guaranty and Security Agreement and each other Collateral Document is
effective to create in favor of the Administrative Agent for the ratable benefit
of the Secured Parties a legal, valid and enforceable security interest in the
Collateral (as defined therein), and when UCC financing statements in
appropriate form are filed in the offices specified on Schedule 3 to the
Guaranty and Security Agreement, the Guaranty and Security Agreement shall
constitute a fully perfected Lien (to the extent that such Lien may be perfected
by the filing of a UCC financing statement) on, and security interest in, all
right, title and interest of the grantors thereunder in such Collateral, in each
case prior and superior in right to any other Person, other than with respect to
Liens expressly permitted by Section 7.2. When the certificates evidencing all
Capital Stock pledged pursuant to the Collateral Documents are delivered to the
Administrative Agent, together with appropriate stock powers or other similar
instruments of transfer duly executed in blank, the Liens in such Capital Stock
shall be fully perfected first priority security interests, perfected by
“control” as defined in the UCC.
(b)When the filings in subsection (a) of this Section are made and when, if
applicable, the Patent Security Agreements and the Trademark Security Agreements
are filed in the United States Patent and Trademark Office and the Copyright
Security Agreements are filed in the United States Copyright Office, the
Guaranty and Security Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Patents, Trademarks and Copyrights, if any, in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person.

Section 4.18Sanctions and Anti-Corruption Laws.
(a)None of the Parent, the Borrower, or any of their respective Subsidiaries or
any of their respective directors, officers, employees, or agents is a
Sanctioned Person.
(b)The Parent, its Subsidiaries, and their respective directors, officers and
employees and, to the knowledge of the Borrower, the agents of the Parent and
its Subsidiaries, are in compliance with applicable Anti-Corruption Laws and
applicable Sanctions. The Parent and its Subsidiaries have instituted and
maintain policies and procedures designed to ensure continued compliance in all
material respects therewith.

Section 4.19EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE V
AFFIRMATIVE COVENANTS
Parent and the Borrower covenant and agree that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:

Section 5.1Financial Statements and Other Information. Parent and the Borrower
will deliver to the Administrative Agent and each Lender:
(a)as soon as available and in any event within 90 days after the end of each
Fiscal Year of Parent, a copy of the annual audited report for such Fiscal Year
for Parent and its Subsidiaries, containing a consolidated balance sheet of
Parent and its Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows (together
with all footnotes thereto) of Parent and its Subsidiaries for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail and reported on by PricewaterhouseCoopers
LLP or, if such auditors are no longer used by Parent, from independent public
accountants of nationally recognized standing (without a “going concern” or like
qualification, exception or explanation and without any qualification or
exception as to the scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of Parent and its Subsidiaries for such Fiscal Year on
a consolidated basis in accordance with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;
(b)as soon as available and in any event within 45 days after the end of each
Fiscal Quarter of Parent ending on or about March 31, June 30, and September 30,
an unaudited consolidated balance sheet of Parent and its Subsidiaries as of the
end of such Fiscal Quarter and the related unaudited consolidated statements of
income and cash flows of Parent and its Subsidiaries for such Fiscal Quarter and
the then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter and the
corresponding portion of Parent’


51

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


or the Borrower’s, as applicable, previous Fiscal Year and the corresponding
figures for the budget for the current Fiscal Year, and together with a
management discussion and analysis with respect thereto;
(c)concurrently with the delivery of the financial statements referred to in
subsections (a) and (b) of this Section, a Compliance Certificate signed by the
principal executive officer or a Financial Officer of Parent (i) certifying as
to whether there exists a Default or Event of Default on the date of such
certificate and, if a Default or an Event of Default then exists, specifying the
details thereof and the action which Parent and its Subsidiaries have taken or
propose to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenant set forth in
Article VI, (iii) specifying any change in the identity of the Subsidiaries as
of the end of such Fiscal Year or Fiscal Quarter from the Subsidiaries
identified to the Lenders on the Restatement Date or as of the most recent
Fiscal Year or Fiscal Quarter, as the case may be, and (iv) stating whether any
change in GAAP or the application thereof has occurred since the date of the
mostly recently delivered audited financial statements of Parent and its
Subsidiaries, and, if any change has occurred, specifying the effect of such
change on the financial statements accompanying such Compliance Certificate;
(d)as soon as available and in any event within 60 days after the end of the
calendar year, forecasts and a pro forma budget for the succeeding Fiscal Year,
containing an income statement, balance sheet and statement of cash flow; and
(e)promptly following any request therefor, such other information regarding the
results of operations, business affairs and financial condition of the Borrower
or any of its Subsidiaries as the Administrative Agent or any Lender may
reasonably request.
Information required to be delivered solely pursuant to Section 5.1(a) and
Section 5.1(b) shall be deemed to have been delivered if such information shall
have been timely posted on Parent’s website on the internet (currently
www.lendingtree.com) or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov.

Section 5.2Notices of Material Events. Parent and the Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
(a)the occurrence of any Default or Event of Default;
(b)the filing or commencement of, or any material development in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of Parent or the Borrower, affecting Parent or the Borrower
or any of their respective Subsidiaries which would reasonably be expected to
result in a Material Adverse Effect;
(c)the occurrence of any event or any other development by which Parent or any
of its Subsidiaries (i) fails to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) becomes subject to any Environmental Liability, (iii)
receives notice of any claim with respect to any Environmental Liability, or
(iv) becomes aware of any basis for any Environmental Liability, in each case
which, either individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect;
(d)promptly and in any event within 15 days after (i) Parent, any of its
Subsidiaries or any ERISA Affiliate knows or has reason to know that any ERISA
Event has occurred, a certificate of the chief financial officer of Parent
describing such ERISA Event and the action, if any, proposed to be taken with
respect to such ERISA Event and a copy of any notice filed with the PBGC or the
IRS pertaining to such ERISA Event and any notices received by Parent, such
Subsidiary or such ERISA Affiliate from the PBGC or any other governmental
agency with respect thereto, and (ii) becoming aware (1) that there has been an
increase in Unfunded Pension Liabilities (not taking into account Plans with
negative Unfunded Pension Liabilities) since the date the representations
hereunder are given or deemed given, or from any prior notice, as applicable,
(2) of the existence of any Withdrawal Liability, (3) of the adoption of, or the
commencement of contributions to, any Plan subject to Section 412 of the Code by
Parent, any of its Subsidiaries or any ERISA Affiliate, or (4) of the adoption
of any amendment to a Plan subject to Section 412 of the Code which results in a
material increase in contribution obligations of Parent, any of its Subsidiaries
or any ERISA Affiliate, a detailed written description thereof from the chief
financial officer of Parent;
(e)the receipt by Parent or any of its Subsidiaries of any written notice of an
alleged event of default with respect to any Material Indebtedness of Parent or
any of its Subsidiaries; and


52

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(f)any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
Parent and the Borrower will furnish to the Administrative Agent and each Lender
the following:
(x)    promptly and in any event at least 30 days prior thereto (or such shorter
period of time as the Administrative Agent may agree in writing), notice of any
change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s chief
executive office or its principal place of business, (iii) in any Loan Party’s
identity or legal structure, (iv) in any Loan Party’s federal taxpayer
identification number or organizational number or (v) in any Loan Party’s
jurisdiction of organization; and
(y)    as soon as available and in any event within 30 days after receipt
thereof, a copy of any environmental report or site assessment obtained by or
for Parent or any of its Subsidiaries after the Restatement Date on any Real
Estate.
Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and any action
taken or proposed to be taken with respect thereto.

Section 5.3Existence; Conduct of Business. Parent and the Borrower will, and
will cause each of the other Loan Parties to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business; provided that nothing in this Section shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3.

Section 5.4Compliance with Laws. Parent and the Borrower will, and will cause
each of their respective Subsidiaries to, comply with all laws, rules,
regulations and requirements of any Governmental Authority applicable to its
business and properties, including, without limitation, all Environmental Laws,
ERISA and OSHA, except where the failure to do so, either individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to promote and achieve compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with applicable
Anti-Corruption Laws and applicable Sanctions.

Section 5.5Payment of Obligations. Parent and the Borrower will, and will cause
each of their respective Subsidiaries to, pay and discharge at or before
maturity all of its obligations and liabilities (including, without limitation,
all taxes, assessments and other governmental charges, levies and all other
claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) Parent, the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

Section 5.6Books and Records. Parent and the Borrower will, and will cause each
of their respective Subsidiaries to, keep proper books of record and account in
which full, true and correct (in all material respects) entries shall be made of
all dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of Parent in
conformity with GAAP, subject to footnotes and normal year-end adjustments.

Section 5.7Visitation and Inspection. Each of Parent and the Borrower will, and
will cause each of its respective Subsidiaries to, permit any representative of
the Administrative Agent or any Lender to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants, all at such reasonable times
and as often as the Administrative Agent or any Lender may reasonably request
after reasonable prior notice to Parent and the Borrower; provided that (a) if
an Event of Default has occurred and is continuing, no prior notice shall be
required (b) if no Event of Default has occurred and is continuing, the Loan
Parties shall only reimburse the Administrative Agent and the Lenders for one
such visit per Fiscal Year.



Section 5.8Maintenance of Properties; Insurance. Each of Parent and the Borrower
will, and will cause each of the other Loan Parties to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, (b) maintain with financially sound
and reputable insurance companies which are not Affiliates of Parent or the
Borrower (i) insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations and (ii) all insurance required to be
maintained pursuant to the Collateral Documents, and will, upon request of the
Administrative Agent, furnish to each Lender at reasonable intervals a
certificate of a Responsible Officer setting forth the nature and extent of all
insurance maintained by Parent, the Borrower and the other Loan Parties in
accordance with this Section, and (c) at all times shall name the Administrative
Agent as additional insured on all liability policies


53

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


of Parent, the Borrower and the other Loan Parties and as loss payee (pursuant
to a loss payee endorsement approved by the Administrative Agent) on all
casualty and property insurance policies of Parent, the Borrower and the other
Loan Parties. It is hereby acknowledged that the insurance maintained by Parent
and its Subsidiaries as of the Restatement Date complies with the provisions of
this Section 5.8.

Section 5.9Use of Proceeds; Margin Regulations.
(a)On and after the Restatement Date, the Borrower will use the proceeds of the
Loans to finance working capital needs, including, without limitation, Permitted
Acquisitions and other growth initiatives, capital expenditures, and for other
general corporate purposes of the Borrower and its Subsidiaries. All Letters of
Credit will be used for general corporate purposes.
(b)No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulation T,
Regulation U or Regulation X.

Section 5.10Casualty and Condemnation. Parent and the Borrower will furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of any Collateral or the
commencement of any action or preceding for the taking of any material portion
of any Collateral or any part thereof or interest therein under power of eminent
domain or by condemnation or similar proceeding.

Section 5.11Cash Management. Parent and the Borrower shall, and shall cause the
Subsidiary Loan Parties to:
(a)maintain its primary cash management and treasury business with SunTrust Bank
or a Permitted Third Party Bank, including, without limitation, all deposit
accounts, disbursement accounts, investment accounts and lockbox accounts (other
than Excluded Accounts) (each such deposit account, disbursement account,
investment account and lockbox account, a “Controlled Account”); each Controlled
Account shall be a cash collateral account, with all cash, checks and other
similar items of payment in such account securing payment of the Obligations,
and in which the Borrower and each Subsidiary Loan Party shall have granted a
first priority Lien to the Administrative Agent, on behalf of the Secured
Parties, perfected either automatically under the UCC (with respect to
Controlled Accounts at SunTrust Bank) or subject to Account Control Agreements;
and
(b)at any time after the occurrence and during the continuance of an Event of
Default, at the request of the Required Lenders, each of Parent and the Borrower
will, and will cause each other Loan Party to, cause all payments constituting
proceeds of accounts or other Collateral to be directed into lockbox accounts
under agreements in form and substance reasonably satisfactory to the
Administrative Agent.

Section 5.12Additional Subsidiaries and Collateral.
(a)In the event that, subsequent to the Restatement Date, any Person becomes a
Domestic Subsidiary of Parent that is a Material Subsidiary, whether pursuant to
formation, acquisition or otherwise, (x) Parent shall promptly notify the
Administrative Agent and the Lenders thereof and (y) within 30 days (or such
longer period as the Administrative Agent shall permit in writing in its sole
discretion) after such Person becomes a Domestic Subsidiary, Parent shall:
(i)cause such Domestic Subsidiary to:
(A)become a new Guarantor and to grant Liens in favor of the Administrative
Agent in all of its personal property by executing and delivering to the
Administrative Agent a supplement to the Guaranty and Security Agreement in form
and substance reasonably satisfactory to the Administrative Agent;
(B)execute, file with the United States Patent and Trademark Office and the
United States Copyright Office (as applicable), and deliver a copy thereof to
the Administrative Agent and its counsel (together with a confirmation of such
filing) any applicable Copyright Security Agreement, Patent Security Agreement,
and Trademark Security Agreement;
(C)execute and deliver any Account Control Agreements (or amendments or
supplements to any existing Account Control Agreements) required by Section
5.11;


54

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(D)authorize and deliver, at the request of the Administrative Agent, such UCC
financing statements or similar instruments reasonably required by the
Administrative Agent to perfect the Liens in favor of the Administrative Agent
and granted under any of the Loan Documents; and
(E)deliver all such other documentation (including, without limitation,
certified organizational documents, resolutions, lien searches, title insurance
policies, surveys, environmental reports and legal opinions) and to take all
such other actions as such Domestic Subsidiary would have been required to
deliver and take pursuant to Section 3.1 if such Domestic Subsidiary had been a
Loan Party on the Restatement Date; and
(ii)cause the applicable Loan Party to:
(A)pledge all of the Capital Stock of such Domestic Subsidiary to the
Administrative Agent as security for the Obligations by executing and delivering
a supplement to the Guaranty and Security Agreement in form and substance
reasonably satisfactory to the Administrative Agent; and
(B)deliver the original certificates evidencing such pledged Capital Stock to
the Administrative Agent, together with appropriate powers executed in blank.
(b)In the event that, subsequent to the Restatement Date, any Person becomes a
Foreign Subsidiary which is a Material Subsidiary owned directly by any Loan
Party, whether pursuant to formation, acquisition or otherwise, (x) Parent shall
promptly notify the Administrative Agent and the Lenders thereof and (y) within
60 days (or such longer period as the Administrative Agent shall permit in
writing in its sole discretion) after such Person becomes a Foreign Subsidiary,
Parent and the Borrower shall, or shall cause the applicable Loan Party to:
(i)pledge all of the Capital Stock of such Foreign Subsidiary (or, if the pledge
of all of the voting Capital Stock of such Foreign Subsidiary would result in
materially adverse tax consequences, then such pledge shall be limited to the
lesser of (A) 100% of the issued and outstanding voting and non-voting Capital
Stock of such Foreign Subsidiary owned by such Loan Party and (B) 66% of the
issued and outstanding voting Capital Stock and 100% of the issued and
outstanding non-voting Capital Stock of such Foreign Subsidiary, as applicable)
to the Administrative Agent as security for the Obligations pursuant to a pledge
agreement in form and substance reasonably satisfactory to the Administrative
Agent;
(ii)deliver the original certificates evidencing such pledged Capital Stock to
the Administrative Agent, together with appropriate powers executed in blank;
and
(iii)deliver all such other documentation (including, without limitation,
certified organizational documents, resolutions, lien searches and legal
opinions) and to take all such other actions as the Administrative Agent may
reasonably request.
(c)With respect to any Collateral acquired at any time after the Restatement
Date by any Loan Party (other than any property described in paragraphs (a) or
(b) above), each of Parent and the Borrower agrees that, within 30 days (or such
longer period as the Administrative Agent shall permit in writing in its sole
discretion), it shall cause the applicable Loan Party to take all actions
reasonably necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
such Collateral, including, without limitation, the following:
(i)execute, file with the United States Patent and Trademark Office and the
United States Copyright Office (as applicable), and deliver a copy thereof to
the Administrative Agent and its counsel (together with a confirmation of such
filing) any applicable Copyright Security Agreement, Patent Security Agreement,
and Trademark Security Agreement; and
(ii)execute and deliver any Account Control Agreements (or amendments or
supplements to any existing Account Control Agreements) required by Section
5.11.
(d)Each of Parent and the Borrower agrees that, following the delivery of any
Collateral Documents required to be executed and delivered by this Section, the
Administrative Agent shall have a valid and enforceable, first priority
perfected Lien on the property required to be pledged pursuant to this Section
(to the extent that such Lien can be perfected by execution, delivery and/or
recording of the Collateral Documents or UCC financing statements, or possession
of such Collateral), free and clear of all Liens other than Liens expressly
permitted by Section


55

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


7.2. All actions to be taken pursuant to this Section shall be at the expense of
the Loan Parties, and shall be taken to the reasonable satisfaction of the
Administrative Agent.

Section 5.13Leased Locations. To the extent otherwise permitted hereunder, if
Parent, the Borrower or any Subsidiary Loan Party proposes to lease any Real
Estate that is a headquarters location or is the primary location where material
books or records will be stored, it shall first provide to the Administrative
Agent a Collateral Access Agreement from the landlord of such leased property;
provided, that if the Borrower is unable to deliver such Collateral Access
Agreement after using its commercially reasonable efforts to do so, the
Administrative Agent shall waive the foregoing requirement.

Section 5.14Further Assurances. Parent and the Borrower will, and will cause
each Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), which may be required under any applicable law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created by the Collateral Documents or
the validity or priority of any such Lien, all at the expense of the Loan
Parties. Parent and the Borrower also agree to provide to the Administrative
Agent, from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents.

ARTICLE VI
FINANCIAL COVENANT
Parent and the Borrower covenant and agree that, so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding, Parent and
the Borrower shall not permit the Consolidated Total Net Leverage Ratio as of
the end of any Fiscal Quarter to be greater than the ratio set forth below
opposite such Fiscal Quarter:
Fiscal Quarter
Consolidated Total Net Leverage Ratio
December 31, 2017, through and including March 31, 2019
4.50 to 1.00
June 30, 2019, through and including September 30, 2020
4.25 to 1.00
December 31, 2020, and thereafter
4.00 to 1.00

provided that the Parent and the Borrower may permit the Consolidated Total Net
Leverage Ratio during each of the four Fiscal Quarters ending after the
consummation of any Material Acquisition to be 0.50 greater than the otherwise
applicable level.

ARTICLE VII


NEGATIVE COVENANTS
Parent and the Borrower covenant and agree that so long as any Lender has a
Commitment hereunder or any Obligation remains outstanding:

Section 7.1Indebtedness and Disqualified Capital Stock. Parent and the Borrower
will not, and will not permit any of their respective Subsidiaries to, create,
incur, assume or suffer to exist any Indebtedness, except:  
(a)Indebtedness created pursuant to the Loan Documents;
(b)Indebtedness of Parent and its Subsidiaries existing on the date hereof and
set forth on Schedule 7.1 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof;
(c)Indebtedness of Parent or any of its Subsidiaries incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof (provided that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvements), and extensions, renewals or replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal


56

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


or replacement) or shorten the maturity or the weighted average life thereof;
provided that, (i) at the time of the incurrence thereof, no Event of Default
has occurred and is continuing, (ii) after giving effect to such incurrence,
Parent is in compliance with the financial covenant set forth in Article VI,
calculated on a Pro Forma Basis as of the last day of the most recently ended
Fiscal Quarter for which financial statements are required to have been
delivered pursuant to Section 5.1(a) or (b), and (iii) the aggregate outstanding
principal amount of Indebtedness incurred pursuant to this clause (c) does not
exceed the greater of (A) $6,500,000 and (B) 5% of Consolidated EBITDA for the
most recently ended four Fiscal Quarter period for which financial statements
are required to have been delivered pursuant to Section 5.1(a) or (b);
(d)Indebtedness of Parent owing to any Subsidiary of Parent and of any
Subsidiary of Parent owing to Parent or any other Subsidiary of Parent; provided
that any such Indebtedness that is owed by a Subsidiary of Parent that is not a
Subsidiary Loan Party shall be subject to Section 7.4;
(e)Guarantees by Parent of Indebtedness of any Subsidiary of Parent and by any
Subsidiary of Parent of Indebtedness of Parent or any other Subsidiary of
Parent; provided that Guarantees by any Loan Party of Indebtedness of any
Subsidiary of Parent that is not a Subsidiary Loan Party shall be subject to
Section 7.4;
(f)Indebtedness of any Person which becomes a Subsidiary of Parent after the
date of this Agreement; provided that (i) such Indebtedness exists at the time
that such Person becomes a Subsidiary of Parent and is not created in
contemplation of or in connection with such Person becoming a Subsidiary of
Parent and (ii) the aggregate outstanding principal amount of such Indebtedness
permitted under this clause (f) shall not exceed the greater of (A) $6,500,000
and (B) 5% of Consolidated EBITDA for the most recently ended four Fiscal
Quarter period for which financial statements are required to have been
delivered pursuant to Section 5.1(a) or (b).
(g)Hedging Obligations permitted by Section 7.10;
(h)Indebtedness consisting of the financing of insurance premiums incurred in
the ordinary course of business;
(i)Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business;
(j)(i) earnout obligations or similar deferred or contingent purchase price
obligations constituting Indebtedness or (ii) Indebtedness consisting of any
indemnification obligation arising in connection with any investment by Parent
or any of its Subsidiaries;
(k)Indebtedness arising under any bid, performance or surety bond (including any
consumer protection bond or any performance bond posted in respect of contested
tax assessments), completion bond or similar obligation, in each case incurred
in the ordinary course of business and not supporting Indebtedness;
(l)overdrafts of such Subsidiary (or Parent) incurred in the ordinary course of
business;
(m)all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in the foregoing clauses of this Section;
(n)Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees of Parent or any of its Subsidiaries, their
respective estates, spouses or former spouses issued in exchange for the
purchase or redemption by Parent or such Subsidiary of its Equity Interests
(other than Disqualified Capital Stock); provided that (i) the aggregate
principal amount of such Indebtedness permitted by this clause (n) shall not
exceed $1,000,000 at any time outstanding and (ii) any Restricted Payments made
in connection with such Indebtedness are permitted under Section 7.5;
(o)other unsecured Indebtedness of Parent and its Subsidiaries so long as, at
the time of the incurrence thereof, (i) no Default or Event of Default has
occurred and is continuing (or, in connection with a Limited Condition
Transaction, no Event of Default under Sections 8.1(h) or 8.1(i) has occurred
and is continuing) and (ii) after giving effect to such incurrence, Parent is in
compliance with the financial covenant forth in Article VI, calculated on a Pro
Forma Basis as of the last day of the most recently ended Fiscal Quarter for
which financial statements are required to have been delivered pursuant to
Section 5.1(a) or (b); provided, that, in connection with any Indebtedness
incurred to finance a Limited Condition Transaction, the date of determination
of whether the condition in this clause (o) have been satisfied shall, at the
option of the Borrower, be the LCT Test Date for such Limited Condition
Transaction;


57

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(p)Indebtedness to current and former employees of Parent or any of its
Subsidiaries incurred in the ordinary course of business or existing on the
Restatement Date arising from (A) deferred compensation, severance obligations
or similar obligations or (B) health and welfare retirement benefits or similar
obligations;
(q)Indebtedness representing installment insurance premiums of Parent or any of
its Subsidiaries owing to insurance companies in the ordinary course of
business;
(r)Indebtedness which represents a refinancing or renewal of any of the
Indebtedness permitted under Section 7.01(c), 7.01(d), 7.01(e), 7.01(f),
7.01(n), and 7.01(o); provided that (i) any such refinancing Indebtedness is in
an aggregate principal amount (or aggregate amount, as applicable) not greater
than the aggregate principal amount (or aggregate amount, as applicable) of the
Indebtedness being renewed or refinanced, plus the amount of any reasonable
premiums required to be paid thereon and reasonable fees and expenses associated
therewith, (ii) such refinancing Indebtedness has a later or equal final
maturity and longer or equal weighted average life to maturity than the
Indebtedness being renewed or refinanced, and (iii) the covenants, events of
default, subordination (including lien subordination) and other terms,
conditions and provisions thereof (including any guarantees thereof or security
documents in respect thereof) shall be, in the aggregate, no less favorable to
Parent and its Subsidiaries than those contained in the Indebtedness being
renewed or refinanced;
(s)other Indebtedness in an aggregate outstanding principal amount not to exceed
$5,000,000 at any time; and
(t)Indebtedness incurred in connection with the Permitted Specified Real Estate
Finance Transaction.
Parent and the Borrower will not, and will not permit any of their respective
Subsidiaries to, issue or permit to exist any Disqualified Capital Stock of any
such Person. For the avoidance of doubt, (x) if any item meets the criteria set
forth in more than one of clauses (b) through (t) of this Section 7.1 then the
Borrower may classify or reclassify such item in any manner that complies with
this Section 7.1 and such item shall be treated as having been permitted
pursuant to only one of the clauses of this Section 7.1 and (y) any item meeting
the criteria set forth in more than one of clauses (b) through (t) of this
Section 7.1 may be divided and classified among more than one of the clauses of
this Section 7.1.

Section 7.2Liens. Parent and the Borrower will not, and will not permit any of
their respective Subsidiaries to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired, except:  
(a)Liens securing the Obligations; provided that no Liens may secure Hedging
Obligations or Bank Product Obligations without securing all other Obligations
on a basis at least pari passu with such Hedging Obligations or Bank Product
Obligations and subject to the priority of payments set forth in Section 2.21
and Section 8.2;
(b)Permitted Encumbrances;
(c)Liens on any property or asset of Parent or any of its Subsidiaries existing
on the date hereof and set forth on Schedule 7.2; provided that such Liens shall
not apply to any other property or asset of Parent or any Subsidiary of Parent;
(d)purchase money Liens upon or in any fixed or capital assets of Parent or any
of its Subsidiaries to secure the purchase price or the cost of construction or
improvement of such fixed or capital assets or to secure Indebtedness incurred
solely for the purpose of financing the acquisition, construction or improvement
of such fixed or capital assets (including Liens securing any Capital Lease
Obligations); provided that (i) such Lien secures Indebtedness permitted by
Section 7.1(c), (ii) such Lien attaches to such asset concurrently or within 180
days after the acquisition or the completion of the construction or improvements
thereof, (iii) such Lien does not extend to any other asset, and (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;
(e)any Lien (x) existing on any asset of any Person at the time such Person
becomes a Subsidiary of Parent, (y) existing on any asset of any Person at the
time such Person is merged with or into Parent or any of its Subsidiaries, or
(z) existing on any asset prior to the acquisition thereof by Parent or any of
its Subsidiaries; provided that (i) any such Lien was not created in the
contemplation of any of the foregoing and (ii) any such Lien secures only those
obligations which it secures on the date that such Person becomes a Subsidiary
or the date of such merger or the date of such acquisition;


58

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(f)extensions, renewals, or replacements of any Lien referred to in subsections
(b) through (e) of this Section; provided that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;
(g)licenses, sublicenses, leases or subleases (other than any Capital Lease
Obligations) that do not interfere in any material respect with the business of
Parent or any Subsidiary;
(h)any interest or title of a lessor or sublessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases and subleases permitted hereunder
(other than any Capital Lease Obligations or Sale/Leaseback Transaction);
(i)normal and customary rights of setoff upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers liens, rights of setoff or similar rights in favor of banks or other
depository institutions and not securing any Indebtedness;
(j)Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(k)Liens solely on any cash earnest money deposits made by Parent or any
Subsidiary in connection with any letter of intent or purchase agreement in
respect of any acquisition or other investment by Parent or any Subsidiary;
(l)Liens arising from precautionary Uniform Commercial Code financing statement
filings not relating to Indebtedness;
(m)deposits to secure the performance of bids, performance or surety bonds
(including consumer protection bonds or performance bonds posted in respect of
contested tax assessments), completion bonds or similar obligation, in each case
incurred in the ordinary course of business and not supporting Indebtedness for
borrowed money;
(n)other Liens securing obligations in an aggregate outstanding principal amount
not to exceed $5,000,000 at any time; and
(o)Liens to secure Indebtedness incurred in connection with the Permitted
Specified Real Estate Finance Transaction.

Section 7.3Fundamental Changes.
(a)Parent and the Borrower will not, and will not permit any of their respective
Material Subsidiaries to, merge into or consolidate into any other Person, or
permit any other Person to merge into or consolidate with it, or sell, lease,
transfer or otherwise dispose of (in a single transaction or a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired) or all or substantially all of the stock of any of
their respective Material Subsidiaries (in each case, whether now owned or
hereafter acquired) or liquidate or dissolve; provided that if, at the time
thereof and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing:
(i)Parent may merge with a Person if Parent is the surviving Person,
(ii)the Borrower or any Subsidiary of the Borrower may merge with a Person if
the Borrower (or such Subsidiary if the Borrower is not a party to such merger)
is the surviving Person,
(iii)any Subsidiary of the Borrower may merge into another Subsidiary of the
Borrower; provided that if any party to such merger is a Subsidiary Loan Party,
the Subsidiary Loan Party shall be the surviving Person,
(iv)any Subsidiary of the Borrower may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to the Borrower or to a
Subsidiary Loan Party, and
(v)any Subsidiary of the Borrower may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower; provided, that any Subsidiary Loan Party shall
liquidate or dissolve into the Borrower or another Subsidiary Loan Party;


59

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


provided, further, that any such merger under this Section 7.3(a) involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 7.4(d).
(b)Parent and the Borrower will not, and will not permit any of their respective
Subsidiaries to, engage in any business other than businesses of the type
conducted by Parent, the Borrower and their respective Subsidiaries on the date
hereof and businesses reasonably incidental or related thereto.



Section 7.4Investments, Loans. Parent and the Borrower will not, and will not
permit any of their respective Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any Capital Stock, evidence of Indebtedness or
other securities (including any option, warrant, or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person (all of the foregoing being collectively
called “Investments”), or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person that constitute a
business unit, or create or form any Subsidiary, except:
(a)Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries);
(b)Permitted Investments;
(c)Guarantees by Parent and its Subsidiaries constituting Indebtedness permitted
by Section 7.1; provided that the aggregate principal amount of Indebtedness of
Subsidiaries of Parent that are not Subsidiary Loan Parties that is Guaranteed
by any Loan Party shall be subject to the limitation set forth in subsection (d)
of this Section;
(d)Investments (other than Acquisitions) made by Parent, the Borrower or any
Subsidiary Loan Party in or to any Subsidiary and by any Subsidiary to the
Borrower or in or to another Subsidiary; provided that, with respect to any
Investment in any Subsidiary that is not a Loan Party, (i) no Default or Event
of Default shall have occurred and be continuing at the time such Investment is
made or would result therefrom and (ii) the aggregate amount of Investments by
the Loan Parties in or to any Subsidiary that is not a Loan Party (including all
such Investments existing on the Restatement Date) shall not exceed $30,000,000
at any time outstanding;
(e)loans or advances to employees, officers or directors of Parent or any of its
Subsidiaries in the ordinary course of business for travel, relocation and
related expenses; provided that the aggregate amount of all such loans and
advances does not exceed $500,000 at any time outstanding;
(f)Hedging Transactions permitted by Section 7.10;
(g)Permitted Acquisitions;
(h)Investments (other than Acquisitions and Investments described in clause (d)
of this Section 7.4) by Parent or any of its Subsidiaries which in the aggregate
do not exceed $25,000,000 at any time outstanding; provided, that no Default or
Event of Default shall have occurred and be continuing at the time such
Investment is made or would result therefrom;
(i)any transactions deemed to be Investments arising in connection with any
dissolution or reorganization of any Subsidiary permitted under Section 7.3, so
long as no cash or other tangible property is invested in such Subsidiary;
(j)Investments consisting of the acquisition of property in the ordinary course
of business (other than Acquisitions);
(k)Investments in securities of trade creditors or customers in the ordinary
course of business that are received in settlement of bona fide disputes or
pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of such trade creditors or customers;
(l)Investments (other than Acquisitions and Investments described in clause (d)
of this Section 7.4) and made in accordance with any written investment policy
of Parent approved by the board of directors of Parent prior to the Restatement
Date, with such changes thereto as adopted in good faith by the board of
directors of Parent from time to time after the Restatement Date (so long as any
such changes to the types of investments permitted pursuant to the policy are
generally consistent with the types of investments set forth in the written
investment policy delivered to the Administrative Agent and the Lenders on the
Restatement Date);


60

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(m)nominal capital contributions made in connection with and in furtherance of
the formation of any new Subsidiaries as permitted hereunder;
(n)Investments consisting of accounts receivable owing to any of Parent, the
Borrower, or such Subsidiary if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary terms;
(o)contributions to the LendingTree Foundation in an aggregate amount not to
exceed $25,000,000 at any time outstanding; provided, that no Default or Event
of Default shall have occurred and be continuing at the time such Investment is
made or would result therefrom;
(p)other Investments (other than Acquisitions and Investments described in
clause (d) of this Section 7.4) by Parent or any of its Subsidiaries which in
the aggregate so long as (i) no Default or Event of Default shall have occurred
and be continuing at the time such Investment is made or would result therefrom,
and (ii) after giving effect to such Investment, the Consolidated Total Net
Leverage Ratio is less than or equal to 3.00 to 1.00, calculated on a Pro Forma
Basis as of the last day of the most recently ended Fiscal Quarter for which
financial statements are required to have been delivered pursuant to
Section 5.1(a) or (b); and
(q)the purchase of the Permitted Bond Hedge Transaction by the Parent and the
performance of its obligations thereunder.
Parent will not create, form, purchase, acquire, or otherwise suffer to exist
any direct Subsidiary other than the Borrower.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.4, such amount shall be deemed to be the cost of such
Investment when made, purchased or acquired, net of any amount representing
return of (but not return on) such Investment and without regard to any
forgiveness of Indebtedness. For the avoidance of doubt, (x) if any Investment
meets the criteria set forth in more than one of clauses (a) through (q) of this
Section 7.4 then the Borrower may classify or reclassify such Investment in any
manner that complies with this Section 7.4 and such Investment shall be treated
as having been permitted pursuant to only one of the clauses of this Section 7.4
and (y) any Investment meeting the criteria set forth in more than one of
clauses (a) through (q) of this Section 7.4 may be divided and classified among
more than one of the clauses of this Section 7.4.

Section 7.5Restricted Payments. Parent and the Borrower will not, and will not
permit any of their respective Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except:
(a)dividends payable by Parent solely in interests of any class of its common
equity;
(b)Restricted Payments made by any Subsidiary to Parent or to another
Subsidiary, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by Parent and other wholly owned Subsidiaries of
Parent;
(c)Restricted Payments made pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of Parent and the
Subsidiaries;
(d)Permitted Tax Distributions;
(e)Restricted Payments from the Borrower to Parent solely for the purpose of the
payment by Parent of principal and interest on Indebtedness of Parent (to the
extent such Indebtedness and such payments are permitted hereunder) so long as
(i) no Default or Event of Default has occurred and is continuing and (ii) the
aggregate amount of such Restricted Payments does not exceed $500,000 per Fiscal
Year;
(f)other Restricted Payments made by Parent or any Subsidiary of Parent so long
as (i) the aggregate amount of Restricted Payments made pursuant to this clause
(f) since January 1, 2017, does not exceed the sum of (A) $75,000,000, plus (B)
50% of cumulative Excess Cash Flow for the period commencing on January 1, 2017,
and ending on the first day of the most recent Fiscal Year beginning before such
Restricted Payment is made, plus (C) the Specified Cash Contribution Amount,
plus (D) additional amounts so long as the Consolidated Total Net Leverage Ratio
is less than or equal to 2.50 to 1.00, calculated on a Pro Forma Basis as of the
last day of the most recently ended Fiscal Quarter for which financial
statements are required to have been delivered pursuant to Section 5.1(a) or
(b), (ii) no Default or Event of Default shall have occurred and be continuing
at the time such Restricted Payment is made, and (iii) after giving effect to
such Restricted Payment, the Loan Parties shall have Liquidity of at least
$20,000,000;


61

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(g)the Parent may make any payments and/or deliveries required by the terms of,
and otherwise perform its obligations under, the Specified Convertible
Indebtedness (including, without limitation, making payments of interest and
principal thereon, making payments due upon required repurchase thereof and/or
making payments and deliveries due upon conversion thereof);
(h)the Parent may pay the premium in respect of, and otherwise perform its
obligations under, the Permitted Bond Hedge Transaction; and
(i)the Parent may make any payments and/or deliveries required by the terms of,
and otherwise perform its obligations under, the Permitted Warrant Transaction
(including, without limitation, making payments and/or deliveries due upon
exercise and settlement or termination thereof).

Section 7.6Sale of Assets. Parent and the Borrower will not, and will not permit
any of their respective Subsidiaries to, convey, sell, lease, assign, transfer
or otherwise dispose of any of their assets, business or property or, in the
case of any Subsidiary, any shares of such Subsidiary’s Capital Stock, in each
case whether now owned or hereafter acquired, to any Person other than Parent,
the Borrower or a Subsidiary Loan Party (or to qualify directors if required by
applicable law), except:
(a)the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business;
(b)the sale of equipment and inventory and Permitted Investments in the ordinary
course of business;
(c)sales, transfers and other dispositions (i) to a Loan Party or (ii) among any
Subsidiaries that are not Loan Parties;
(d)licenses, sublicenses, leases and subleases that do not interfere in any
material respect with the business of Parent or any Subsidiary;
(e)sales or discounts of accounts receivable in connection with the compromise
or collection thereof in the ordinary course of business;
(f)any disposition of property as a result of a casualty event;
(g)any disposition permitted under Sections 7.1, 7.4, 7.5 or 7.7 and any Liens
permitted under Section 7.2;
(h)any disposition permitted under Section 7.3, including, without limitation,
(A) any exchange of assets between Subsidiaries of the Borrower entered into as
a result of any such disposition and (B) any merger, consolidation, disposition,
liquidation, or dissolution by any Subsidiary of Parent which is not a Material
Subsidiary;
(i)the sale or other disposition of assets so long as, at the time of such
disposition, (i) no Default or Event of Default has occurred and is continuing
or would result therefrom, and (ii) after giving effect to such disposition,
Parent and its Subsidiaries are in compliance with the financial covenant set
forth in Article VI, calculated on a Pro Forma Basis as of the last day of the
most recently ended Fiscal Quarter for which financial statements are required
to have been delivered pursuant to Section 5.1(a) or (b); or
(j)the unwinding or termination of the Permitted Bond Hedge Transaction by the
Parent and the performance of its obligations thereunder.

Section 7.7Transactions with Affiliates. Parent and the Borrower will not, and
will not permit any of their respective Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of their respective Affiliates, except:
(a)in the ordinary course of business at prices and on terms and conditions not
less favorable to Parent, the Borrower or such Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties;
(b)transactions between or among one or more of Parent, the Borrower and the
Subsidiary Loan Parties not involving any other Affiliates;
(c)any Restricted Payment permitted by Section 7.5;


62

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(d)transactions between or among Parent or the Borrower and any of their
Affiliates existing on the date hereof and set forth on Schedule 7.5;
(e)reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements entered into in
the ordinary course of business, in each case approved by the board of directors
of Parent or any of its Subsidiaries;
(f)reasonable and documented expense reimbursements for out-of-pocket expenses
incurred by officers, managers and directors of Parent or any of its
Subsidiaries in connection with their services provided to Parent or such
Subsidiary;
(g)employment agreements entered into by Parent or any of its Subsidiary in the
ordinary course of business;
(h)any transactions permitted by Section 7.3(a);
(i)any Investments permitted by Sections 7.4(c), (d), (e), (i), or (o); and
(j)any disposition of assets permitted by Section 7.6(h).

Section 7.8Restrictive Agreements. Parent and the Borrower will not, and will
not permit any of their respective Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement that prohibits, restricts or
imposes any condition upon (a) the ability of Parent or any of Parent’
Subsidiaries to create, incur or permit any Lien upon any of its assets or
properties, whether now owned or hereafter acquired, or (b) the ability of any
of its Subsidiaries to pay dividends or other distributions with respect to its
Capital Stock, to make or repay loans or advances to Parent or any other
Subsidiary thereof, to Guarantee Indebtedness of Parent or any other Subsidiary
thereof or to transfer any of its property or assets to Parent or any other
Subsidiary thereof; provided that (i) the foregoing shall not apply to
restrictions or conditions imposed by law or by this Agreement or any other Loan
Document, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is sold and such sale is permitted hereunder, (iii) clause (a)
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions and
conditions apply only to the property or assets securing such Indebtedness, (iv)
clause (a) shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof, (v) clause (a) shall not, in the case of any
non-wholly owned Subsidiary, apply to customary provisions in such Subsidiary’s
organization documents that restrict the transfer of such Subsidiary’s Equity
Interests, and (vi) clause (a) shall not apply to restrictions on cash deposits
permitted hereunder and which are imposed by Parent’ or its Subsidiaries’
suppliers, service providers and landlords.

Section 7.9Sale and Leaseback Transactions. Parent and the Borrower will not,
and will not permit any of their respective Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby they shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that they intend to use for substantially the same purpose or purposes
as the property sold or transferred (each such transaction, a “Sale/Leaseback
Transaction”).

Section 7.10Hedging Transactions. Parent and the Borrower will not, and will not
permit any of their respective Subsidiaries to, enter into any Hedging
Transaction, other than (x) Hedging Transactions entered into by Parent or any
of its Subsidiaries in the ordinary course of business to hedge or mitigate
risks to which Parent or any of its Subsidiaries is exposed in the conduct of
its business or the management of its liabilities, (y) the Permitted Bond Hedge
Transaction or (z) the Permitted Warrant Transaction. Solely for the avoidance
of doubt, Parent and the Borrower acknowledge that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which Parent or any of its Subsidiaries
is or may become obliged to make any payment (i) in connection with the purchase
by any third party of any Capital Stock or any Indebtedness or (ii) as a result
of changes in the market value of any Capital Stock or any Indebtedness) is not
a Hedging Transaction entered into in the ordinary course of business to hedge
or mitigate risks.

Section 7.11Amendment to Organizational Documents. Parent and the Borrower will
not, and will not permit any of their respective Subsidiaries to, amend, modify
or waive any of their respective rights under its certificate of incorporation,
articles of organization, bylaws, limited liability company agreement, or other
organizational documents in any manner materially adverse to the Secured Parties
or the Parent, the Borrower, or their respective Subsidiaries.


63

--------------------------------------------------------------------------------


Confidential portions of this document have been redacted and filed separately
with the Commission.


Section 7.12Accounting Changes. Parent and the Borrower will not, and will not
permit any of their respective Subsidiaries to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of Parent or of any of its Subsidiaries, except to change
the fiscal year of a Subsidiary to conform its fiscal year to that of Parent.

Section 7.13Sanctions and Anti-Corruption Laws. Parent and the Borrower will
not, and will not permit any of their respective Subsidiaries to, request any
Loan or Letter of Credit or, directly or indirectly, use the proceeds of any
Loan or any Letter of Credit, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person (i) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, (ii) in any other manner that would result in a violation
of Sanctions by any Person (including any Person participating in the Loans,
whether as Sole Arranger, the Administrative Agent, any Lender (including a
Swingline Lender), the Issuing Bank, underwriter, advisor, investor or
otherwise), or (iii) in furtherance of an offer, payment, promise to pay or
authorization of the payment or giving of money or anything else of value to any
Person in violation of applicable Anti-Corruption Laws.



ARTICLE VIII


EVENTS OF DEFAULT



Section 8.1Events of Default. If any of the following events (each, an “Event of
Default”) shall occur:
(a)Parent or the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
(b)Parent or the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under subsection (a) of this
Section or an amount related to a Bank Product Obligation) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days; or
(c)any representation or warranty made or deemed made by or on behalf of Parent
or any of its Subsidiaries in or in connection with this Agreement or any other
Loan Document (including the Schedules attached hereto and thereto), or in any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect (other than any
representation or warranty that is expressly qualified by a Material Adverse
Effect or other materiality, in which case such representation or warranty shall
prove to be incorrect in any respect) when made or deemed made or submitted; or
(d)Parent or the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.1, 5.2, 5.3 (with respect to the Borrower’s
legal existence), 5.9 (with respect to the use of proceeds of the Loans), or
Article VI or VII; or
(e)any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in subsections (a),
(b) and (d) of this Section) or any other Loan Document or related to any Bank
Product Obligation, and such failure shall remain unremedied for 30 days after
the earlier of (i) any officer of Parent or the Borrower becomes aware of such
failure, or (ii) notice thereof shall have been given to Parent or the Borrower
by the Administrative Agent or any Lender; or
(f)[Intentionally Omitted.]
(g)(i) Parent or any of its Subsidiaries (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness (other than any Hedging Obligation) that
is outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing or governing such Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any Material Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or permit the
acceleration of, the maturity of such Indebtedness (other than (x) any event
that permits holders


64

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


of the Specified Convertible Indebtedness to convert such Indebtedness or (y)
the conversion of the Specified Convertible Indebtedness, in either case, into
common stock of the Parent (or other securities or property following a merger
event, reclassification or other change of the common stock of the Parent), cash
or a combination thereof); or any Material Indebtedness shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or any offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof (other
than (x) any event that permits holders of the Specified Convertible
Indebtedness to convert such Indebtedness or (y) the conversion of the Specified
Convertible Indebtedness, in either case, into common stock of the Parent (or
other securities or property following a merger event, reclassification or other
change of the common stock of the Parent), cash or a combination thereof) or
(ii) there occurs under any Hedging Transaction an Early Termination Date (as
defined in such Hedge Transaction) resulting from (A) any event of default under
such Hedging Transaction as to which Parent or any of its Subsidiaries is the
Defaulting Party (as defined in such Hedging Transaction) and the Hedge
Termination Value owed by Parent or such Subsidiary as a result thereof is
greater than the Threshold Amount or (B) any Termination Event (as so defined)
under such Hedging Transaction as to which Parent or any Subsidiary is an
Affected Party (as so defined) and the Hedge Termination Value owed by Parent or
such Subsidiary as a result thereof is greater than the Threshold Amount and is
not paid; or
(h)Parent or any of its Material Subsidiaries shall (i) commence a voluntary
case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in subsection (i) of this Section, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for Parent or any such Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or
(i)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
Parent or any of its Material Subsidiaries or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for Parent or
any of its Material Subsidiaries or for a substantial part of its assets, and in
any such case, such proceeding or petition shall remain undismissed for a period
of 60 days or an order or decree approving or ordering any of the foregoing
shall be entered; or
(j)Parent or any of its Material Subsidiaries shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or
(k)(i) an ERISA Event shall have occurred that, when taken together with other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect, (ii) there is or arises an Unfunded Pension Liability
(not taking into account Plans with negative Unfunded Pension Liability) which
would reasonably be expected to result in a Material Adverse Effect, or (iii)
there is or arises any potential Withdrawal Liability which would reasonably be
expected to result in a Material Adverse Effect; or
(l)any judgment or order for the payment of money in excess of the Threshold
Amount in the aggregate (to the extent not paid or covered by insurance as to
which the applicable insurance company is solvent and has not disputed coverage)
shall be rendered against Parent or any of its Subsidiaries, and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be a period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or
(m)any non-monetary judgment or order shall be rendered against Parent or any of
its Subsidiaries that could reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect, and there shall be a period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
(n)a Change in Control shall occur or exist; or
(o)any provision of the Guaranty and Security Agreement, any other Collateral
Document or any other material Loan Document shall for any reason cease to be
valid and binding on, or enforceable against, any Loan


65

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Party, or any Loan Party shall so state in writing, or any Loan Party shall seek
to terminate its obligation under the Guaranty and Security Agreement, any other
Collateral Document or any other material Loan Document (other than the release
of any guaranty or collateral to the extent permitted pursuant to Section 9.11);
or
(p)any Lien purported to be created under any Collateral Document shall fail or
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Collateral Documents;
then, and in every such event (other than an event with respect to Parent or the
Borrower described in subsection (h) or (i) of this Section) and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and upon the written request of the Required Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, whereupon the Commitment of each Lender
shall terminate immediately, (ii) declare the principal of and any accrued
interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by Parent and the Borrower, (iii) exercise all remedies contained
in any other Loan Document, and (iv) exercise any other remedies available at
law or in equity; provided that, if an Event of Default specified in either
subsection (h) or (i) shall occur, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon, and all fees and all other Obligations (other than (A) Hedging
Obligations owed by any Loan Party to any Lender-Related Hedge Provider and (B)
Bank Product Obligations) shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by Parent and the Borrower.

Section 8.2Application of Proceeds from Collateral. All proceeds from each sale
of, or other realization upon, all or any part of the Collateral by any Secured
Party after an Event of Default arises shall be applied as follows:
(a)first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;
(b)second, to the fees and other reimbursable expenses of the Administrative
Agent, the Swingline Lender and the Issuing Bank then due and payable pursuant
to any of the Loan Documents, until the same shall have been paid in full;
(c)third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;
(d)fourth, to the fees and interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full;
(e)fifth, to the aggregate outstanding principal amount of the Loans, the LC
Exposure, the Bank Product Obligations and the Hedge Termination Value of the
Hedging Obligations that constitute Obligations, until the same shall have been
paid in full, allocated pro rata among the Secured Parties based on their
respective pro rata shares of the aggregate amount of such Loans, LC Exposure,
Bank Product Obligations and Hedge Termination Value of such Hedging
Obligations;
(f)sixth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is at least 105% of
the LC Exposure after giving effect to the foregoing clause fifth; and
(g)seventh, to the extent any proceeds remain, to the Borrower or as otherwise
provided by a court of competent jurisdiction.
All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section 2.22(g).
All cash collateral for LC Exposure shall be applied to satisfy drawings under
the Letters of Credit as they occur; if any amount remains on deposit on cash
collateral after all letters of credit have either been fully drawn or expired,
such remaining amount shall be applied to other Obligations, if any, in the
order set forth above.


66

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Notwithstanding the foregoing, (a) no amount received from any Guarantor
(including any proceeds of any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor and (b) Bank Product Obligations and Hedging
Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the Bank
Product Provider or the Lender-Related Hedge Provider, as the case may be. Each
Bank Product Provider or Lender-Related Hedge Provider that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.

ARTICLE IX


THE ADMINISTRATIVE AGENT



Section 9.1Appointment of the Administrative Agent.
(a)Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent, attorney-in-fact or Related Party and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent.
(b)The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.
(c)It is understood and agreed that the use of the term “agent” herein or in any
other Loan Document (or any similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties.

Section 9.2Nature of Duties of the Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2), provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
Parent, Borrower or any of its Subsidiaries that is communicated to or obtained
by the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.2) or in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final non-appealable judgment. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact except to the extent that a court of
competent jurisdiction determines in a final and non-appelable judgment that the
Administrative Agent


67

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


acted with gross negligence or willful misconduct in the selection of such
sub-agents. The Administrative Agent shall not be deemed to have knowledge of
any Default or Event of Default unless and until written notice thereof (which
notice shall include an express reference to such event being a “Default” or
“Event of Default” hereunder) is given to the Administrative Agent by Parent or
any Lender, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
may consult with legal counsel (including counsel for Parent and the Borrower)
concerning all matters pertaining to such duties.

Section 9.3Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.

Section 9.4Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for Parent and the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

Section 9.6The Administrative Agent in its Individual Capacity. The bank serving
as the Administrative Agent shall have the same rights and powers under this
Agreement and any other Loan Document in its capacity as a Lender as any other
Lender and may exercise or refrain from exercising the same as though it were
not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“Required Revolving Lenders”, or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with Parent, the Borrower or any Subsidiary or Affiliate of the
Borrower or Parent as if it were not the Administrative Agent hereunder.

Section 9.7Successor Administrative Agent.
(a)The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.
(b)Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall there-upon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If, within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been


68

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


appointed and shall have accepted such appointment, then on such 45th day (i)
the retiring Administrative Agent’s resignation shall become effective, (ii) the
retiring Administrative Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Lenders shall
thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time as the Required Lenders appoint a successor
Administrative Agent as provided above. After any retiring Administrative
Agent’s resignation hereunder, the provisions of this Article shall continue in
effect for the benefit of such retiring Administrative Agent and its
representatives and agents in respect of any actions taken or not taken by any
of them while it was serving as the Administrative Agent.
(c)In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.26(b), then the Issuing Bank and the
Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).

Section 9.8Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

Section 9.9The Administrative Agent May File Proofs of Claim.
(a)In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank and the Administrative Agent and its agents and counsel and all
other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Section 10.3) allowed in such judicial proceeding; and
(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.
(b)Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and the Issuing Bank to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Bank, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Section 10.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.10Authorization to Execute Other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents (including, without limitation, the Collateral Documents, and any
subordination agreements or intercreditor agreements) other than this Agreement.


69

--------------------------------------------------------------------------------


Confidential portions of this document have been redacted and filed separately
with the Commission.


Section 9.11Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion:
(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the termination of all Revolving
Commitments, the Cash Collateralization of all reimbursement obligations with
respect to Letters of Credit in an amount equal to 105% of the aggregate LC
Exposure of all Lenders, and the payment in full of all Obligations (other than
contingent indemnification obligations and such Cash Collateralized
reimbursement obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 10.2;
(b)to release any Loan Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and
(c)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.2(d).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this Section.
In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrower’s expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section.

Section 9.12Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding, Parent,
the Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

Section 9.13Secured Bank Product Obligations and Hedging Obligations. No Bank
Product Provider or Lender-Related Hedge Provider that obtains the benefits of
Section 8.2, the Collateral Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations and Hedging Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider or Lender-Related Hedge Provider, as the case may be.

Section 9.14Syndication Agent. Each Lender hereby designates each of Bank of
America, N.A., Royal Bank of Canada, Fifth Third Bank, and Regions Bank as a
Syndication Agent and agrees that no Syndication Agent shall have any duties or
obligations under any Loan Documents to any Lender or any Loan Party.

ARTICLE X


MISCELLANEOUS



Section 10.1Notices.
(a)Written Notices.


70

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(i)All notices and other communications to any party herein to be effective
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or electronic mail,
as follows:
To any Loan Party:
LendingTree, LLC

11115 Rushmore Drive
Charlotte, North Carolina 28277
Attention: Chief Financial Officer
Telecopy Number: (704) 541-1824
E-mail: JD.Moriarty@lendingtree.com
and
LendingTree, LLC
11115 Rushmore Drive
Charlotte, North Carolina 28277
Attention: General Counsel
Telecopy Number: (704) 541-1824
E-mail: Katharine.Pierce@lendingtree.com
With a copy to (for
Information purposes only):
Sheppard, Mullin, Richter & Hampton LLP

333 S. Hope St., 43rd Floor
Los Angeles, California 90071
Attention: Brent E. Horstman
Telecopy Number: (213) 443-2722
E-mail: bhorstman@sheppardmullin.com
To the Administrative
Agent:                SunTrust Bank
3333 Peachtree Road, N.E.
7th Floor
Atlanta, Georgia 30326
Attention: Cynthia Burton
Telecopy Number: (404) 926-5173
E-mail: Cynthia.Burton@SunTrust.com
With a copy to (for
Information purposes only):    SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Manager
Telecopy Number: (404) 495-2170
E-mail: Agency.Services@SunTrust.com


and
Jones Day
1420 Peachtree Street, N.E.
Suite 800
Atlanta, Georgia 30309
Attention: Aldo L. LaFiandra
Telecopy Number: (404) 581-8330
E-mail: alafiandra@jonesday.com


71

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


To the Issuing Bank:        SunTrust Bank
245 Peachtree Center Avenue, 17th Floor
Mail Code 3707
Atlanta, Georgia 30303
Attention: Standby Letter of Credit Dept.
Telephone Number: 800-951-7847
E-mail: LCandTradeServices@SunTrust.com
To the Swingline Lender:        SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Manager
Telecopy Number: (404) 495-2170
E-mail: Agency.Services@SunTrust.com
To any other Lender:        the address set forth in the Administrative
Questionnaire or the
Assignment and Assumption executed by such Lender
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall be effective upon actual receipt by the relevant
Person or, if delivered by overnight courier service, upon the first Business
Day after the date deposited with such courier service for overnight (next-day)
delivery or, if sent by telecopy, upon transmittal in legible form by facsimile
machine or, if mailed, upon the third Business Day after the date deposited into
the mail or, if delivered by hand, upon delivery or, if sent by electronic mail,
as described in clause (b) below; provided that notices delivered to the
Administrative Agent, the Issuing Bank or the Swingline Lender shall not be
effective until actually received by such Person at its address specified in
this Section.
(ii)Any agreement of the Administrative Agent, the Issuing Bank or any Lender
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of Parent and the Borrower. The Administrative
Agent, the Issuing Bank and each Lender shall be entitled to rely on the
authority of any Person purporting to be a Person authorized by Parent or the
Borrower to give such notice and the Administrative Agent, the Issuing Bank and
the Lenders shall not have any liability to Parent, the Borrower or other Person
on account of any action taken or not taken by the Administrative Agent, the
Issuing Bank or any Lender in reliance upon such telephonic or facsimile notice.
The obligation of the Borrower to repay the Loans and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent, the Issuing Bank or any Lender to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank or any Lender of a confirmation which is
at variance with the terms understood by the Administrative Agent, the Issuing
Bank and such Lender to be contained in any such telephonic or facsimile notice.
(b)Electronic Communications.
(i)Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank if such Lender or such Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving, or is unwilling to receive, notices by electronic communication. The
Administrative Agent, Parent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
(ii)Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (B) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(A) of notification that such notice or communication is available and
identifying the website address therefor; provided that, in the case of clauses
(A) and (B) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or


72

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(iii)Each of the Parent and Borrower agrees that the Administrative Agent may,
but shall not be obligated to, make Communications (as defined below) available
to the Issuing Bank and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar electronic
system.
(iv)THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS IN THE COMMUNICATIONS
(AS DEFINED BELOW) AND FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OR MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties have any liability to any Loan Party or any of their respective
Subsidiaries, any Lender, any Issuing Bank or any other Person or entity for
losses, claims, damages, liabilities or expenses of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses, whether or not based on strict liability (whether in tort,
contract or otherwise), arising out of any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent or such Related Party; provided, however, that in no event
shall the Administrative Agent or any Related Party have any liability to any
Loan Party or any of their respective Subsidiaries, any Lender, any Issuing Bank
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages) arising out of any Loan Party’s
or the Administrative Agent’s transmission of Communications. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.

Section 10.2Waiver; Amendments.
(a)No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between Parent and/or the Borrower and the
Administrative Agent or any Lender, shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law. No waiver of
any provision of this Agreement or of any other Loan Document or consent to any
departure by Parent and/or the Borrower therefrom shall in any event be
effective unless the same shall be permitted by subsection (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or the issuance of a Letter of Credit shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, any Lender or the Issuing Bank may have had
notice or knowledge of such Default or Event of Default at the time.
(b)No amendment or waiver of any provision of this Agreement or of the other
Loan Documents (other than the Fee Letter), nor consent to any departure by
Parent and/or the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by Parent, the Borrower and the Required
Lenders, or Parent, the Borrower and the Administrative Agent with the consent
of the Required Lenders, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that, in addition to the consent of the Required Lenders, no
amendment, waiver or consent shall:
(i)increase the Commitment of any Lender without the written consent of such
Lender;


73

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(ii)reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees or other amounts payable hereunder,
without the written consent of each Lender affected thereby (except that any
amendment or modification of defined terms used in the financial covenant set
forth in Article VI or waiver of post-default rates of interest shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii));
(iii)postpone the date fixed for any payment of any principal of, or interest
on, any Loan or LC Disbursement or any fees or other amounts hereunder or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
for the termination or reduction of any Commitment, without the written consent
of each Lender affected thereby (it being understood that a waiver of any
condition precedent or the waiver of any Default, Event of Default or mandatory
prepayment shall not constitute a postponement, waiver, extension or increase of
any Loan or Commitment hereunder);
(iv)change Section 8.2 in a manner that would alter the pro rata sharing of
payments or order of application required thereby without the written consent of
each Lender;
(v)change Section 2.21(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender;
(vi)change any of the provisions of this subsection (b) or the definition of
“Required Lenders” or “Required Revolving Lenders” any other provision hereof
specifying the number or percentage of Lenders which are re-quired to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender directly affected thereby;
(vii)release or limit the liability of all or substantially all of the
guarantors under any guaranty agreement guaranteeing any of the Obligations,
without the written consent of each Lender; or
(viii)release all or substantially all of the Collateral securing any of the
Obligations, without the written consent of each Lender;
provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or the Issuing Bank without the prior written
consent of such Person.
Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended, and amounts payable to such Lender hereunder may not be permanently
reduced, without the consent of such Lender (other than reductions in fees and
interest in which such reduction does not disproportionately affect such
Lender), (B) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects any Defaulting Lender differently
than other affected Lenders shall require the consent of such Defaulting Lender,
(C) subject to Section 2.25, this Agreement may be amended and restated without
the consent of any Lender (but with the consent of Parent, the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and
10.3), such Lender shall have no other commitment or other obligation hereunder
and such Lender shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement, (D) the
Administrative Agent may, with the consent of Parent and the Borrower only,
amend, modify or supplement this Agreement or any of the other Loan Documents to
cure any ambiguity, omission, mistake, defect or inconsistency so long as, in
each case, the Lenders shall have received at least five (5) Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five (5) Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment, and (E) the conditions of Section 3.2 hereof
with respect to the Revolving Loans and Letters of Credit shall not be deemed
satisfied by virtue of any waiver of an existing Default or Event of Default
unless such waiver shall be consented to by Required Revolving Lenders.

Section 10.3Expenses; Indemnification.
(a)The Borrower shall pay (i) all reasonable and documented out-of-pocket costs
and expenses of the Administrative Agent and its Affiliates, including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates, in connection with the syndication of
the credit facilities provided for herein, the preparation, administration and
enforcement of the Loan Documents and any amendments, modifications or waivers
thereof (whether or not the transactions contemplated in this Agreement or any
other Loan Document shall be consummated), including the reasonable and
documented fees, charges and disbursements of counsel for the


74

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Administrative Agent and its Affiliates, (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) not in limitation of the obligations under
clauses (i) and (ii) above, all reasonable and documented out-of-pocket costs
and expenses (including, without limitation, the reasonable and documented fees,
charges and disbursements of outside counsel and consultants) incurred by the
Administrative Agent, the Sole Arranger, the Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or any Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided, that the
fees, charges and disbursements of outside counsel paid under this clause (iii)
shall be limited to the reasonable and documented fees, charges and
disbursements of one outside counsel to the Administrative Agent and one outside
counsel to the Lenders, taken as a whole, and, solely in the case of an actual
or perceived conflict of interest, one additional outside counsel to all
affected persons taken as a whole, and, if necessary, of one local outside
counsel to the Administrative Agent and one local outside counsel to the
Lenders, taken as a whole, in any relevant material jurisdiction to the
Administrative Agent and Lenders and, solely in the case of an actual or
perceived conflict of interest, one additional outside local counsel to all
affected persons, taken as a whole.
(b)The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Sole Arranger, each Lender and the Issuing Bank, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented out-of-pocket fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by Parent or any of its Subsidiaries, or any Environmental Liability
related in any way to Parent or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Parent, the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from (x) the gross negligence or willful misconduct of such Indemnitee,
(y) a claim brought by the Borrower or any other Loan Party against an
Indemnitee for a material breach of such Indemnitee’s funding obligations
hereunder or (z) a proceeding brought by an Indemnitee against another
Indemnitee (other than a proceeding brought by an Indemnitee against the
Administrative Agent, the Issuing Bank, the Swingline Lender, or any other
agent, in each case in its capacity as Administrative Agent, Issuing Bank,
Swingline Lender, or other agent, as applicable). No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through Syndtrak, Intralinks or any other Internet or
intranet website, except as a result of such Indemnitee’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and non-appealable judgment.
(c)The Borrower shall pay, and hold the Administrative Agent, the Issuing Bank
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein or any
payments due thereunder, and save the Administrative Agent, the Issuing Bank and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.
(d)To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
subsection (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s pro rata share (in accordance with its respective Revolving
Commitment (or Revolving Credit Exposure, as applicable) and Loans determined as
of the time that the unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified
payment, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, the Issuing Bank or
the Swingline Lender in its capacity as such.


75

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(e)To the extent permitted by applicable law, neither Parent nor the Borrower
shall assert, and each of Parent and the Borrower hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to actual or direct damages)
arising out of, in connection with or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof; provided that nothing in this clause (e) shall relieve the
Borrower of any obligation it may have to indemnify any Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.
(f)All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 10.4Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Parent nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $1,000,000 and in minimum increments of $1,000,000, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned, except that this subsection (b)(ii)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Revolving Lender, an Affiliate of such Revolving Lender or an Approved Fund of
such Revolving Lender;


76

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless such assignment is (x) an
assignment of all or any portion of the Revolving Commitment, Revolving Loans,
or other Revolving Credit Exposure to a Revolving Lender or an Affiliate of a
Revolving Lender (provided that such Affiliate shall be of substantially the
same credit quality as the assignor Revolving Lender) or (y) an assignment of
all or any portion of the Incremental Term Loans to a Lender, an Affiliate of a
Lender, or an Approved Fund of a Lender; and
(C)the consent of the Issuing Bank (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding), and the consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Commitments.
(iv)Assignment and Assumption. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Assumption, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20(e).
(v)No Assignment to the certain Persons. No such assignment shall be made to (A)
Parent or any of Parent’ Affiliates or Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B) or (C) so long as no Event of Default is in existence, any
Disqualified Institution. Upon the request of any Lender, the Administrative
Agent shall provide to such Lender the current list of Disqualified Institutions
provided by the Borrower pursuant to the terms of the definitions of
“Competitor” and “Disqualified Lender.”
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. If the consent of the Borrower to an assignment
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment thresholds specified above), the Borrower shall be deemed
to have given its consent unless it shall object thereto by written notice to
the Administrative Agent within five (5) Business Days after notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrower.


77

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. Information contained in the
Register with respect to any Lender shall be available for inspection by such
Lender at any reasonable time and from time to time upon reasonable prior
notice; information contained in the Register shall also be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In establishing and maintaining the Register, the
Administrative Agent shall serve as the Borrower’s agent solely for tax purposes
and solely with respect to the actions described in this Section, and the
Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees”.


(c)Any Lender may at any time, without the consent of, or notice to, Parent, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank,
sell participations to any Person (other than a natural person, Parent or any of
Parent’ Affiliates or Subsidiaries or a Disqualified Institution) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder; (iii) postpone
the date fixed for any payment of any principal of, or interest on, any Loan or
LC Disbursement or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment; (iv) change Section 2.21(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby; (v) change any of
the provisions of Section 10.2(b) or the definition of “Required Lenders” or
“Required Revolving Lenders” or any other provision hereof specifying the number
or percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder; (vi) release
all or substantially all of the guarantors, or limit the liability of such
guarantors, under any guaranty agreement guaranteeing any of the Obligations; or
(vii) release all or substantially all collateral (if any) securing any of the
Obligations. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.18, 2.19, and
2.20 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant agrees to be subject to Section 2.24 as though it were a Lender. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.21 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. The Borrower and the
Administrative Agent shall have inspection rights to such Participant Register
(upon reasonable prior notice to the applicable Lender) solely for purposes of
demonstrating that such Loans or other obligations under the Loan Documents are
in “registered form” for purposes of the Code. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)A Participant shall not be entitled to receive any greater payment under
Sections 2.18 and 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.20 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.20(e) and (f) as though it were a Lender.


78

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(e)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
(f)The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (i) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (ii) have any liability with respect to or arising out of any assignment or
participation of Loans or Commitments, or disclosure of confidential
information, to any Disqualified Institution.

Section 10.5Governing Law; Jurisdiction; Consent to Service of Process.
(a)This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of New York.
(b)Each of Parent and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York, and of the
Supreme Court of the State of New York sitting in New York County, and of any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such District Court or such New York state court, to the
extent permitted by applicable law, such appellate court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against Parent, the Borrower or their
respective properties in the courts of any jurisdiction.
(c)Each of Parent and the Borrower irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in subsection (b) of this Section and
brought in any court referred to in subsection (b) of this Section. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.6WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.



Section 10.7Right of Set-off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, each
Lender and the Issuing Bank shall have the right, at any time or from time to
time upon the occurrence and during the continuance of an Event of Default,
without prior notice to Parent or the Borrower, any such notice being expressly
waived by Parent and the Borrower to the extent permitted by applicable law, to
set off and apply against all deposits (general or special, time or demand,
provisional or final) of Parent and/or the Borrower at any time held or other
obligations at any time owing by such Lender and the Issuing Bank to or for the
credit or the account of Parent and/or the Borrower against


79

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


any and all Obligations held by such Lender or the Issuing Bank, as the case may
be, irrespective of whether such Lender or the Issuing Bank shall have made
demand hereunder and although such Obligations may be unmatured; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section
2.26(b) and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. Each Lender and the Issuing Bank agrees
promptly to notify the Administrative Agent, Parent and the Borrower after any
such set-off and any application made by such Lender or the Issuing Bank, as the
case may be; provided that the failure to give such notice shall not affect the
validity of such set-off and application. Each Lender and the Issuing Bank
agrees to apply all amounts collected from any such set-off to the Obligations
before applying such amounts to any other Indebtedness or other obligations owed
by Parent, the Borrower and any of their respective Subsidiaries to such Lender
or the Issuing Bank.



Section 10.8Counterparts; Integration. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. This Agreement, the Fee Letter, the other Loan
Documents, and any separate letter agreements relating to any fees payable to
the Administrative Agent and its Affiliates constitute the entire agreement
among the parties hereto and thereto and their affiliates regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.



Section 10.9Survival. All covenants, agreements, representations and warranties
made by Parent and/or the Borrower herein and in the certificates, reports,
notices or other instruments delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
other Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.



Section 10.10Severability. Any provision of this Agreement -or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.



Section 10.11Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to take normal and reasonable precautions to maintain the
confidentiality of any information relating to Parent or any of its Subsidiaries
or any of their respective businesses, to the extent designated in writing as
confidential and provided to it by Parent or any of its Subsidiaries, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by Parent or
any of its Subsidiaries, except that such information may be disclosed (i) to
any Related Party of the Administrative Agent, the Issuing Bank or any such
Lender including, without limitation, accountants, legal counsel and other
advisors, (ii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority purporting to have jurisdiction over it
(including any self-regulatory authority such as the National Association of
Insurance Commissioners), (iv) to the extent that such information becomes
publicly available other than as a result of a breach of this Section, or which
becomes available to the Administrative Agent, the Issuing Bank, any Lender or
any Related Party of any of the foregoing on a non-confidential basis from a
source other than Parent or any of its Subsidiaries, (v) in connection with the
exercise of any remedy hereunder or under any other Loan Documents or any suit,
action or proceeding relating to this Agreement or any other Loan Documents or
the enforcement of rights hereunder or thereunder, (vi) subject to execution by
such Person of an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (B) any actual or prospective party (or its Related
Parties) to any swap or derivative or other transaction under which payments are
to be made by reference to Parent, the Borrower and their respective
obligations, this Agreement or payments hereunder, (vii) to any rating agency,
(viii) to the CUSIP Service Bureau or any similar organization, (ix)


80

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


by the Administrative Agent, the Issuing Bank and the Lenders in connection with
marketing, press releases or other transactional announcements or updates
provided to investor or trade publications, including, but not limited to, the
placement of “tombstone” advertisements in publications of their choice at their
own expense, or (x) with the consent of Parent and the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information. In the event of any conflict between the terms of this
Section and those of any other Contractual Obligation entered into with any Loan
Party (whether or not a Loan Document), the terms of this Section shall govern.



Section 10.12Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment (to the extent permitted by applicable law), shall have been received
by such Lender.



Section 10.13Waiver of Effect of Corporate Seal. Each of Parent and the Borrower
represents and warrants that neither it nor any other Loan Party is required to
affix its corporate seal to this Agreement or any other Loan Document pursuant
to any Requirement of Law, agrees that this Agreement is delivered by Parent and
the Borrower under seal and waives any shortening of the statute of limitations
that may result from not affixing the corporate seal to this Agreement or such
other Loan Documents.



Section 10.14Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the Patriot Act.



Section 10.15No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of Parent, the Borrower and each other Loan Party acknowledges
and agrees and acknowledges its Affiliates’ understanding that (i) (A) the
services regarding this Agreement provided by the Administrative Agent and/or
the Lenders are arm’s-length commercial transactions between Parent, the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, (B) each
of Parent, the Borrower and the other Loan Parties have consulted their own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) each of Parent, the Borrower and each other Loan Party is
capable of evaluating and understanding, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) each of the Administrative Agent and the Lenders is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person, Parent, and (B) neither the
Administrative Agent nor any Lender has any obligation to Parent, the Borrower,
any other Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Parent, the Borrower, the other Loan
Parties and their respective Affiliates, and each of the Administrative Agent
and the Lenders has no obligation to disclose any of such interests to Parent,
the Borrower, any other Loan Party or any of their respective Affiliates.  To
the fullest extent permitted by law, each of Parent, the Borrower and the other
Loan Parties hereby waives and releases any claims that it may have against the
Administrative Agent or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.



Section 10.16Joint and Several Obligations. Parent and the Borrower hereby
acknowledge and agree that all obligations and liabilities of Parent and the
Borrower hereunder shall be joint and several.



Section 10.17Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


81

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.18Amendment and Restatement.
(a)This Agreement constitutes an amendment and restatement of the Existing
Credit Agreement, effective from and after the Restatement Date. The execution
and delivery of this Agreement shall not constitute a novation of any
indebtedness or other obligations owing to the Lenders or the Administrative
Agent under the Existing Credit Agreement based on facts or events occurring or
existing prior to the execution and delivery of this Agreement. On the
Restatement Date, the credit facilities described in the Existing Credit
Agreement, shall be amended, supplemented, modified and restated in their
entirety by the facilities described herein, and all loans and other obligations
of the Borrower outstanding as of such date under the Existing Credit Agreement,
shall be deemed to be loans and obligations outstanding under the corresponding
facilities described herein, without any further action by any Person, except
that the Administrative Agent shall make such transfers of funds as are
necessary in order that the outstanding balance of such Loans, together with any
Loans funded on the Restatement Date, reflect the respective Revolving
Commitment of the Lenders hereunder.
(b)Each Loan Party acknowledges and agrees that the security interests and Liens
(as defined in the Existing Credit Agreement) granted to the Administrative
Agent pursuant to the Existing Credit Agreement and the other Collateral
Documents (as defined in the Existing Credit Agreement), shall remain
outstanding and in full force and effect, without interruption or impairment of
any kind, in accordance with the Existing Credit Agreement and shall continue to
secure the Obligations.
(c)The Parent and each of its Subsidiaries acknowledge and agree that any causes
of action or other rights created in favor of any Lender and its successors in
connection with the Existing Credit Agreement or any other Loan Document
executed in connection therewith prior to the Restatement Date shall survive the
execution and delivery of this Agreement. All indemnification obligations of the
Parent and its Subsidiaries arising pursuant to the Existing Credit Agreement
shall survive the amendment and restatement of the Existing Credit Agreement
pursuant to this Agreement.

Section 10.19Certain ERISA Matters.


(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Sole Arranger, and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of 29 CFR
§2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption


82

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


for certain transactions determined by in-house asset managers), is applicable
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party thereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Sole Arranger, and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:
(i)none of the Administrative Agent, the Sole Arranger, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),
(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)no fee or other compensation is being paid directly to the Administrative
Agent, the Sole Arranger or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.
(c)The Administrative Agent and the Sole Arranger hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees,


83

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.
(remainder of page left intentionally blank)


84

--------------------------------------------------------------------------------


Confidential portions of this document have been redacted and filed separately
with the Commission.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
LENDINGTREE, LLC
 
 
By:
/s/ J.D. Moriarty
 
Name: J.D. Moriarty
 
Title: CFO
 
 
 
 
LENDINGTREE, INC.
 
 
By:
/s/ J.D. Moriarty
 
Name: J.D. Moriarty
 
Title: CFO





--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SUNTRUST BANK
as the Administrative Agent, the Issuing Bank, the Swingline Lender and a Lender
 
 
By:
/s/ Cynthia W. Burton
 
Name: Cynthia W. Burton
 
Title: Director





--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


BANK OF AMERICA, N.A.
as a Lender
 
 
By:
/s/ Charles R. Dickerson
 
Name: Charles R. Dickerson
 
Title: Senior Vice President





--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


ROYAL BANK OF CANADA
as a Lender
 
 
By:
/s/ J. Christian Gutierrez
 
Name: J. Christian Gutierrez
 
Title: Authorized Signatory





--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


FIFTH THIRD BANK
as a Lender
 
 
By:
/s/ Jodie R. Ayres
 
Name: Jodie R. Ayres
 
Title: Vice President





--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


REGIONS BANK
as a Lender
 
 
By:
/s/ Jason Douglas
 
Name: Jason Douglas
 
Title: Director





--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


JPMORGAN CHASE BANK, N.A.
as a Lender
 
 
By:
/s/ Justin Burton
 
Name: Justin Burton
 
Title: Vice President





--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


GOLDMAN SACHS BANK USA
as a Lender
 
 
By:
/s/ Rebecca Kratz
 
Name: Rebecca Kratz
 
Title: Authorized Signatory







--------------------------------------------------------------------------------


Confidential portions of this document have been redacted and filed separately
with the Commission.




IMPORTANT NOTE TO INVESTORS: (1) the representations and warranties contained in
the agreement were made for the purposes of allocating contractual risk between
the parties and not as a means of establishing facts; (2) the agreement may have
different standards of materiality than standards of materiality under
applicable securities laws; (3) the representations are qualified by a
confidential disclosure schedule that contains some nonpublic information that
is not material under applicable securities laws; (4) facts may have changed
since the date of the agreement; and (5) only parties to the agreement and
specified third-party beneficiaries have a right to enforce the agreement.


SCHEDULE I
Applicable Margin and Applicable Percentage




Pricing Level
Consolidated Total
Net Leverage Ratio
Applicable Margin for Eurodollar Loans
Applicable Margin for Base Rate Loans
Applicable Percentage for Commitment Fee
I
Greater than 3.50 to 1.00
2.00%
1.00%
0.45%
II
Greater than to 2.50 to 1.00 but less than or equal 3.50 to 1.00
1.75%
0.75%
0.35%
III
Greater than 1.50 to 1.00 but less than or equal to 2.50 to 1.00
1.50%
0.50%
0.30%
IV
Less than or equal to 1.50 to 1.00
1.25%
0.25%
0.25%









--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE II
Commitment Amounts


Lender
Revolving
Commitment Amount
SunTrust Bank
$[***]
Bank of America, N.A.
$[***]
Royal Bank of Canada
$[***]
Fifth Third Bank
$[***]
Regions Bank
$[***]
JPMorgan Chase Bank, N.A.
$[***]
Goldman Sachs Bank USA
$[***]


Total


$250,000,000







--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 1.1(A)
Immaterial Subsidiaries


1.HLC Escrow, Inc., a California corporation
2.    LT Real Estate, Inc., a Delaware corporation
3.    Rexford Office Holdings, LLC, a Delaware limited liability company
4.    Home Loan Center, Inc., a California corporation
5.    LT India Holding Company, LLC, a Delaware limited liability company
6.    DegreeTree, Inc., a Delaware corporation
7.    Tree.com BU Holding Company, Inc., a Delaware corporation




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 1.1(B)
Subsidiary Loan Parties


1.    LendingTree, LLC, a Delaware limited liability company
2.    Iron Horse Holdings, LLC, a Delaware limited liability company




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 4.5
Environmental Matters


None.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 4.14
Subsidiaries


Owner
Name of Subsidiary
Jurisdiction and Type of Entity
Ownership Interest
Loan Party
(yes or no)
LendingTree, Inc.
LendingTree, LLC
Delaware limited liability company
100%
Yes
LendingTree, LLC
DegreeTree, Inc.
Delaware corporation
100%
No
LendingTree, LLC
Tree.com BU Holding Company, Inc.
Delaware corporation
100%
No
LendingTree, LLC
Iron Horse Holdings, LLC
Delaware limited liability company
100%
Yes
LendingTree, LLC
Home Loan Center, Inc.
California corporation
100%
No
Home Loan Center, Inc.
HLC Escrow, Inc.
California corporation
100%
No
LendingTree, LLC
LT Real Estate, Inc.
Delaware corporation
100%
No
LendingTree, LLC
LT India Holding Company, LLC
Delaware limited liability company
100%
No
LendingTree, LLC
Rexford Office Holdings, LLC
Delaware limited liability company
100%
No





--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 4.16
Deposit and Disbursement Accounts
Name and Address of Depository Institution
Account Number
Type of Account
Owner
Bank of America, Dallas, TX
Scott McGeein, Bank of America
NC1-028-13-05
150 North College Street
Charlotte, NC 28255 980-386-1125
[***]
Checking
LendingTree, LLC
Bank of America, Atlanta, GA
Scott McGeein, Bank of America
NC1-028-13-05
150 North College Street
Charlotte, NC 28255 980-386-1125
[***]
Checking
LendingTree, LLC
Bank of America, Dallas, TX
Scott McGeein, Bank of America
NC1-028-13-05
150 North College Street
Charlotte, NC 28255 980-386-1125
[***]
Lockbox
LendingTree, LLC
Bank of America, Dallas, TX
Scott McGeein, Bank of America
NC1-028-13-05
150 North College Street
Charlotte, NC 28255 980-386-1125
[***]
Checking
LendingTree, LLC
Bank of America, Dallas, TX
Scott McGeein, Bank of America
NC1-028-13-05
150 North College Street
Charlotte, NC 28255 980-386-1125
[***]
Demand Deposit
LendingTree, LLC
Bank of America, Dallas, TX
Scott McGeein, Bank of America
NC1-028-13-05
150 North College Street
Charlotte, NC 28255 980-386-1125
[***]
Checking
Iron Horse Holdings, LLC
Bank of America, Dallas, TX
Scott McGeein, Bank of America
NC1-028-13-05
150 North College Street
Charlotte, NC 28255 980-386-1125
[***]
Lockbox
Iron Horse Holdings, LLC
JPMorgan Chase, San Antonio, TX
Matt Tugwell, JPMorgan Chase & Co.
6000 Fairview Road, Suite 1233
Charlotte, NC 28210 704-544-4271
[***]
Checking
LendingTree, LLC
JPMorgan Chase, San Antonio, TX
Matt Tugwell, JPMorgan Chase & Co.
6000 Fairview Road, Suite 1233
Charlotte, NC 28210 704-544-4271
[***]
Checking
LendingTree, LLC
HSBC Bank USA, NA, NY, NY
Linda J. Kelly, HSBC Bank
168 Centre Street, 2nd Floor
New York, NY 10003 646-344-8259
[***]
Checking
LendingTree, LLC





--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Fifth Third Bank
5050 Kingsley Drive
MD 1MOB2D
Cincinnati, OH 45263
[***]
Escrow
LendingTree, LLC
ServisFirst Bank
P.O. Box 1508
Birmingham, AL 35201-1508
[***]
Escrow
LendingTree, LLC
Fifth Third Bank
5050 Kingsley Drive
MD 1MOB2D
Cincinnati, OH 45263
[***]
Escrow
LendingTree, LLC
Fifth Third Bank
5050 Kingsley Drive
MD 1MOB2D
Cincinnati, OH 45263
[***]
Escrow
LendingTree, LLC





--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 7.1
Existing Indebtedness
None.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 7.2
Existing Liens
None.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 7.4
Existing Investments
Securities Accounts
Name and Address
of Securities Intermediary:
Merrill Lynch, Pierce, Fenner & Smith, Inc., Lakewood, NJ
Account Number:
[***]



Name and Address
of Securities Intermediary:
Goldman Sachs & Co. LLC
Account Number:
[***]



Name and Address
of Securities Intermediary:
Citigroup Inc.
Account Number:
[***]



Securities
Name and Address of Securities Issuer:
LendingTree, Inc. owns 100% of the membership interests of LendingTree, LLC.
Type of Equity Interest Evidenced by Such Securities:
Membership Interests
Certificated or Uncertificated:
Uncertificated
If Certificated, Certificate Numbers, and Number of Shares or Other Type of
Equity Interest Evidenced by Such Certificates:
n/a



Name and Address of Securities Issuer:
LendingTree, LLC owns 100% of the outstanding equity of Rexford Office Holdings,
LLC.
Type of Equity Interest Evidenced by Such Securities:
Membership Interest
Certificated or Uncertificated:
uncertificated
If Certificated, Certificate Numbers, and Number of Shares or Other Type of
Equity Interest Evidenced by Such Certificates:
n/a



Name and Address of Securities Issuer:
[***]
Type of Equity Interest Evidenced by Such Securities:
Common Stock
Certificated or Uncertificated:
Certificated
If Certificated, Certificate Numbers, and Number of Shares or Other Type of
Equity Interest Evidenced by Such Certificates:
Certificate No. P-1: 1,800 shares of Preferred Stock
Certificate No. A-1: 950 shares of Class A Common Stock









--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Name and Address of Securities Issuer:
Home Loan Center, Inc. owns all of the outstanding equity of HLC Escrow, Inc.
Type of Equity Interest Evidenced by Such Securities:
Common Stock
Certificated or Uncertificated:
Certificated
If Certificated, Certificate Numbers, and Number of Shares or Other Type of
Equity Interest Evidenced by Such Certificates:
Certificate No. 1: 10,000 shares of Common Stock 



Name and Address of Securities Issuer:
LendingTree, LLC owns 100% of the outstanding equity of Iron Horse Holdings,
LLC.
Type of Equity Interest Evidenced by Such Securities:
Membership Interest
Certificated or Uncertificated:
Uncertificated
If Certificated, Certificate Numbers, and Number of Shares or Other Type of
Equity Interest Evidenced by Such Certificates:
n/a



Name and Address of Securities Issuer:
LendingTree, LLC owns 100% of the outstanding equity of LT India Holding
Company, LLC.
Type of Equity Interest Evidenced by Such Securities:
Membership Interest
Certificated or Uncertificated:
uncertificated
If Certificated, Certificate Numbers, and Number of Shares or Other Type of
Equity Interest Evidenced by Such Certificates:
n/a



Name and Address of Securities Issuer:
LendingTree, LLC owns 100% of the outstanding equity of LT Real Estate, Inc..
Type of Equity Interest Evidenced by Such Securities:
Common Stock
Certificated or Uncertificated:
Certificated
If Certificated, Certificate Numbers, and Number of Shares or Other Type of
Equity Interest Evidenced by Such Certificates:
Certificate No. 2: 1,000 shares of Common Stock



Name and Address of Securities Issuer:
LendingTree, LLC owns 100% of the outstanding equity of DegreeTree, Inc..
Type of Equity Interest Evidenced by Such Securities:
Common Stock
Certificated or Uncertificated:
Certificated
If Certificated, Certificate Numbers, and Number of Shares or Other Type of
Equity Interest Evidenced by Such Certificates:
Certificate No. A-1: 950 shares of Class A Common Stock
Certificate No. P-1: 170 shares of Preferred Stock







--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Name and Address of Securities Issuer:
LendingTree, LLC owns 100% of the outstanding equity of Home Loan Center, Inc.
Type of Equity Interest Evidenced by Such Securities:
Common Stock
Certificated or Uncertificated:
Certificated
If Certificated, Certificate Numbers, and Number of Shares or Other Type of
Equity Interest Evidenced by Such Certificates:
Certificate No. 1: 100 shares of Common Stock



Derivatives maintained with Bank of America, N.A. and Royal Bank of Canada in
connection with the Permitted Bond Hedge Transaction.


Commodity Accounts – N/A
Name and Address
of Commodity Intermediary:
 
Account Number:
 





Promissory Notes, Evidences of Indebtedness, and Other Instruments


[***]






--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 7.5
Affiliate Transactions
3.    Separation and Distribution Agreement, dated as of August 20, 2008 (the
"Spinco Agreement"), by and among IAC/InterActiveCorp, a Delaware corporation
("IAC"), HSN, Inc., a Delaware corporation, Interval Leisure Group, Inc., a
Delaware corporation, Ticketmaster, a Delaware, and Parent (formerly known as
Tree.com, Inc., a Delaware corporation).
Description: This is the master agreement providing for the separation of assets
and liabilities between "new" IAC and the four "Spincos" (including Tree. com,
Inc.), and defining liability and indemnification in the event of a breach or
unwinding.
4.    Registration Rights Agreement, dated as of August 20, 2008 (the
"Registration Rights Agreement"), among Tree.com, Inc. (formerly known as
Tree.com, Inc., a Delaware corporation), Liberty Media Corporation ("Liberty
Media") and Liberty USA Holdings, LLC ("Liberty USA" and, together with Liberty
Media, the "Liberty Parties").
Description: Under the Registration Rights Agreement, the Liberty Parties and
their permitted transferees (collectively, the "Holders") are entitled to three
demand registration rights (and unlimited piggyback registration rights) in
respect of the shares of Parent's common stock received by the Liberty Parties
as a result of the Parent's spin-off and other shares of Parent common stock
acquired by the Liberty Parties consistent with the Spinco Agreement
(collectively, the "Registrable Shares"). The Holders will be permitted to
exercise their registration rights in connection with certain hedging
transactions that they may enter into in respect of the Registrable Shares.
Parent will be obligated to indemnify the Holders, and each selling Holder will
be obligated to indemnify Parent, against specified liabilities in connection
with misstatements or omissions in any registration statement.
5.    Spinco Assignment and Assumption Agreement, dated as of August 20, 2008
(the "Spinco Assignment"), among IAC/InterActiveCorp, Tree.com, Inc. (formerly
known as Tree.com, Inc., a Delaware corporation), Liberty Media Corporation and
Liberty USA Holdings, LLC.
Description: Under the Spinco Assignment, IAC assigned and Parent assumed from
IAC all of IAC's rights and obligations under the Spinco Agreement that provide
for certain post-spin-off arrangements relating to the Issuer.
6.    Splitco Assignment and Assumption Agreement, dated November 2, 2017 (the
“Splitco Assignment”), among General Communication, Inc. (which was renamed GCI
Liberty, Inc.), Liberty Interactive Corporation (f/k/a Liberty Media
Corporation), Liberty USA Holdings, LLC, Ventures Holdco, LLC, and LendingTree,
Inc.
Description: Under the Splitco Assignment, Liberty Interactive Corporation
assigned and General Communication, Inc. assumed from Liberty Interactive
Corporation all of Liberty Interactive Corporation’s rights and obligations
under the Spinco Agreement and the Registration Rights Agreement.






--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.] Capitalized terms used but
not defined herein shall have the meanings given to them in the Amended and
Restated Credit Agreement identified below (as amended, amended and restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the] [any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the] [any] Assignor.


1.    Assignor[s]:        ______________________________


______________________________
    


2.
Assignee[s]:        ______________________________



______________________________
[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]


3.
Borrower:        LendingTree, LLC, a Delaware limited liability company

(the “Borrower”)


4.
Administrative

Agent:            SunTrust Bank, as the administrative agent under the Credit
Agreement (in such capacity, together with its successors and assigns, the
“Administrative Agent”)


5.
Credit Agreement:    Amended and Restated Credit Agreement dated as of
November 21, 2017 (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”) by and
among the Borrower, LendingTree, Inc., a Delaware corporation, each lender from
time to time party thereto (the “Lenders”) and SunTrust Bank, as Administrative
Agent for itself and the Lenders.



6.
Assigned Interest[s]:







--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.




Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:______________________________
Title:


[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:______________________________
Title:




[NAME OF ASSIGNEE]




By:______________________________
Title:


[Consented to and] Accepted:


SUNTRUST BANK, as Administrative Agent,
Issuing Bank and Swingline Lender


By: _________________________________
Title:












[Consented to:]


LENDINGTREE, LLC, as the Borrower


By                    

    Name:

    Title:]




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


ANNEX 1


AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF NOVEMBER 21, 2017
BY AND AMONG LENDINGTREE, LLC, A DELAWARE LIMITED LIABILITY COMPANY,
LENDINGTREE, INC., A DELAWARE CORPORATION,
THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS AND LENDERS FROM TIME TO TIME
PARTY THERETO, AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b)  assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.4 of the Credit
Agreement (subject to such consents, if any, as may be required under Section
10.4 of the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.1(b) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Person
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


EXHIBIT B
FORM OF GUARANTY AND SECURITY AGREEMENT
[PLEASE SEE ATTACHED.]






--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.










AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT


dated as of November 21, 2017
made by
LENDINGTREE, LLC
as Borrower,
LENDINGTREE, INC.,
as Parent,
and
THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO
in favor of
SUNTRUST BANK
as Administrative Agent






--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


ARTICLE I
DEFINITIONS    1

Section 1.1
Definitions    1

Section 1.2
Other Definitional Provisions; References    5

ARTICLE II
GUARANTEE    5

Section 2.1
Guarantee    5

Section 2.2
Payments    7

ARTICLE III
GRANT OF SECURITY INTEREST    7

Section 3.1
Grant of Security Interest    7

Section 3.2
Transfer of Pledged Securities    8

Section 3.3
Grantors Remain Liable under Accounts, Chattel Paper and Payment
Intangibles    8

ARTICLE IV
ACKNOWLEDGMENTS, WAIVERS AND CONSENTS    9

Section 4.1
Acknowledgments, Waivers and Consents    9

Section 4.2
No Subrogation, Contribution or Reimbursement    11

ARTICLE V
REPRESENTATIONS AND WARRANTIES    12

Section 5.1
Confirmation of Representations in Credit Agreement    12

Section 5.2
Benefit to the Guarantors    12

Section 5.3
First Priority Liens    12

Section 5.4
Legal Name, Organizational Status, Chief Executive Office    12

Section 5.5
Prior Names, Prior Chief Executive Offices    12

Section 5.6
Goods    13

Section 5.7
Chattel Paper    13

Section 5.8
Truth of Information; Accounts    13

Section 5.9
Reserved    13

Section 5.10
Copyrights, Patents and Trademarks    13

ARTICLE VI
COVENANTS    13

Section 6.1
Covenants in Credit Agreement    13

Section 6.2
Maintenance of Perfected Security Interest; Further Documentation    14

Section 6.3
Maintenance of Records    14

Section 6.4
Right of Inspection    15

Section 6.5
Further Identification of Collateral    15

Section 6.6
Changes in Names, Locations    15

Section 6.7
Compliance with Contractual Obligations    15

Section 6.8
Limitations on Dispositions of Collateral    15

Section 6.9
Pledged Securities    15





--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Section 6.10
Limitations on Modifications, Waivers, Extensions of Agreements Giving Rise to
Accounts    16

Section 6.11
Analysis of Accounts    17

Section 6.12
Instruments and Tangible Chattel Paper    17

Section 6.13
Copyrights, Patents and Trademarks    17

Section 6.14
Commercial Tort Claims    18

ARTICLE VII
REMEDIAL PROVISIONS    19

Section 7.1
Pledged Securities    19

Section 7.2
Collections on Accounts    20

Section 7.3
Proceeds    20

Section 7.4
UCC and Other Remedies    20

Section 7.5
Private Sales of Pledged Securities    21

Section 7.6
Waiver; Deficiency    22

Section 7.7
Non-Judicial Enforcement    22

ARTICLE VIII THE ADMINISTRATIVE AGENT
22

Section 8.1
The Administrative Agent’s Appointment as Attorney-in-Fact    22

Section 8.2
Duty of the Administrative Agent    24

Section 8.3
Filing of Financing Statements    24

Section 8.4
Authority of the Administrative Agent    25

ARTICLE IX
SUBORDINATION OF INDEBTEDNESS    25

Section 9.1
Subordination of All Guarantor Claims    25

Section 9.2
Claims in Bankruptcy    25

Section 9.3
Payments Held in Trust    25

Section 9.4
Liens Subordinate    26

Section 9.5
Notation of Records    26

ARTICLE X
MISCELLANEOUS    26

Section 10.1
Waiver    26

Section 10.2
Notices    26

Section 10.3
Payment of Expenses, Indemnities    26

Section 10.4
Amendments in Writing    27

Section 10.5
Successors and Assigns    27

Section 10.6
Severability    27

Section 10.7
Counterparts    27

Section 10.8
Survival    27

Section 10.9
Captions    28





--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Section 10.10
No Oral Agreements    28

Section 10.11
Governing Law; Submission to Jurisdiction    28

Section 10.12
WAIVER OF JURY TRIAL    28

Section 10.13
Acknowledgments    29

Section 10.14
Additional Grantors    29

Section 10.15
Set-Off    30

Section 10.16
Releases    30

Section 10.17
Reinstatement    31

Section 10.18
Acceptance    31

Section 10.19
Relation to Other Security Documents    31

Section 10.20
Amendment and Restatement; No Novation    31

ARTICLE XI
KEEPWELL    32





--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Schedules
Schedule 1     -    Notice Addresses
Schedule 2     -    Pledged Securities
Schedule 3    -    Filings and Other Actions Required to Perfect Security
Interests
Schedule 4    -    Legal Name, Organizational Status, Chief Executive Office
Schedule 5    -    Prior Names and Prior Chief Executive Offices
Schedule 6    -    Patents and Patent Licenses
Schedule 7    -    Trademarks and Trademark Licenses
Schedule 8    -    Copyrights and Copyright Licenses
Schedule 9    -    Commercial Tort Claims
Annexes
Annex I    -        Form of Assumption Agreement
Annex II    -    Form of Intellectual Property Security Agreement
Annex III    -    Form of Supplement
Annex IV    -    Form of Acknowledgment and Consent






--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT
THIS AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT, dated as of November
21, 2017, is made by LENDINGTREE, LLC, a Delaware limited liability company (the
“Borrower”), LENDINGTREE, INC., a Delaware corporation (“Parent”), and certain
Subsidiaries of the Borrower identified on the signature pages hereto as
“Guarantors” (together with the Borrower, Parent, and any other Subsidiary of
the Borrower that becomes a party hereto from time to time after the date
hereof, each, a “Grantor” and, collectively, the “Grantors”), in favor of
SUNTRUST BANK, as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) for the Secured Parties
(as defined below).
WHEREAS, the Borrower and Parent are entering into that certain Amended and
Restated Credit Agreement, dated as of the date hereof, by and among the
Borrower, Parent, the Lenders from time to time party thereto, the Issuing Bank,
and the Administrative Agent, providing for certain credit facilities,
including, without limitation, a revolving credit facility (as amended,
restated, supplemented, replaced, increased, refinanced or otherwise modified
from time to time, the “Credit Agreement”);
WHEREAS, it is a condition precedent to the obligations of the Lenders, the
Issuing Bank, and the Administrative Agent under the Loan Documents that the
Grantors are required to enter into this Agreement, pursuant to which the
Grantors (other than the Borrower) shall guaranty all Obligations of the
Borrower and the Grantors (including the Borrower) shall grant Liens on
substantially all of their personal property to the Administrative Agent, on
behalf of the Secured Parties, to secure their respective Obligations;
WHEREAS, the parties hereto previously entered into that certain Guaranty and
Security Agreement dated as of October 22, 2015 (as amended, restated,
supplemented, or otherwise modified from time to time prior to the date hereof,
the “Existing Security Agreement”); and
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the liabilities and obligations existing under the
Existing Security Agreement and that the liabilities and obligations existing
under the Existing Security Agreement shall remain outstanding and that this
Agreement amend and restate in its entirety the Existing Security Agreement.
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Lenders and the Issuing Bank to enter into the Credit
Agreement and to induce the Lenders and the Issuing Bank to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions.
(a)    Each term defined above shall have the meaning set forth above for all
purposes of this Agreement. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings assigned to such
terms in the Credit Agreement, and the terms “Account Debtor”, “Accounts”,
“Chattel Paper”, “Commercial Tort Claims”, “Deposit Accounts”, “Documents”,
“Electronic Chattel Paper”, “Equipment”, “Fixtures”, “General Intangibles”,
“Goods”, “Instruments”, “Inventory”, “Investment Property”, “Letter-of-Credit
Rights”, “Payment Intangibles”, “Proceeds”, “Supporting Obligations”, and
“Tangible Chattel Paper” shall have the meanings assigned to such terms in the
UCC as in effect on the date hereof:
(b)    The following terms shall have the following meanings:
“Agreement” shall mean this Amended and Restated Guaranty and Security
Agreement, as amended, restated, supplemented or otherwise modified from time to
time.
“Bankruptcy Code” shall have the meaning set forth in Section 2.1(c)(i).
“Collateral” shall have the meaning set forth in Section 3.1.
“Copyright Licenses” shall mean any and all present and future agreements
providing for the granting of any right in or to Copyrights (whether the
applicable Grantor is licensee or licensor thereunder), including, without
limitation, any thereof referred to in Schedule 8.
“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights, whether registered or unregistered, owned by or assigned to such
Grantor and all registrations and applications for the foregoing (whether by
statutory or common




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


law, whether established or registered in the United States, any State thereof,
or any other country or any political subdivision thereof and, in each case,
whether owned by or licensed to such Grantor), and all goodwill associated
therewith, now existing or hereafter adopted or acquired, together with any and
all (i) rights and privileges arising under applicable law with respect to such
Grantor’s use of any copyrights, (ii) reissues, continuations, extensions and
renewals thereof and amendments thereto, (iii) income, fees, royalties, damages
and payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof,
including, without limitation, any thereof referred to in Schedule 8.
“Excluded Capital Stock” shall mean (a) any voting Capital Stock of any Foreign
Subsidiary owned by any Grantor in excess of 66% of the issued and outstanding
voting Capital Stock of such Foreign Subsidiary and (b) any Capital Stock of any
Foreign Subsidiary which is not a Material Subsidiary; provided, that “Excluded
Capital Stock” shall not include any proceeds, products, substitutions or
replacements of Excluded Capital Stock (unless such proceeds, products,
substitutions or replacements would otherwise constitute Excluded Capital
Stock).
“Excluded Property” shall mean (i) all fee-owned Real Estate and all Real Estate
constituting leasehold interests; (ii) any motor vehicles, aircraft, and other
assets subject to certificates of title to the extent that a security interest
therein cannot be perfected by the filing of a UCC financing statement; (iii)
any Letter-of-Credit Rights (except to the extent constituting a support
obligation for other Collateral as to which the perfection of security interests
in such other Collateral and the support obligation is accomplished solely by
the filing of a UCC financing statement) and Commercial Tort Claims, in each
case, with a value of less than $500,000; (iv) Excluded Capital Stock; (v) any
license, Instrument, agreement, or other General Intangible (other than Proceeds
and Accounts thereof) to the extent, and so long as, the pledge thereof as
Collateral would violate the terms thereof or result in a breach by any Grantor
of any agreement related thereto, but only to the extent, and only for so long
as, such prohibition is not terminated or rendered unenforceable or otherwise
deemed ineffective by the UCC, the Bankruptcy Code or any other applicable law
and such prohibition is not prohibited under Section 7.8 of the Credit Agreement
(provided, that such assets shall cease to be Excluded Property at such time as
such prohibition or restriction is terminated, rendered unenforceable, or deemed
ineffective or otherwise ceases to be in effect and, upon such prohibition or
restriction being terminated, rendered unenforceable, deemed ineffective, or
otherwise ceasing to be in effect, the Lien granted herein shall be deemed to
have automatically attached to such assets); (vi) Excluded Accounts described in
clauses (a) through (c) of the definition thereof; (vii) any United States
intent-to-use trademark applications and any other assets to the extent the
pledge thereof is prohibited by any applicable law (other than Proceeds and
Accounts thereof), but only to the extent, and for so long as, such prohibition
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the UCC, the Bankruptcy Code or any other applicable law (provided, that such
assets shall cease to be Excluded Property at such time as such prohibition is
terminated, rendered unenforceable, or deemed ineffective or otherwise ceases to
be in effect and, upon such prohibition being terminated, rendered
unenforceable, deemed ineffective or otherwise ceasing to be in effect, the Lien
granted herein shall be deemed to have automatically attached to such assets);
and (viii) those assets of the Grantors as to which the Administrative Agent
shall reasonably determine that the costs of obtaining or perfecting such
security interest are excessive in relation to the value of the security to the
Secured Parties to be afforded thereby; provided, that “Excluded Property” shall
not include any proceeds, products, substitutions or replacements of Excluded
Property (unless such proceeds, products, substitutions or replacements would
otherwise constitute Excluded Property); provided, further, that upon the
occurrence of an event that renders property to no longer constitute Excluded
Property, a security interest in such property shall be automatically and
simultaneously granted hereunder and shall be included as Collateral hereunder.
“Guaranteed Obligations” shall have the meaning set forth in Section 2.1(a).
“Guarantors” shall mean, collectively, Parent and each other Grantor (other than
the Borrower).
“Issuers” shall mean, collectively, each issuer of a Pledged Security.
“Monetary Obligation” shall mean a monetary obligation secured by Goods or owed
under a lease of Goods and includes a monetary obligation with respect to
software used in Goods.
“Note” shall mean an instrument that evidences a promise to pay a Monetary
Obligation and any other instrument within the description of “promissory note”
as defined in Article 9 of the UCC.
“Patent Licenses” shall mean any and all present and future agreements providing
for the granting of any right in or to Patents (whether the applicable Grantor
is licensee or licensor thereunder), including, without limitation, any thereof
referred to in Schedule 6.
“Patents” shall mean, collectively, with respect to each Grantor, all letters
patent issued or assigned to, and all patent applications and registrations made
by, such Grantor (whether established or registered or recorded in the United
States, any State thereof or any other country or any political subdivision
thereof and, in each case, whether owned by or licensed to such Grantor), and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, together with any and all (i)




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


rights and privileges arising under applicable law with respect to such
Grantor’s use of any patents, (ii) inventions and improvements described and
claimed therein, (iii) reissues, divisions, continuations, renewals, extensions
and continuations-in-part thereof and amendments thereto, and rights to obtain
any of the foregoing, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof, including, without
limitation, any thereof referred to in Schedule 6.
“Pledged Certificated Stock” shall mean all certificated securities and any
other Capital Stock or Stock Equivalent of any Person, other than Excluded
Property, evidenced by a certificate, instrument or other similar document, in
each case owned by any Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including in each
case those interests set forth on Schedule 2 to the extent such interests are
certificated.
“Pledged Securities” shall mean, collectively, all Pledged Certificated Stock
and all Pledged Uncertificated Stock.
“Pledged Uncertificated Stock” shall mean any Capital Stock or Stock Equivalent
of any Person, other than Pledged Certificated Stock and Excluded Property, in
each case owned by any Grantor, including all right, title and interest of any
Grantor as a limited or general partner in any partnership or as a member of any
limited liability company not constituting Pledged Certificated Stock, all
right, title and interest of any Grantor in, to and under any organizational
document of any partnership or limited liability company to which it is a party,
and any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, including in each case those interests set forth on
Schedule 2 to the extent such interests are not certificated.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Secured Obligations” shall have the meaning set forth in Section 3.1.
“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Bank, the Lender-Related Hedge Providers and the Bank Product Providers.
“Securities Act” shall mean the Securities Act of 1933, as amended and in effect
from time to time.
“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock or any other Stock Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Capital Stock
or any other Stock Equivalent, whether or not presently convertible,
exchangeable or exercisable.
“Trademark Licenses” shall mean any and all present and future agreements
providing for the granting of any right in or to Trademarks (whether the
applicable Grantor is licensee or licensor thereunder), including, without
limitation, any thereof referred to in Schedule 7.
“Trademarks” shall mean, collectively, with respect to each Grantor, all
trademarks, service marks, slogans, logos, certification marks, trade dress,
uniform resource locations (URL’s), domain names, corporate names, trade names
and other source or business identifiers, whether registered or unregistered,
owned by or assigned to such Grantor and all registrations and applications for
the foregoing (whether by statutory or common law, whether established or
registered in the United States, any State thereof, or any other country or any
political subdivision thereof and, in each case, whether owned by or licensed to
such Grantor), and all goodwill associated therewith, now existing or hereafter
adopted or acquired, together with any and all (i) rights and privileges arising
under applicable law with respect to such Grantor’s use of any trademarks,
(ii) reissues, continuations, extensions and renewals thereof and amendments
thereto, (iii) income, fees, royalties, damages and payments now and hereafter
due and/or payable thereunder and with respect thereto, including damages,
claims and payments for past, present or future infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present or future infringements thereof, including, without limitation,
any thereof referred to in Schedule 7.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.
Section 1.2    Other Definitional Provisions; References. The definition of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof,




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(d) all references herein to Articles, Sections, Exhibits, Schedules and Annexes
shall, unless otherwise stated, be construed to refer to Articles and Sections
of, and Exhibits, Schedules and Annexes to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. Where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or the relevant
part thereof.
ARTICLE II
GUARANTEE
Section 2.1    Guarantee.
(a)    Each Guarantor unconditionally guarantees, jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety,
(i) the due and punctual payment of all Obligations of the Borrower and the
other Loan Parties including, without limitation, (A) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (B) each payment required to be made by the
Borrower under the Credit Agreement in respect of any Letter of Credit, when and
as due, including payments in respect of reimbursement or disbursements,
interest thereon and obligations to provide cash collateral, and (C) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties to the Administrative Agent,
the Lenders and the Issuing Bank under the Credit Agreement and the other Loan
Documents; (ii) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Loan Parties under or pursuant to the Credit
Agreement and the other Loan Documents; (iii) the due and punctual payment of
all Bank Product Obligations; and (iv) the due and punctual payment and
performance of all Hedging Obligations that constitute Obligations with respect
to such Guarantor (all the monetary and other obligations referred to in the
preceding clauses (i) through (iv) being collectively called the “Guaranteed
Obligations”). Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from such Guarantor, and that such Guarantor will remain bound upon its
guarantee notwithstanding any extension or renewal of any Guaranteed
Obligations.
(b)    Each Guarantor further agrees that its guarantee constitutes a guarantee
of payment when due and not of collection, and waives any right to require that
any resort be had by the Administrative Agent or any Secured Party to any of the
security held for payment of the Guaranteed Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any
Secured Party in favor of the Borrower or any other Guarantor.
(c)    It is the intent of each Guarantor and the Administrative Agent that the
maximum obligations of the Guarantors hereunder shall be, but not in excess of:
(i)    in a case or proceeding commenced by or against any Guarantor under the
provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq., as
amended and in effect from time to time (the “Bankruptcy Code”), on or within
one year from the date on which any of the Guaranteed Obligations are incurred,
the maximum amount which would not otherwise cause the Guaranteed Obligations
(or any other obligations of such Guarantor owed to the Administrative Agent or
the Secured Parties) to be avoidable or unenforceable against such Guarantor
under (i) Section 548 of the Bankruptcy Code or (ii) any state fraudulent
transfer or fraudulent conveyance act or statute applied in any such case or
proceeding by virtue of Section 544 of the Bankruptcy Code; or
(ii)    in a case or proceeding commenced by or against any Guarantor under the
Bankruptcy Code subsequent to one year from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Secured Parties) to be avoidable or
unenforceable against such Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(iii)    in a case or proceeding commenced by or against any Guarantor under any
law, statute or regulation other than the Bankruptcy Code (including, without
limitation, any other bankruptcy, reorganization, arrangement, moratorium,
readjustment of debt, dissolution, liquidation or similar debtor relief laws),
the maximum amount which would not otherwise cause the Guaranteed Obligations
(or any other obligations of such Guarantor to the Administrative Agent or the
Secured Parties) to be avoidable or unenforceable against such Guarantor under
such law, statute or regulation, including, without limitation, any state
fraudulent transfer or fraudulent conveyance act or statute applied in any such
case or proceeding.
(d)    The substantive laws under which the possible avoidance or
unenforceability of the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Secured Parties) as may be
determined in any case or proceeding shall hereinafter be referred to as the
“Avoidance Provisions”. To the extent set forth in subsections (c)(i), (ii) and
(iii) of this Section, but only to the extent that the Guaranteed Obligations
would otherwise be subject to avoidance or found unenforceable under the
Avoidance Provisions, if any Guarantor is not deemed to have received valuable
consideration, fair value or reasonably equivalent value for the Guaranteed
Obligations, or if the Guaranteed Obligations would render such Guarantor
insolvent, or leave such Guarantor with an unreasonably small capital to conduct
its business, or cause such Guarantor to have incurred debts (or to have
intended to have incurred debts) beyond its ability to pay such debts as they
mature, in each case as of the time any of the Guaranteed Obligations are deemed
to have been incurred under the Avoidance Provisions and after giving effect to
the contribution by such Guarantor, the maximum Guaranteed Obligations for which
such Guarantor shall be liable hereunder shall be reduced to that amount which,
after giving effect thereto, would not cause the Guaranteed Obligations (or any
other obligations of such Guarantor to the Administrative Agent or the Secured
Parties), as so reduced, to be subject to avoidance or unenforceability under
the Avoidance Provisions.
(e)    This Section is intended solely to preserve the rights of the
Administrative Agent and the Secured Parties hereunder to the maximum extent
that would not cause the Guaranteed Obligations of such Guarantor to be subject
to avoidance or unenforceability under the Avoidance Provisions, and neither the
Grantors nor any other Person shall have any right or claim under this Section
as against the Administrative Agent or any Secured Party that would not
otherwise be available to such Person under the Avoidance Provisions.
(f)    Each Guarantor agrees that if the maturity of any of the Guaranteed
Obligations is accelerated by bankruptcy or otherwise, such maturity shall also
be deemed accelerated for the purpose of this guarantee without demand or notice
to such Guarantor. The guarantee contained in this Article shall remain in full
force and effect until all Guaranteed Obligations are irrevocably satisfied in
full and all Commitments have been irrevocably terminated, notwithstanding that,
from time to time during the term of the Credit Agreement, no Obligations may be
outstanding.
Section 2.2    Payments. Each Guarantor hereby agrees and guarantees that
payments hereunder will be paid to the Administrative Agent without set-off or
counterclaim in U.S. dollars at the office of the Administrative Agent specified
pursuant to the Credit Agreement.
ARTICLE III
GRANT OF SECURITY INTEREST
Section 3.1    Grant of Security Interest. Each Grantor hereby pledges, assigns
and transfers to the Administrative Agent, and grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of the following property now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest and whether now existing or hereafter
coming into existence (collectively, the “Collateral”), as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations and the
Guaranteed Obligations (collectively, the “Secured Obligations”):
(a)    all Accounts and Chattel Paper;
(b)    all Copyrights and Copyright Licenses;




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(c)    all Commercial Tort Claims (including, without limitation, the Commercial
Tort Claims set forth on Schedule 9 attached hereto);
(d)    all contracts;
(e)    all Deposit Accounts;
(f)    all Documents;
(g)    all General Intangibles;
(h)    all Goods (including, without limitation, all Inventory, all Equipment
and all Fixtures);
(i)    all Instruments;
(j)    all Investment Property;
(k)    all Letter-of-Credit Rights;
(l)    all Notes and all intercompany obligations between the Loan Parties;
(m)    all Patents and Patent Licenses;
(n)    all Pledged Securities;
(o)    all Trademarks and Trademark Licenses;
(p)    all vehicles;
(q)    all books and records, Supporting Obligations and related letters of
credit or other claims and causes of action, in each case to the extent
pertaining to the Collateral; and
(r)    to the extent not otherwise included, substitutions, replacements,
accessions, products and other Proceeds (including, without limitation,
insurance proceeds, licenses, royalties, income, payments, claims, damages and
proceeds of suit) of any or all of the foregoing and all collateral security,
guarantees and other Supporting Obligations given with respect to any of the
foregoing;
provided that, notwithstanding the foregoing, no Lien or security interest is
hereby granted on any Excluded Property, and, to the extent that any Collateral
later becomes Excluded Property, the Lien granted hereunder will automatically
be deemed to have been released; provided, further, that if and when any
property shall cease to be Excluded Property, a Lien on and security interest in
such property shall automatically be deemed granted therein.
Section 3.2    Transfer of Pledged Securities. Subject to Section 5.16 of the
Credit Agreement, all certificates and instruments representing or evidencing
the Pledged Certificated Stock shall be delivered to and held pursuant hereto by
the Administrative Agent or a Person designated by the Administrative Agent and,
in the case of an instrument or certificate in registered form, shall be duly
indorsed to the Administrative Agent or in blank by an effective endorsement
(whether on the certificate or instrument or on a separate writing), and
accompanied by any required transfer tax stamps to effect the pledge of the
Pledged Securities to the Administrative Agent. Notwithstanding the preceding
sentence, all Pledged Certificated Stock must be delivered or transferred in
such manner, and each Grantor shall take all such further action as may be
reasonably requested by the Administrative Agent, as to permit the
Administrative Agent to be a “protected purchaser” to the extent of its security
interest as provided in Section 8-303 of the UCC.
Section 3.3    Grantors Remain Liable under Accounts, Chattel Paper and Payment
Intangibles. Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Accounts, Chattel Paper and Payment




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Intangibles to observe and perform all of the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account, Chattel Paper or Payment Intangible.
Neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under any Account, Chattel Paper or Payment Intangible
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Administrative Agent or any such other Secured
Party of any payment relating to such Account, Chattel Paper or Payment
Intangible pursuant hereto, nor shall the Administrative Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account, Chattel Paper or Payment
Intangible (or any agreement giving rise thereto) to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party under any Account, Chattel
Paper or Payment Intangible (or any agreement giving rise thereto), to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to it or to which it may
be entitled at any time or times.
ARTICLE IV
ACKNOWLEDGMENTS, WAIVERS AND CONSENTS
Section 4.1    Acknowledgments, Waivers and Consents.
(a)    Each Guarantor acknowledges and agrees that the obligations undertaken by
it under this Agreement involve the guarantee of, and each Grantor acknowledges
and agrees that the obligations undertaken by it under this Agreement involve
the provision of collateral security for, Obligations of Persons other than such
Grantor and that such Grantor’s guarantee and provision of collateral security
for the Secured Obligations are absolute, irrevocable and unconditional under
any and all circumstances. In full recognition and furtherance of the foregoing,
each Grantor understands and agrees, to the fullest extent permitted under
applicable law and except as may otherwise be expressly and specifically
provided in the Loan Documents, that each Grantor shall remain obligated
hereunder (including, without limitation, with respect to each Guarantor the
guarantee made by it herein and, with respect to each Grantor, the collateral
security provided by such Grantor herein), and the enforceability and
effectiveness of this Agreement and the liability of such Grantor, and the
rights, remedies, powers and privileges of the Administrative Agent and the
other Secured Parties under this Agreement and the other Loan Documents, shall
not be affected, limited, reduced, discharged or terminated in any way:
(i)    notwithstanding that, without any reservation of rights against any
Grantor and without notice to or further assent by any Grantor, in each case,
subject to and in accordance with the terms of the Loan Documents, (A) any
demand for payment of any of the Secured Obligations made by the Administrative
Agent or any other Secured Party may be rescinded by the Administrative Agent or
such other Secured Party and any of the Secured Obligations continued; (B) the
Secured Obligations, the liability of any other Person upon or for any part
thereof or any collateral security or guarantee therefor or right of offset with
respect thereto may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by, or any indulgence or forbearance in respect thereof granted by, the
Administrative Agent or any other Secured Party; (C) the Credit Agreement, the
other Loan Documents and all other documents executed and delivered in
connection therewith or in connection with Hedging Obligations and Bank Product
Obligations included as Obligations may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders, all Lenders, or the other parties thereto, as the case may be) may deem
advisable from time to time; (D) the Borrower, any Guarantor or any other Person
may from time to time accept or enter into new or additional agreements,
security documents, guarantees or other instruments in addition to, in exchange
for or relative to any Loan Document, all or any part of the Secured Obligations
or any Collateral now or in the future serving as security for the Secured
Obligations; (E) any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any other Secured Party for the payment
of the Secured Obligations may be sold, exchanged, waived, surrendered or
released; and (F) any other event shall occur which constitutes a defense or
release of sureties generally; and
(ii)    regardless of, and each Grantor hereby expressly waives to the fullest
extent permitted by law any defense now or in the future arising by reason of,
(A) the illegality, invalidity or unenforceability of the Credit Agreement, any
other Loan Document, any of the Secured Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any other Secured
Party; (B) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


any time be available to or be asserted by any Grantor or any other Person
against the Administrative Agent or any other Secured Party; (C) the insolvency,
bankruptcy arrangement, reorganization, adjustment, composition, liquidation,
disability, dissolution or lack of power of any Grantor or any other Person at
any time liable for the payment of all or part of the Secured Obligations or the
failure of the Administrative Agent or any other Secured Party to file or
enforce a claim in bankruptcy or other proceeding with respect to any Person, or
any sale, lease or transfer of any or all of the assets of any Grantor, or any
changes in the shareholders of any Grantor; (D) the fact that any Collateral or
Lien contemplated or intended to be given, created or granted as security for
the repayment of the Secured Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other Lien, it
being recognized and agreed by each of the Grantors that it is not entering into
this Agreement in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the Collateral for
the Secured Obligations; (E) any failure of the Administrative Agent or any
other Secured Party to marshal assets in favor of any Grantor or any other
Person, to exhaust any collateral for all or any part of the Secured
Obligations, to pursue or exhaust any right, remedy, power or privilege it may
have against any Grantor or any other Person or to take any action whatsoever to
mitigate or reduce any Grantor’s liability under this Agreement or any other
Loan Document; (F) any law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation; (G) the possibility that the Secured
Obligations may at any time and from time to time exceed the aggregate liability
of such Grantor under this Agreement; or (H) any other circumstance or act
whatsoever, including any action or omission of the type described in subsection
(a)(i) of this Section (with or without notice to or knowledge of any Grantor),
which constitutes, or might be construed to constitute, an equitable or legal
discharge or defense of the Borrower for the Obligations, or of such Guarantor
under the guarantee contained in Article II, or with respect to the collateral
security provided by such Grantor herein, or which might be available to a
surety or guarantor, in bankruptcy or in any other instance.
(b)    Each Grantor hereby waives to the extent permitted by law (i) except as
expressly provided otherwise in any Loan Document, all notices to such Grantor,
or to any other Person, including, but not limited to, notices of the acceptance
of this Agreement, the guarantee contained in Article II or the provision of
collateral security provided herein, or the creation, renewal, extension,
modification or accrual of any Secured Obligations, or notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in Article II or upon the collateral security provided
herein, or of default in the payment or performance of any of the Secured
Obligations owed to the Administrative Agent or any other Secured Party and
enforcement of any right or remedy with respect thereto, or notice of any other
matters relating thereto; the Secured Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in Article
II and the collateral security provided herein and no notice of creation of the
Secured Obligations or any extension of credit already or hereafter contracted
by or extended to the Borrower need be given to any Grantor, and all dealings
between the Borrower and any of the other Grantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in Article II and on the collateral security provided
herein; (ii) diligence and demand of payment, presentment, protest, dishonor and
notice of dishonor; (iii) any statute of limitations affecting any Grantor’s
liability hereunder or the enforcement thereof; (iv) all rights of revocation
with respect to the Secured Obligations, the guarantee contained in Article II
and the provision of collateral security herein; and (v) all principles or
provisions of law which conflict with the terms of this Agreement and which can,
as a matter of law, be waived.
(c)    When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Grantor, the Administrative Agent or any other
Secured Party may, but shall be under no obligation to, join or make a similar
demand on or otherwise pursue or exhaust such rights and remedies as it may have
against the Borrower, any other Grantor or any other Person or against any
collateral security or guarantee for the Secured Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
other Secured Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any other Grantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Grantor or any other Person or any such collateral security, guarantee or right
of offset, shall not relieve any Grantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any other Secured Party against any Grantor. For the purposes hereof, “demand”
shall include the commencement and continuance of any legal proceedings. Neither
the Administrative Agent nor any other Secured Party shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Secured Obligations or for the guarantee contained in Article
II or any property subject thereto.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Section 4.2    No Subrogation, Contribution or Reimbursement. Until all Secured
Obligations are irrevocably satisfied in full and all commitments of each
Secured Party under the Credit Agreement or any other Loan Document have been
irrevocably terminated, notwithstanding any payment made by any Grantor
hereunder or any set-off or application of funds of any Grantor by the
Administrative Agent or any other Secured Party, no Grantor shall be entitled to
be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against the Borrower or any other Grantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Secured Obligations, nor shall any
Grantor seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from the Borrower or any other Grantor in respect
of payments made by such Grantor hereunder, and each Grantor hereby expressly
waives, releases and agrees not to exercise any or all such rights of
subrogation, reimbursement, indemnity and contribution. Each Grantor further
agrees that to the extent that such waiver and release set forth herein is found
by a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement, indemnity and contribution such Grantor
may have against the Borrower or any other Grantor or against any collateral or
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party shall be junior and subordinate to any rights the
Administrative Agent and the other Secured Parties may have against the Borrower
and such Grantor and to all right, title and interest the Administrative Agent
and the other Secured Parties may have in such collateral or security or
guarantee or right of offset. To the extent permitted by the Loan Documents, the
Administrative Agent, for the benefit of the Secured Parties, may use, sell or
dispose of any item of Collateral or security as it sees fit without regard to
any subrogation rights any Grantor may have, and upon any disposition or sale,
any rights of subrogation any Grantor may have shall terminate.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the other Secured Parties to enter into
the Credit Agreement and the other Loan Documents, to induce the Lenders and the
Issuing Bank to make their respective extensions of credit to the Borrower
thereunder and to induce the Lender-Related Hedge Providers and the Bank Product
Providers to enter into Hedging Obligations and Bank Product Obligations with
the Grantors, each Grantor represents and warrants to the Administrative Agent
and each other Secured Party as follows:
Section 5.1    Confirmation of Representations in Credit Agreement. Each Grantor
represents and warrants to the Secured Parties that the representations and
warranties set forth in Article IV of the Credit Agreement as they relate to
such Grantor (in its capacity as a Loan Party or a Subsidiary of the Borrower,
as the case may be) or to the Loan Documents to which such Grantor is a party
are true and correct in all material respects; provided that each reference in
each such representation and warranty to Parent’s or the Borrower’s knowledge,
as applicable, shall, for the purposes of this Section, be deemed to be a
reference to such Grantor’s knowledge.
Section 5.2    Benefit to the Guarantors. As of the Restatement Date, Parent and
the Borrower are members of an affiliated group of companies that includes each
Guarantor, and Parent, the Borrower and the other Guarantors are engaged in
related businesses permitted pursuant to Section 5.3 of the Credit Agreement.
Each Guarantor (other than Parent) is a Subsidiary of the Borrower, and the
guaranty and surety obligations of each Guarantor pursuant to this Agreement
reasonably may be expected to benefit, directly or indirectly, such Guarantor;
and each Guarantor has determined that this Agreement is necessary and
convenient to the conduct, promotion and attainment of the business of such
Guarantor, Parent, and the Borrower.
Section 5.3    First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule have been delivered to the Administrative Agent in completed and
duly executed form) will constitute valid perfected security interests in all of
the Collateral in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, as collateral security for such Grantor’s obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and (b) are prior to all other Liens on the Collateral in existence on the
Restatement Date, except for Permitted Encumbrances and other nonconsensual
Liens of the type described in Section 7.2 of the Credit Agreement, in each
case, which may have priority over the Liens on the Collateral by operation of
law.
Section 5.4    Legal Name, Organizational Status, Chief Executive Office. On the
Closing Date, the correct legal name of such Grantor, such Grantor’s
jurisdiction of organization, organizational identification number, federal
(and, if applicable,




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


state) taxpayer identification number and the location of such Grantor’s chief
executive office or sole place of business are specified on Schedule 4.
Section 5.5    Prior Names, Prior Chief Executive Offices. On the Restatement
Date, Schedule 5 correctly sets forth (a) all names and trade names that such
Grantor has used in the last five years and (b) the chief executive office of
such Grantor over the last five years (if different from that which is set forth
in Section 5).
Section 5.6    Goods. No portion of the Collateral constituting Goods with an
aggregate value of $500,000 or more is at any time in the possession of a bailee
that has issued a negotiable or non-negotiable document covering such
Collateral.
Section 5.7    Chattel Paper. No Collateral constituting Chattel Paper or
Instruments contains any statement therein to the effect that such Collateral
has been assigned to an identified party other than the Administrative Agent,
and the grant of a security interest in such Collateral in favor of the
Administrative Agent hereunder does not violate the rights of any other Person
as a secured party.
Section 5.8    Truth of Information; Accounts. All information with respect to
the Collateral set forth in any schedule, certificate or other writing at any
time heretofore or hereafter furnished by such Grantor to the Administrative
Agent or any other Secured Party, and all other written information heretofore
or hereafter furnished by such Grantor to the Administrative Agent or any other
Secured Party, is and will be true and correct in all material respects as of
the date furnished. The amount represented by such Grantor to the Administrative
Agent and the other Secured Parties from time to time as owing by each Account
Debtor or by all Account Debtors in respect of the Accounts, Chattel Paper and
Payment Intangibles will at such time be the correct amount actually owing by
such Account Debtor or Account Debtors thereunder. The place where each Grantor
keeps its records concerning the Accounts, Chattel Paper and Payment Intangibles
comprising a portion of the Collateral is 11115 Rushmore Drive, Charlotte, North
Carolina 28277.
Section 5.9    Reserved.
Section 5.10    Copyrights, Patents and Trademarks. Schedule 6 includes all
Patents and Patent Licenses owned by such Grantor in its own name as of the
Restatement Date. Schedule 7 includes all Trademarks and Trademark Licenses
owned by such Grantor in its own name as of the Restatement Date. Schedule 8
includes all Copyrights and Copyright Licenses owned by such Grantor in its own
name as of the Restatement Date. To each such Grantor’s knowledge, each Patent
and Trademark material to such Grantor’s business is valid, subsisting,
unexpired and enforceable and has not been abandoned. Except as set forth in
either such Schedule, none of such Patents, Trademarks and Copyrights is the
subject of any licensing or franchise agreement. No holding, decision or
judgment has been rendered by any Governmental Authority which would limit,
cancel or question the validity of any Patent, Trademark or Copyright material
to such Grantor’s business. No action or proceeding is pending (i) seeking to
limit, cancel or question the validity of any Patent, Trademark or Copyright
material to such Grantor’s business, or (ii) which, if adversely determined,
would have a material adverse effect on the value of any Patent, Trademark or
Copyright material to such Grantor’s business.
ARTICLE VI
COVENANTS
Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Secured Obligations shall have been paid in full, no Letter of Credit shall be
outstanding (or has been Cash Collateralized in accordance with the terms of the
Credit Agreement) and all Commitments shall have been terminated:
Section 6.1    Covenants in Credit Agreement. In the case of each Guarantor,
such Guarantor shall take, or shall refrain from taking, as the case may be,
each action that is necessary to be taken or not taken by such Guarantor, as the
case may be, so that no Default or Event of Default is caused by the failure to
take such action or to refrain from taking such action by such Guarantor or any
of its Subsidiaries.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Section 6.2    Maintenance of Perfected Security Interest; Further
Documentation.
(a)    Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 5.3 and shall defend such security interest against the
claims and demands of all Persons whomsoever, except for Liens expressly
permitted under Section 7.2 of the Credit Agreement.
(b)    At any time and from time to time, upon the reasonable request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly give, execute, deliver, indorse, file or record any and all
financing statements, continuation statements, amendments, notices (including,
without limitation, notifications to financial institutions and any other
Person), contracts, agreements, assignments, certificates, stock powers or other
instruments, obtain any and all governmental approvals and consents and take or
cause to be taken any and all steps or acts that may be reasonably necessary or
as the Administrative Agent may reasonably request to create, perfect, establish
the priority of, or to preserve the validity, perfection or priority of, the
Liens granted by this Agreement or to enable the Administrative Agent to enforce
its rights, remedies, powers and privileges under this Agreement with respect to
such Liens or to otherwise obtain or preserve the full benefits of this
Agreement and the rights, powers and privileges herein granted.
(c)    Without limiting the obligations of the Grantors under subsection (b) of
this Section, (i) upon the reasonable request of the Administrative Agent, such
Grantor shall take or cause to be taken all actions (other than any actions
required to be taken by the Administrative Agent) reasonably requested by the
Administrative Agent to cause the Administrative Agent to (A) have “control”
(within the meaning of Sections 9-104, 9-105, 9-106, and 9-107 of the UCC) over
any Collateral constituting Deposit Accounts, Electronic Chattel Paper,
Investment Property (including the Pledged Securities), or Letter-of-Credit
Rights, including, without limitation, executing and delivering any agreements,
in form and substance reasonably satisfactory to the Administrative Agent, with
securities intermediaries, issuers or other Persons in order to establish
“control”, and each Grantor shall promptly notify the Administrative Agent and
the other Secured Parties of such Grantor’s acquisition of any such Collateral,
and (B) be a “protected purchaser” (as defined in Section 8-303 of the UCC);
(ii) with respect to Collateral other than certificated securities and Goods
covered by a document in the possession of a Person other than such Grantor or
the Administrative Agent, such Grantor shall obtain written acknowledgment that
such Person holds possession for the Administrative Agent’s benefit; and (iii)
with respect to any Collateral constituting Goods that are in the possession of
a bailee, such Grantor shall provide prompt notice to the Administrative Agent
and the other Secured Parties of any such Collateral then in the possession of
such bailee, and such Grantor shall take or cause to be taken all actions (other
than any actions required to be taken by the Administrative Agent or any other
Secured Party) reasonably necessary by the Administrative Agent to cause the
Administrative Agent to have a perfected security interest in such Collateral
under applicable law.
(d)    This Section and the obligations imposed on each Grantor by this Section
shall be interpreted as broadly as possible in favor of the Administrative Agent
and the other Secured Parties in order to effectuate the purpose and intent of
this Agreement.
Section 6.3    Maintenance of Records. Such Grantor will keep and maintain at
its own cost and expense satisfactory and complete records of the Collateral
consistent with such Grantor’s historic business practices, including, without
limitation, a record of all payments received and all credits granted with
respect to the Accounts comprising any part of the Collateral. For the
Administrative Agent’s and the other Secured Parties’ further security, the
Administrative Agent, for the ratable benefit of the Secured Parties, shall have
a security interest in all of such Grantor’s books and records pertaining to the
Collateral.
Section 6.4    Right of Inspection. Each Grantor will, and will cause each of
its respective Subsidiaries to, permit any representative of the Administrative
Agent or any Lender to visit and inspect its properties, to examine the
Collateral, including its books and records, and to make copies and take
extracts from such books and records, and to discuss its affairs, finances and
accounts with any of its officers and with its independent certified public
accountants, all at such reasonable times and as often as the Administrative
Agent or any Lender may reasonably request after reasonable prior notice to
Parent and the Borrower; provided that (a) if an Event of Default has occurred
and is continuing, no prior notice shall be required (b) if no Event of Default
has occurred and is continuing, the Grantors shall only reimburse the
Administrative Agent and the Lenders for one such visit per Fiscal Year
Section 6.5    Further Identification of Collateral. Upon request, such Grantor
will furnish to the Administrative Agent and the other Secured Parties from time
to time, at such Grantor’s sole cost and expense, statements and schedules
further




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


identifying and describing the Collateral and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.
Section 6.6    Changes in Names, Locations. Such Grantor recognizes that
financing statements pertaining to the Collateral have been or may be filed
where such Grantor is organized. Without limitation of any other covenant
herein, such Grantor will not cause or permit (i) any change to be made in its
legal name, identity or corporate, limited liability company, or limited
partnership structure or (ii) any change to such Grantor’s jurisdiction of
organization, unless such Grantor shall have first (1) notified the
Administrative Agent of such change at least 30 days (or such shorter period of
time as the Administrative Agent may agree in writing in its sole discretion)
prior to the date of such change, and (2) taken all action reasonably requested
by the Administrative Agent for the purpose of maintaining the perfection and
priority of the Administrative Agent’s security interests under this Agreement,
and unless such Grantor shall otherwise be in compliance with Section 7.3 of the
Credit Agreement. In any notice furnished pursuant to this Section, such Grantor
will expressly state in a conspicuous manner that the notice is required by this
Agreement and contains facts that may require additional filings of financing
statements or other notices for the purposes of continuing perfection of the
Administrative Agent’s security interest in the Collateral.
Section 6.7    Compliance with Contractual Obligations. Such Grantor will
perform and comply in all material respects with all of its contractual
obligations relating to the Collateral (other than with respect to any such
contractual obligations being disputed by such Grantor in good faith and by
appropriate measures).
Section 6.8    Limitations on Dispositions of Collateral. The Administrative
Agent and the other Secured Parties do not authorize the Grantors to, and such
Grantor agrees not to, sell, transfer, lease or otherwise dispose of any of the
Collateral, or attempt, offer or contract to do so, except to the extent
expressly permitted by the Credit Agreement.
Section 6.9    Pledged Securities.
(a)    If such Grantor shall become entitled to receive or shall receive any
stock certificate or other instrument (including, without limitation, any
certificate or instrument representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate or instrument issued in connection with any reorganization), option
or rights in respect of the Capital Stock or other equity interests of any
nature of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares (or such other interests) of the
Pledged Securities, or otherwise in respect thereof, except as otherwise
provided herein or in the Credit Agreement, such Grantor shall accept the same
as the agent of the Administrative Agent and the other Secured Parties, hold the
same in trust for the Administrative Agent and the other Secured Parties and
deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power or other equivalent instrument of
transfer acceptable to the Administrative Agent covering such certificate or
instrument duly executed in blank by such Grantor and with, if the
Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Secured Obligations.
(b)    Without the prior written consent of the Administrative Agent, such
Grantor will not (i) unless otherwise permitted hereby, vote to enable, or take
any other action to permit, any Issuer to issue any Capital Stock or other
equity interests of any nature or to issue any other securities or interests
convertible into or granting the right to purchase or exchange for any Capital
Stock or other equity interests of any nature of any Issuer (except pursuant to
a transaction expressly permitted by the Credit Agreement), (ii) sell, assign,
transfer, exchange or otherwise dispose of, or grant any option with respect to,
the Pledged Securities or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement), (iii) create, incur or permit to
exist any Lien (except for Liens permitted by Section 7.2 of the Credit
Agreement) or option in favor of, or any claim of any Person with respect to,
any of the Pledged Securities or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement or (iv) enter into
any agreement or undertaking restricting the right or ability of such Grantor or
the Administrative Agent to sell, assign or transfer any of the Pledged
Securities or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Credit Agreement).
(c)    In the case of each Grantor which is an Issuer, and each other Issuer
that executes the Acknowledgment and Consent in the form of Annex IV (which the
applicable Grantor shall use its commercially reasonable efforts to obtain from
each such other Issuer), such Issuer agrees that (i) it will be bound by the
terms of this Agreement relating to the Pledged Securities issued by it and will
comply with such terms insofar as such terms are applicable to it, (ii) it will
notify the Administrative Agent




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


promptly in writing of the occurrence of any of the events described in
subsection (a) of this Section with respect to the Pledged Securities issued by
it and (iii) the terms of Section 7.1(c) and Section 7.5 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 7.1(c) or Section 7.5 with respect to the Pledged Securities
issued by it.
(d)    Such Grantor shall furnish to the Administrative Agent such powers and
other equivalent instruments of transfer as may be required by the
Administrative Agent to assure the transferability of and the perfection of the
security interest in the Pledged Securities when and as often as may be
reasonably requested by the Administrative Agent.
(e)    The Pledged Securities will constitute not less than 100% of the Capital
Stock or other equity interests of the Issuer thereof owned by any Grantor,
except Pledged Securities of any Foreign Subsidiary shall be limited to not more
than 66% of the voting Capital Stock and 100% of the non-voting Capital Stock of
such Foreign Subsidiary.
(f)    If any Grantor acquires any Pledged Securities after executing this
Agreement, it shall execute a Supplement to this Agreement in the form of Annex
III with respect to such Pledged Securities and deliver such Supplement to the
Administrative Agent promptly thereafter.
Section 6.10    Limitations on Modifications, Waivers, Extensions of Agreements
Giving Rise to Accounts. Such Grantor will not (i) amend, modify, terminate or
waive any provision of any Chattel Paper, Instrument or any agreement giving
rise to an Account or Payment Intangible comprising a portion of the Collateral,
or (ii) fail to exercise promptly and diligently each and every right which it
may have under any Chattel Paper, Instrument and each agreement giving rise to
an Account or Payment Intangible comprising a portion of the Collateral (other
than any right of termination), except where such action or failure to act,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
Section 6.11    Analysis of Accounts. The Administrative Agent shall have the
right at any time and from time to time upon reasonable prior notice to make
test verifications of the Accounts, Chattel Paper and Payment Intangibles
comprising a portion of the Collateral in any manner and through any medium that
it reasonably considers advisable, and each Grantor, at such Grantor’s sole cost
and expense, shall furnish all such assistance and information as the
Administrative Agent may reasonably require in connection therewith. At any time
and from time to time, upon the Administrative Agent’s request and at the
expense of each Grantor, such Grantor shall furnish to the Administrative Agent
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Accounts, Chattel Paper and Payment Intangibles comprising a
portion of the Collateral, and all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Accounts,
Chattel Paper and Payment Intangibles comprising a portion of the Collateral,
including, without limitation, all original orders, invoices and shipping
receipts.
Section 6.12    Instruments and Tangible Chattel Paper. If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument or Tangible Chattel Paper and the value of such Instruments
and Tangible Chattel Paper in the aggregate is $500,000 or more, each such
Instrument or Tangible Chattel Paper, shall be delivered to the Administrative
Agent as soon as practicable, duly endorsed in a manner satisfactory to the
Administrative Agent to be held as Collateral pursuant to this Agreement.
Section 6.13    Copyrights, Patents and Trademarks.
(a)    Such Grantor (either itself or through licensees) will, except with
respect to any Trademark that such Grantor shall reasonably determine is not
material to its business, (i) maintain as in the past the quality of services
offered under such Trademark, (ii) maintain such Trademark in full force and
effect, free from any claim of abandonment for non-use, (iii) employ such
Trademark with the appropriate notice of registration, and (iv) not (and not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any such Trademark may become invalidated.
(b)    Such Grantor will not, except with respect to any Patent that such
Grantor shall reasonably determine is not material to its business, do any act,
or omit to do any act, whereby any such Patent may become abandoned or
dedicated.
(c)    Such Grantor will not, except with respect to any Copyright that such
Grantor shall reasonably determine is not material to its business, do any act,
or omit to do any act, whereby any such Copyright may become abandoned or
dedicated.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(d)    Such Grantor will notify the Administrative Agent and the other Secured
Parties promptly if it knows, or has reason to know, that any application or
registration relating to any Copyright, Patent or Trademark material to such
Grantor’s business may become abandoned or dedicated, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding such Grantor’s ownership of any such
Copyright, Patent or Trademark or its right to register the same or to keep and
maintain the same.
(e)    Whenever a Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Copyright, Patent or Trademark with the United States Copyright Office, the
United States Patent and Trademark Office or any similar office or agency in any
other country or any political subdivision thereof, Parent shall report such
filing to the Administrative Agent and the other Secured Parties in the
Compliance Certificate delivered for the Fiscal Quarter in which such filing
occurs. Upon request of the Administrative Agent, such Grantor shall execute and
deliver an Intellectual Property Security Agreement substantially in the form of
Annex II, and any and all other agreements, instruments, documents, and papers
as the Administrative Agent may request to evidence the Administrative Agent’s
and the other Secured Parties’ security interest in any registered Copyright,
Patent or Trademark (or any application for the registration thereof) and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby, and such Grantor hereby constitutes the Administrative Agent its
attorney-in-fact to execute and file all such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; such
power being coupled with an interest is irrevocable until the Secured
Obligations are paid in full and the Commitments are terminated.
(f)    Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Copyright Office,
the United States Patent and Trademark Office, or any similar office or agency
in any other country or any political subdivision thereof, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of the Copyrights, Patents and Trademarks material to
such Grantor’s business, including, without limitation, filing of applications
for renewal, affidavits of use and affidavits of incontestability.
(g)    In the event that any Copyright, Patent or Trademark included in the
Collateral that is material to such Grantor’s business is infringed,
misappropriated or diluted by a third party, such Grantor shall promptly notify
the Administrative Agent after it learns thereof and shall, unless such Grantor
shall reasonably determine that such Copyright, Patent or Trademark is not
material to the business to such Grantor, promptly sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution,
or take such other actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such Copyright, Patent or Trademark.
Section 6.14    Commercial Tort Claims. If such Grantor shall at any time hold
or acquire a Commercial Tort Claim that satisfies the requirements of the
following sentence, such Grantor shall, within 30 days (or such longer period of
time as the Administrative Agent may agree in writing in its sole discretion)
after such Commercial Tort Claim satisfies such requirements, notify the
Administrative Agent in a writing signed by such Grantor containing a brief
description thereof, and granting to the Administrative Agent in such writing
(for the benefit of the Secured Parties) a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Administrative Agent. The
provisions of the preceding sentence shall apply only to a Commercial Tort Claim
that satisfies the following requirements: (i) the monetary value claimed by or
payable to the relevant Grantor in connection with such Commercial Tort Claim
shall exceed $500,000, and (ii) either (A) such Grantor shall have filed a law
suit or counterclaim or otherwise commenced legal proceedings (including,
without limitation, arbitration proceedings) against the Person against whom
such Commercial Tort Claim is made, or (B) such Grantor and the Person against
whom such Commercial Tort Claim is asserted shall have entered into a settlement
agreement with respect to such Commercial Tort Claim. In addition, to the extent
that the existence of any Commercial Tort Claim held or acquired by any Grantor
is disclosed by such Grantor in any public filing with the Securities Exchange
Commission or any successor thereto or analogous Governmental Authority, or to
the extent that the existence of any such Commercial Tort Claim is disclosed in
any press release issued by any Grantor, then, upon the request of the
Administrative Agent, the relevant Grantor shall, within 30 days (or such longer
period of time as the Administrative Agent may agree in writing in its sole
discretion) after such request is made, transmit to the Administrative Agent a
writing signed by such Grantor containing a brief description of such Commercial
Tort Claim and granting to the Administrative Agent in such writing (for the
benefit of the Secured Parties) a security interest therein and in the Proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Administrative Agent.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


ARTICLE VII
REMEDIAL PROVISIONS
Section 7.1    Pledged Securities.
(a)    Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
subsection (b) of this Section, each Grantor shall be permitted to receive all
cash dividends paid in respect of the Pledged Securities paid in the normal
course of business of the relevant Issuer, to the extent permitted in the Credit
Agreement, and to exercise all voting and corporate rights with respect to the
Pledged Securities.
(b)    If an Event of Default shall occur and be continuing, then at any time in
the Administrative Agent’s discretion, without notice, (i) the Administrative
Agent shall have the right to receive any and all cash dividends, payments or
other Proceeds paid in respect of the Pledged Securities and make application
thereof to the Obligations in accordance with Section 2.12(d) of the Credit
Agreement, and (ii) any or all of the Pledged Securities shall be registered in
the name of the Administrative Agent or its nominee, and the Administrative
Agent or its nominee may thereafter exercise (x) all voting, corporate and other
rights pertaining to such Pledged Securities at any meeting of shareholders (or
other equivalent body) of the relevant Issuer or Issuers or otherwise and (y)
any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Pledged Securities as if it
were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Pledged Securities upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the organizational structure of any Issuer, or upon the exercise by
any Grantor or the Administrative Agent of any right, privilege or option
pertaining to such Pledged Securities, and in connection therewith, the right to
deposit and deliver any and all of the Pledged Securities with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
(c)    Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder (and each Issuer party hereto
hereby agrees) to (i) comply with any instruction received by it from the
Administrative Agent in writing (x) after an Event of Default has occurred and
is continuing and (y) that is otherwise in accordance with the terms of this
Agreement, without any other or further instructions from such Grantor, and each
Grantor agrees that each Issuer shall be fully protected in so complying, and
(ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Securities directly to the Administrative
Agent upon request by Administrative Agent during the existence of an Event of
Default.
(d)    After the occurrence and during the continuation of an Event of Default,
if the Issuer of any Pledged Securities is the subject of bankruptcy,
insolvency, receivership, custodianship or other proceedings under the
supervision of any Governmental Authority, then all rights of the Grantor in
respect thereof to exercise the voting and other consensual rights which such
Grantor would otherwise be entitled to exercise with respect to the Pledged
Securities issued by such Issuer shall cease, and all such rights shall
thereupon become vested in the Administrative Agent who shall thereupon have the
sole right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.
Section 7.2    Collections on Accounts. The Administrative Agent hereby
authorizes each Grantor to collect upon the Accounts, Instruments, Chattel Paper
and Payment Intangibles subject to the Administrative Agent’s direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of Default.
Upon the request of the Administrative Agent, at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall notify the
applicable Account Debtors that the applicable Accounts, Chattel Paper and
Payment Intangibles have been assigned to the Administrative Agent for the
ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent. During the existence of an
Event of Default, the Administrative Agent may in its own name or in the name of
others communicate with the applicable Account Debtors to verify with them to
its satisfaction the existence, amount and terms of any applicable Accounts,
Chattel Paper or Payment Intangibles.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Section 7.3    Proceeds. If required by the Administrative Agent at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, Instruments, Chattel Paper and Payment Intangibles
comprising a portion of the Collateral, when collected or received by each
Grantor, and any other cash or non-cash Proceeds received by each Grantor upon
the sale or other disposition of any Collateral, shall be forthwith (and, in any
event, within two (2) Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent in a special
collateral account maintained by the Administrative Agent subject to withdrawal
by the Administrative Agent for the ratable benefit of the Secured Parties only,
as hereinafter provided, and, until so turned over, shall be held by such
Grantor in trust for the Administrative Agent for the ratable benefit of the
Secured Parties segregated from other funds of any such Grantor. Each deposit of
any such Proceeds shall be accompanied by a report identifying in detail the
nature and source of the payments included in the deposit. All Proceeds of the
Collateral (including, without limitation, Proceeds constituting collections of
Accounts, Chattel Paper, Instruments or Payment Intangibles comprising a portion
of the Collateral) while held by the Administrative Agent (or by any Grantor in
trust for the Administrative Agent for the ratable benefit of the Secured
Parties) shall continue to be collateral security for all of the Secured
Obligations and shall not constitute payment thereof until applied as
hereinafter provided. At such intervals as may be agreed upon by each Grantor
and the Administrative Agent, or, if an Event of Default shall have occurred and
be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent shall apply all or any part of the funds on deposit in said
special collateral account on account of the Secured Obligations in the order
set forth in Section 8.2 of the Credit Agreement, and any part of such funds
which the Administrative Agent elects not so to apply and deems not required as
collateral security for the Secured Obligations shall be paid over from time to
time by the Administrative Agent to each Grantor or to whomsoever may be
lawfully entitled to receive the same.
Section 7.4    UCC and Other Remedies.
(a)    If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise in its discretion, in
addition to all other rights, remedies, powers and privileges granted to them in
this Agreement, the other Loan Documents, and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights, remedies, powers and privileges of a secured party under the UCC
(regardless of whether the UCC is in effect in the jurisdiction where such
rights, remedies, powers or privileges are asserted) or any other applicable law
or otherwise available at law or equity. Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, presentments, protests, advertisements
and notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any other Secured Party or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. The Administrative
Agent or any other Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released. If an Event of Default shall occur and be continuing, each
Grantor further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. Any such sale or transfer by the Administrative Agent either to
itself or to any other Person shall be absolutely free from any claim of right
by any Grantor, including any equity or right of redemption, stay or appraisal
which such Grantor has or may have under any rule of law, regulation or statute
now existing or hereafter adopted. Upon any such sale or transfer, the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section, after deducting all reasonable costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with Section
8.2 of the Credit Agreement, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615 of the UCC, need
the Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder. If any notice
of a




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.
(b)    In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity and to apply the proceeds of the same towards
payment of the Secured Obligations. Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner. The Administrative Agent may appoint any Person
as agent to perform any act or acts necessary or incident to any sale or
transfer of the Collateral.
Section 7.5    Private Sales of Pledged Securities. Each Grantor recognizes that
the Administrative Agent may be unable to effect a public sale of any or all the
Pledged Securities, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Securities for the period of time necessary
to permit the Issuer thereof to register such securities for public sale under
the Securities Act, or under applicable state securities laws, even if such
Issuer would agree to do so. Each Grantor agrees to use its best efforts to do
or cause to be done all such other acts as may reasonably be necessary to make
such sale or sales of all or any portion of the Pledged Securities pursuant to
this Section valid and binding and in compliance with any and all other
applicable Requirements of Law. Each Grantor further agrees that a breach of any
of the covenants contained in this Section will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section shall be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants.
Section 7.6    Waiver; Deficiency. Each Grantor waives and agrees not to assert
any rights or privileges which it may acquire under the UCC or any other
applicable law. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations or Guaranteed Obligations, as the case may be, and the fees
and disbursements of any attorneys employed by the Administrative Agent or any
other Secured Party to collect such deficiency.
Section 7.7    Non-Judicial Enforcement. The Administrative Agent may enforce
its rights hereunder without prior judicial process or judicial hearing, and, to
the extent permitted by law, each Grantor expressly waives any and all legal
rights which might otherwise require the Administrative Agent to enforce its
rights by judicial process.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
Section 8.1    The Administrative Agent’s Appointment as Attorney-in-Fact.
(a)    Each Grantor hereby irrevocably constitutes and appoints, during the
existence of an Event of Default, the Administrative Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
reasonably appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, during the existence of an Event of Default, on behalf of such Grantor,
without notice to or assent by such Grantor, to do any or all of the following:




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(i)    pay or discharge Taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(ii)    execute, in connection with any sale provided for in Section 7.4 or
Section 7.5, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
(iii)    (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (B)
take possession of and indorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
Account, Instrument, General Intangible, Chattel Paper or Payment Intangible or
with respect to any other Collateral, and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any or all
such moneys due under any Account, Instrument or General Intangible or with
respect to any other Collateral whenever payable; (C) ask or demand for,
collect, and receive payment of and receipt for any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (D) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (E) receive, change the address for delivery, open and
dispose of mail addressed to any Grantor, and execute, assign and indorse
negotiable and other instruments for the payment of money, documents of title or
other evidences of payment, shipment or storage for any form of Collateral on
behalf of and in the name of any Grantor; (F) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (G) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (H)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (I) assign any Patent or Trademark (along with the
goodwill of the business to which any such Trademark pertains) throughout the
world for such term or terms, on such conditions, and in such manner as the
Administrative Agent shall in its sole discretion determine; and (J) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.
Anything in this subsection to the contrary notwithstanding, the Administrative
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this subsection unless an Event of Default shall have occurred
and be continuing. The Administrative Agent shall give the relevant Grantor
notice of any action taken pursuant to this subsection when reasonably
practicable; provided that the Administrative Agent shall have no liability for
the failure to provide any such notice.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein within the applicable grace periods, the Administrative Agent,
at its option, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such agreement.
(c)    The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section, together with interest thereon
at the rate for Default Interest from the date of payment by the Administrative
Agent to the date reimbursed by the relevant Grantor, shall be payable by such
Grantor to the Administrative Agent on demand.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof and in compliance herewith. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.
Section 8.2    Duty of the Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account and shall be deemed




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which comparable secured parties accord comparable
collateral. Neither the Administrative Agent, any other Secured Party nor any of
their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Administrative Agent and the other Secured Parties
hereunder are solely to protect the Administrative Agent’s and the other Secured
Parties’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable judgment. To the fullest
extent permitted by applicable law, the Administrative Agent shall be under no
duty whatsoever to make or give any presentment, notice of dishonor, protest,
demand for performance, notice of non-performance, notice of intent to
accelerate, notice of acceleration, or other notice or demand in connection with
any Collateral, or to take any steps necessary to preserve any rights against
any Grantor or other Person or ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Collateral, whether or not it has or is deemed to have knowledge of such
matters. Each Grantor, to the extent permitted by applicable law, waives any
right of marshaling in respect of any and all Collateral, and waives any right
to require the Administrative Agent or any other Secured Party to proceed
against any Grantor or other Person, exhaust any Collateral or enforce any other
remedy which the Administrative Agent or any other Secured Party now has or may
hereafter have against any Grantor or other Person.
Section 8.3    Filing of Financing Statements. Pursuant to the UCC and any other
applicable law, each Grantor authorizes the Administrative Agent, its counsel or
its representative, at any time and from time to time, to file or record
financing statements, continuation statements, amendments thereto and other
filing or recording documents or instruments with respect to the Collateral
without the signature of such Grantor in such form and in such offices as the
Administrative Agent reasonably determines appropriate to perfect the security
interests of the Administrative Agent under this Agreement. Additionally, each
Grantor authorizes the Administrative Agent, its counsel or its representative,
at any time and from time to time, to file or record such financing statements
that describe the collateral covered thereby as “all assets of the Grantor”,
“all personal property of the Grantor” or words of similar effect. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.
Section 8.4    Authority of the Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.
ARTICLE IX
SUBORDINATION OF INDEBTEDNESS
Section 9.1    Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and obligations of Parent, the Borrower
or any other Grantor to any Grantor, whether such debts and obligations now
exist or are hereafter incurred or arise, or whether the obligation of the
debtor thereon be direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or obligations be
evidenced by note, contract, open account, or otherwise, and irrespective of the
Person or Persons in whose favor such debts or obligations may, at their
inception, have been or may hereafter be created, or the manner in which they
have been or may hereafter be acquired. After the occurrence and during the
continuation of an Event of Default, no Grantor shall receive or collect,
directly or indirectly, from any obligor in respect thereof any amount upon the
Guarantor Claims.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Section 9.2    Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceedings
involving any Grantor, the Administrative Agent on behalf of the Secured Parties
shall have the right to prove their claim in any proceeding, so as to establish
their rights hereunder and receive directly from the receiver, trustee or other
court custodian dividends and payments which would otherwise be payable upon
Guarantor Claims. Each Grantor hereby assigns such dividends and payments to the
Administrative Agent for the benefit of the Secured Parties for application
against the Secured Obligations as provided under Section 8.2 of the Credit
Agreement. Should the Administrative Agent or any other Secured Party receive,
for application upon the Secured Obligations, any such dividend or payment which
is otherwise payable to any Grantor, and which, as between such Grantor, shall
constitute a credit upon the Guarantor Claims, then upon payment in full of the
Secured Obligations and termination of all Commitments, the intended recipient
shall become subrogated to the rights of the Administrative Agent and the other
Secured Parties to the extent that such payments to the Administrative Agent and
the other Secured Parties on the Guarantor Claims have contributed toward the
liquidation of the Secured Obligations, and such subrogation shall be with
respect to that proportion of the Secured Obligations which would have been
unpaid if the Administrative Agent and the other Secured Parties had not
received dividends or payments upon the Guarantor Claims.
Section 9.3    Payments Held in Trust. In the event that, notwithstanding
Section 9.1 and Section 9.2, any Grantor should receive any funds, payments,
claims or distributions which are prohibited by such Sections, then it agrees
(a) to hold in trust for the Administrative Agent and the other Secured Parties
an amount equal to the amount of all funds, payments, claims or distributions so
received, and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Secured Parties; and each Grantor
covenants promptly to pay the same to the Administrative Agent.
Section 9.4    Liens Subordinate. Each Grantor agrees that, until the Secured
Obligations are paid in full and all Commitments have terminated, any Liens
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any Liens securing payment of the Secured Obligations, regardless
of whether such encumbrances in favor of such Grantor, the Administrative Agent
or any other Secured Party presently exist or are hereafter created or attach.
Without the prior written consent of the Administrative Agent, no Grantor,
during the period in which any of the Secured Obligations are outstanding and
all Commitments have terminated, shall (a) exercise or enforce any creditor’s
right it may have against any debtor in respect of the Guarantor Claims, or (b)
foreclose, repossess, sequester or otherwise take steps or institute any action
or proceeding (judicial or otherwise, including, without limitation, the
commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien held by it.
Section 9.5    Notation of Records. Upon the request of the Administrative
Agent, all promissory notes and all accounts receivable ledgers or other
evidence of the Guarantor Claims accepted by or held by any Grantor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.
ARTICLE X
MISCELLANEOUS
Section 10.1    Waiver. No failure on the part of the Administrative Agent or
any other Secured Party to exercise and no delay in exercising, and no course of
dealing with respect to, any right, remedy, power or privilege under any of the
Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided herein are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. The exercise by the
Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any rights of set-off.
Section 10.2    Notices. All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 10.1 of
the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Section 10.3    Payment of Expenses, Indemnities.
(a)    Each Grantor agrees to pay or promptly reimburse the Administrative Agent
and each other Secured Party for all advances and reasonable and documented
out-of-pocket charges, costs and expenses (including, without limitation, all
reasonable and documented out-of-pocket costs and expenses of holding, preparing
for sale and selling, collecting or otherwise realizing upon the Collateral and
all reasonable and documented out-of-pocket attorneys’ fees, legal expenses and
court costs) incurred by any Secured Party in connection with the exercise of
its respective rights and remedies hereunder, including, without limitation, any
advances and reasonable and documented out-of-pocket charges, costs and expenses
that may be incurred in any effort to enforce any of the provisions of this
Agreement or any obligation of any Grantor in respect of the Collateral or in
connection with (i) the preservation of the Lien of, or the rights of the
Administrative Agent or any other Secured Party under, this Agreement, (ii) any
actual or attempted sale, lease, disposition, exchange, collection, compromise,
settlement or other realization in respect of, or care of, the Collateral,
including all such costs and expenses incurred in any bankruptcy,
reorganization, workout or other similar proceeding, or (iii) collecting against
such Grantor under the guarantee contained in Article II or otherwise enforcing
or preserving any rights under this Agreement and the other Loan Documents to
which such Grantor is a party.
(b)    Each Grantor agrees to pay, and to save the Administrative Agent and the
other Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
court costs and attorneys’ fees and any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement) incurred because of, incident to, or with respect to the
Collateral (including, without limitation, any exercise of rights or remedies in
connection therewith) or the execution, delivery, enforcement, performance or
administration of this Agreement, to the extent the Borrower would be required
to do so pursuant to Section 10.3 of the Credit Agreement.
(c)    All amounts for which any Grantor is liable pursuant to this Section
shall be due and payable by such Grantor to the Administrative Agent or any
Secured Party upon demand.
Section 10.4    Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.2 of the Credit Agreement.
Section 10.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties, the future holders of the
Loans, and their respective successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or Secured Obligations under this
Agreement without the prior written consent of the Administrative Agent and the
Lenders.
Section 10.6    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 10.7    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.
Section 10.8    Survival. The obligations of the parties under Section 10.3
shall survive the repayment of the Secured Obligations and the termination of
the Credit Agreement, the Letters of Credit (or the Cash Collateralization
thereof in accordance with the terms of the Credit Agreement), the Commitments,
the Hedging Obligations and the Bank Product Obligations. To the extent that any
payments on the Secured Obligations or proceeds of any Collateral are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver or other
Person under any bankruptcy law, common law or equitable cause, then, to such
extent, the Secured Obligations so satisfied shall be revived and continue as if
such payment or proceeds had not been received and the Administrative Agent’s
and the other Secured Parties’ Liens, security interests, rights, powers and
remedies under this Agreement and each other applicable Collateral Document
shall continue in full force and effect. In such event, each applicable
Collateral Document shall be automatically reinstated and each




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Grantor shall take such action as may be reasonably requested by the
Administrative Agent and the other Secured Parties to effect such reinstatement.
Section 10.9    Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
Section 10.10    No Oral Agreements. The Loan Documents embody the entire
agreement and understanding between the parties and supersede all other
agreements and understandings between such parties relating to the subject
matter hereof and thereof. The Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
Section 10.11    Governing Law; Submission to Jurisdiction.
(a)    This Agreement and the other Loan Documents any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.
(b)    Each Grantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court for the Southern District of New York, and of the Supreme Court of the
State of New York sitting in New York County, and of any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or such New York state court or, to the extent permitted by
applicable law, such appellate court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against Parent, the Borrower or their respective
properties in the courts of any jurisdiction.
(c)    Each Grantor irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in subsection (b) of this Section and brought in any court
referred to in subsection (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.2. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
Section 10.12    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.13    Acknowledgments.
(a)    Each Grantor hereby acknowledges that:




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(i)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(ii)    neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
(iii)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Lenders.
(b)    Each of the parties hereto specifically agrees that it has a duty to read
this Agreement and the other Loan Documents to which it is a party and agrees
that it is charged with notice and knowledge of the terms of this Agreement and
the other Loan Documents to which it is a party; that it has in fact read this
Agreement and the other Loan Documents to which it is a party and is fully
informed and has full notice and knowledge of the terms, conditions and effects
of this Agreement and the other Loan Documents to which it is a party; that it
has been represented by independent legal counsel of its choice throughout the
negotiations preceding its execution of this Agreement and the other Loan
Documents to which it is party; and has received the advice of its attorney in
entering into this Agreement and the other Loan Documents to which it is a
party; and that it recognizes that certain of the terms of this Agreement and
other Loan Documents to which it is a party result in one party assuming the
liability inherent in some aspects of the transaction and relieving the other
party of its responsibility for such liability. Each Grantor agrees and
covenants that it will not contest the validity or enforceability of any
exculpatory provision of this Agreement or the other Loan Documents to which it
is a party on the basis that such Grantor had no notice or knowledge of such
provision or that the provision is not “conspicuous”.
(c)    Each Grantor warrants and agrees that each of the waivers and consents
set forth in this Agreement are made voluntarily and unconditionally after
consultation with outside legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Grantor otherwise may have against any other Grantor, the
Administrative Agent, the other Secured Parties or any other Person or against
any Collateral. If, notwithstanding the intent of the parties that the terms of
this Agreement shall control in any and all circumstances, any such waivers or
consents are determined to be unenforceable under applicable law, such waivers
and consents shall be effective to the maximum extent permitted by law.
Section 10.14    Additional Grantors. Each Person that is required to become a
party to this Agreement pursuant to Section 5.12 of the Credit Agreement and is
not a signatory hereto shall become a Grantor for all purposes of this Agreement
upon execution and delivery by such Person of an Assumption Agreement in the
form of Annex I.
Section 10.15    Set-Off. Each Grantor agrees that, in addition to (and without
limitation of) any right of set-off, bankers’ lien or counterclaim a Secured
Party may otherwise have, each Secured Party shall have the right and be
entitled (after consultation with the Administrative Agent), at its option, to
offset (i) balances held by it or by any of its Affiliates for account of any
Grantor or any of its Subsidiaries at any of its offices, in dollars or in any
other currency, and (ii) Obligations then due and payable to such Secured Party
(or any Affiliate of such Secured Party), which are not paid when due, in which
case it shall promptly notify the Borrower and the Administrative Agent thereof,
provided that such Secured Party’s failure to give such notice shall not affect
the validity thereof.
Section 10.16    Releases.
(a)    Release Upon Payment in Full. The grant of the security interest
hereunder and all of the rights, powers and remedies in connection herewith
shall remain in full force and effect until the payment in full in cash of the
Secured Obligations and the termination of the Credit Agreement, the Letters of
Credit (or the Cash Collateralization thereof in accordance with the terms of
the Credit Agreement) and all Commitments. Upon the payment in full in cash of
the Secured Obligations and the termination of the Credit Agreement, the Letters
of Credit (or the Cash Collateralization thereof in accordance with the terms of
the Credit Agreement) and all Commitments, the Administrative Agent, at the
written request and expense of the Borrower, will promptly release, reassign and
transfer the Collateral to the Grantors, without recourse, representation,
warranty or other assurance of any kind, and declare this Agreement to be of no
further force or effect.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


(b)    Further Assurances. If any of the Collateral shall be sold, transferred
or otherwise disposed of by any Grantor in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Grantor, shall promptly execute and deliver to such Grantor all releases or
other documents reasonably necessary for the release of the Liens created hereby
on such Collateral and the Capital Stock of such Grantor, made without recourse,
representation, warranty or other assurance of any kind. At the request and sole
expense of the Borrower, a Grantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Grantor shall be sold,
transferred or otherwise disposed of in a transaction expressly permitted by the
Credit Agreement; provided that the Borrower shall have delivered to the
Administrative Agent, at least 10 Business Days (or such shorter period of time
as the Administrative Agent may agree in writing in its sole discretion) prior
to the date of the proposed release, a written request for release identifying
the relevant Grantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.
(c)    Retention in Satisfaction. Except as may be expressly applicable pursuant
to Section 9-620 of the UCC, no action taken or omission to act by the
Administrative Agent or the other Secured Parties hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Secured Obligations or otherwise to be in full
satisfaction of the Secured Obligations, and the Secured Obligations shall
remain in full force and effect, until the Administrative Agent and the other
Secured Parties shall have applied payments (including, without limitation,
collections from Collateral) towards the Secured Obligations in the full amount
then outstanding or until such subsequent time as is provided in subsection (a)
of this Section.
Section 10.17    Reinstatement. The obligations of each Grantor under this
Agreement (including, without limitation, with respect to the guarantee
contained in Article II and the provision of collateral herein) shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of
Parent, the Borrower or any other Grantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Parent, the Borrower or any other Grantor or any substantial part
of its property, or otherwise, all as though such payments had not been made.
Section 10.18    Acceptance. Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the other Secured Parties being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.
Section 10.19    Relation to Other Security Documents. The provisions of this
Agreement shall be read and construed with the other Loan Documents referred to
below in the manner so indicated.
(a)    Credit Agreement. In the event of any conflict between any provision in
this Agreement and a provision in the Credit Agreement, such provision of the
Credit Agreement shall control.
(b)    Patent, Trademark, Copyright Security Agreements. The provisions of any
Intellectual Property Security Agreement (or similar agreement) are supplemental
to the provisions of this Agreement, and nothing contained in any Intellectual
Property Security Agreement (or similar agreement) shall limit any of the rights
or remedies of Collateral Agent hereunder.
Section 10.20    Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Security Agreement
effective from and after the date hereof. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby are not
intended by the parties to be, and shall not constitute, a novation or an accord
and satisfaction of the “Guaranteed Obligations” (as defined in the Existing
Security Agreement), the “Secured Obligations” (as defined in the Existing
Security Agreement), or any other obligations owing to the Administrative Agent
or any other Person under the Existing Security Agreement or any other “Loan
Document” (as defined in the Existing Credit Agreement). Each of the parties
hereto hereby acknowledges and agrees that the pledge and grant of the security
interests in the Collateral pursuant to Article III of this Agreement is not
intended to, nor shall it be construed to be, a release of any prior pledge or
security interests granted by the Grantors in favor of the Administrative Agent
(for the benefit of the “Secured Parties” thereunder and Secured Parties
hereunder) under the Existing Security Agreement, but is intended to constitute
a restatement and reconfirmation




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


of the prior pledge and security interests granted by the Grantors in favor of
the Administrative Agent (for the benefit of such “Secured Parties” and Secured
Parties) in and to the Collateral. Each of the parties hereto hereby
acknowledges and agrees that the guarantees pursuant to Article II of this
Agreement is not intended to, nor shall it be construed to be, a release of any
prior guaranty by any Guarantor under the Existing Security Agreement, but is
intended to constitute a restatement and reconfirmation of such prior guaranty.


ARTICLE XI
KEEPWELL
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Article XI for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Article XI, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until this Agreement has been terminated pursuant to
Section 10.16(a). Each Qualified ECP Guarantor intends that this Article XI
constitute, and this Article XI shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWER:


LENDINGTREE, LLC




By:                            
Name:    
Title:    




PARENT AND GUARANTOR:


LENDINGTREE, INC.




By:                            
Name:    
Title:    


GUARANTORS:




IRON HORSE HOLDINGS, LLC




By:                            
Name:    
Title:    




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.




Acknowledged and Agreed to as of the date hereof:


ADMINISTRATIVE AGENT:


SUNTRUST BANK


By:                         
Name:
Title:




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 1
Notice Addresses
To Parent:


LendingTree, Inc.
11115 Rushmore Drive
Charlotte, NC 28277
Attn: Chief Financial Officer


with a copy to:


LendingTree, Inc.
11115 Rushmore Drive
Charlotte, NC 28277
Attn: General Counsel


To each Guarantor:


c/o LendingTree, Inc.
11115 Rushmore Drive
Charlotte, NC 28277
Attn: Chief Financial Officer


with a copy to:


c/o LendingTree, Inc.
11115 Rushmore Drive
Charlotte, NC 28277
Attn: General Counsel
 






--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 2
Pledged Securities


Owner
Issuer
Class of Capital Stock
No. of Shares
Certificated or Uncertificated
LendingTree, Inc.
LendingTree, LLC
Series A Preferred
7873.0037116 units
Uncertificated
LendingTree, Inc.
LendingTree, LLC
Series B Preferred
200 units
Uncertificated
LendingTree, Inc.
LendingTree, LLC
Common
1000 units
Uncertificated
LendingTree, LLC
Tree.com BU Holding Company, Inc.
Class A Common
950 shares
Certificated
LendingTree, LLC
Tree.com BU Holding Company, Inc.
Preferred
1,800 shares
Certificated
LendingTree, LLC
LT Real Estate, Inc.
Common
1,000 shares
Certificated
LendingTree, LLC
Home Loan Center, Inc.
Common
100 shares
Certificated
LendingTree, LLC
DegreeTree, Inc.
Class A Common
2,900 shares
Certificated
LendingTree, LLC
DegreeTree, Inc.
Preferred
1,270 shares
Certificated
LendingTree, LLC
Iron Horse Holdings, LLC
Membership Interest
100%
Uncertificated
LendingTree, LLC
Rexford Office Holdings, LLC
Membership Interest
100%
Uncertificated
LendingTree, LLC
LT India Holding Company, LLC
Membership Interest
100%
Uncertificated







--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 3
Filings and Other Actions
Required to Perfect Security Interests
Uniform Commercial Code Filings (UCC-1)
Grantor
Jurisdiction
LendingTree, LLC
Delaware
LendingTree, Inc.
Delaware
Iron Horse Holdings, LLC
Delaware



Copyright Filings
Grantor
Jurisdiction
LendingTree, LLC
United State Copyright Office



Fixture Filings - None
Owner
Address
Fixture Filing (Yes/No)
 
 
 
 
 
 





Bailee Agreements - None
Bailee
Owner
Location
 
 
 
 
 
 









--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 4
Legal Name, Organizational Status, Chief Executive Office
Legal Name
Jurisdiction of Organization
Tax ID#
Organizational #
Location of Office
LendingTree, LLC
Delaware
[***]
2631408
11115 Rushmore Drive
Charlotte, NC 28277
LendingTree, Inc.
Delaware
[***]
4532083
11115 Rushmore Drive
Charlotte, NC 28277
Iron Horse Holdings, LLC
Delaware
[***]
4944115
701 East Bay Street
Suite 414
Charleston, SC 29403









--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 5
Prior Names and Prior Chief Executive Offices
Grantor
Prior Name(s)
Prior Office(s)
LendingTree, Inc.
Tree.com, Inc.
N/A







--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 6
Patents and Patent Licenses
Patents


Title
Application No. and Date
Patent No. and Date
Owner
Status / Next Deadline
METHOD AND COMPUTER NETWORK FOR CO-ORDINATING A LOAN OVER THE INTERNET
09/075136
05/08/1998
6385594
05/07/2002
LendingTree, LLC
Granted
METHOD AND COMPUTER NETWORK FOR CO-ORDINATING A LOAN OVER THE INTERNET
10/080891
02/22/2002
6611816
08/26/2003
LendingTree, LLC
Granted
Methods and Computer Network for Co-Ordinating a Loan Over the Internet
14/537581
11/10/2014
N/A
LendingTree, LLC
Filed
Methods and Systems for Online Credit Offers
14/050781
10/10/2013
N/A
LendingTree, LLC
Filed. Response to Office Action due 10/16/2015.
System and Method for Collecting Financial Information over a Global
Communications Network
13/448,170
4/16/2012
9032281
LendingTree, LLC as assigned from Jeremy C. Zongker to Seller by that Patent
Assignment, No. 501889867
Filed



Licensed Patents – LendingTree, LLC




•
[***]



LendingTree, LLC currently licenses its Owned Patents to the following parties:
•
[***]











--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 7
Trademarks and Trademark Licenses
Trademarks
Trademark
Jurisdiction
Registration / Application No. and Date
Owner
DEGREETREE
Australia
1498471 - 01/08/2013
LendingTree, LLC
DEGREETREE
New Zealand
961106 – 06/26/2022
LendingTree, LLC
DONE RIGHT DIRECTORY & Design
United States
3437719 – 05/27/2008
LendingTree, LLC
DONE RIGHT GUARANTEE (Wordmark)
United States
3428235 – 05/13/2008
LendingTree, LLC
Done Right! (Wordmark)
United States
3432705 – 05/20/2008
LendingTree, LLC
GETSMART (Wordmark)
United States
2241814 – 04/27/1999
LendingTree, LLC
DONE RIGHT! (Wordmark)
United States
3432705 – 05/20/2008
LendingTree, LLC
GETSMART (Wordmark)
United States
2241814 – 04/27/1999
LendingTree, LLC
GETSMART (Wordmark)
United States
2949459 – 05/10/2005
LendingTree, LLC
GETSMART (Wordmark)
United States
2929887 – 03/01/2005
LendingTree, LLC
GETSMART & Home Calculator and Dollar Sign Designs
United States
3323701 – 10/30/2007
LendingTree, LLC
INSURANCETREE & Design
United States
3824225 – 07/27/2010
LendingTree, LLC
LENDINGTREE (Wordmark)
United States
2265733 – 07/27/1999
LendingTree, LLC
LENDINGTREE (Wordmark)
United States
2886058 – 09/21/2004
LendingTree, LLC
LENDINGTREE & Design
United States
3873272 – 11/09/2010
LendingTree, LLC
LENDINGTREE MONEYRIGHT & Design
United States
3757322 – 03/09/2010
LendingTree, LLC
Male w/Glasses, Hands on Hips Design
United States
3323716 – 10/30/2007
LendingTree, LLC
Head of Male w/Glasses in Circle Design
United States
3323728 – 10/30/2007
LendingTree, LLC
SMARTY-PANTS (Wordmark)
United States
3323713 – 10/30/2007
LendingTree, LLC
TREE (Wordmark)
United States
3807609 – 06/22/2010
LendingTree, LLC
TREE.COM & Design
United States
3724381 – 12/15/2009
LendingTree, LLC
TREE.COM WHERE SMART DECISIONS START & Design
United States
3833355 – 08/17/2010
LendingTree, LLC
WHEN BANKS COMPETE, YOU WIN (Wordmark)
United States
2440603 – 04/03/2001
LendingTree, LLC
SERVICETREE (Wordmark)
United States
4337410 – 05/21/2013
LendingTree, LLC
SERVICETREE & Design
United States
4337411 – 05/21/2013
LendingTree, LLC
LENDING TREE & Design
South Africa
2005/04757 – 03/10/2005
LendingTree, LLC
LENDINGTREE (Word)
Canada
TMA714738 – 05/21/2008
LendingTree, LLC
LENDING TREE & Design
European Community
003995966 – 11/18/2005
LendingTree, LLC





--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


LENDING TREE & Design
India
1401066 – 02/21/2008
LendingTree, LLC
LENDING TREE & Design
Japan
4889041 – 08/19/2005
LendingTree, LLC
LENDING TREE & Design
New Zealand
726496 – 09/15/2005
LendingTree, LLC
LENDING TREE & Design
Singapore
T0503390D – 08/22/2005
LendingTree, LLC
GETSMART (Wordmark)
Benelux
0606634 – 05/16/1997
LendingTree, LLC
GETSMART (Wordmark)
Canada
TMA608992
LendingTree, LLC
GETSMART (Wordmark)
New Zealand
291069 – 11/18/1998
LendingTree, LLC
GETSMART (Stylized)
India
1401065 – 08/08/2008
LendingTree, LLC
GETSMART LENDING & Design
Canada
TMA686469 – 04/24/2007
LendingTree, LLC
WHEN BANKS COMPETE, YOU WIN (Wordmark)
Canada
TMA714951 – 05/22/2008
LendingTree, LLC
IF YOU NEED A LOAN, YOU'RE NOT ALONE
United States
86/674462 – 06/25/2015
LendingTree, LLC
THE PLACE TO SHOP FOR MONEY
United States
86/674459 – 06/25/2015
LendingTree, LLC
MAGNIFYMONEY
United States
4781167
LendingTree, LLC
MILECARDS.COM
United States
87523344
LendingTree, LLC
MILECARDS
United States
87523376
LendingTree, LLC
DEPOSITACCOUNTS
United States
87523383
LendingTree, LLC
ONLINEBANKS
United States
87523386
LendingTree, LLC
COMPARE RATES. EARN MORE.
United States
87523393
LendingTree, LLC
MAGNIFY MONEY
United States
87523396
LendingTree, LLC
SNAPSCORE
United States
87024367
LendingTree, LLC
VANISHING INTEREST RATE
United States
4778418
LendingTree, LLC
SNAPCAP
United States
4637098
LendingTree, LLC
CHOOSE WISELY
United States
4886937 / 86552518
Iron Horse Holdings, LLC
comparecards.com
United States
4413403 / 85748104
Iron Horse Holdings, LLC
COMPARE. PICK. SAVE.
United States
4363212 / 85576466
Iron Horse Holdings, LLC
COMPARECARDS
United States
 
Iron Horse Holdings, LLC





Licensed Trademarks


[***]






--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 8
Copyrights and Copyright Licenses
U.S. Copyrights
Title
Registration No.
Claimant
Registration Date
Horizon
TXu 595-439
LendingTree, LLC
12/21/1998
Lend-x website
TX0005595188
LendingTree, LLC
10/08/2002
LendingTree.com website
TX0005595189
LendingTree, LLC
10/08/2002
Deposits Online Website Software
TXu001791029
LendingTree, LLC
 
Deposits Online System Software
TXu001791042
LendingTree, LLC
 
Snapcap.com
N/A
LendingTree, LLC
 
Snapscore.com
N/A
LendingTree, LLC
 
Snapcap.co
N/A
LendingTree, LLC
 
Getsnapcap.com
N/A
LendingTree, LLC
 
DepositAccounts.com
N/A
LendingTree, LLC
 
OnlineBanks.com
N/A
LendingTree, LLC
 
BankDealBlog.com
N/A
LendingTree, LLC
 
HighYieldCheckingDeals.com
N/A
LendingTree, LLC
 
Magnifymoney.com
N/A
LendingTree, LLC
 
Milecards.com
N/A
LendingTree, LLC
 
Credit Concierge product
N/A
Iron Horse Holdings, LLC
N/A
Reporting and Marketing
Attribution System
N/A
Iron Horse Holdings, LLC
N/A
CompareCards website
N/A
Iron Horse Holdings, LLC
N/A
CreditConcierge website
N/A
Iron Horse Holdings, LLC
N/A
iOS Product (under development)
N/A
Iron Horse Holdings, LLC
N/A



Licensed Copyrights – LendingTree, LLC




[***]






--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 9
Commercial Tort Claims


None.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


ANNEX I
Form of Assumption Agreement
THIS ASSUMPTION AGREEMENT, dated as of [_____] (this “Assumption Agreement”), is
made by [NAME OF NEW SUBSIDIARY], a [state of incorporation] [corporation] (the
“Additional Grantor”), in favor of SUNTRUST BANK, as administrative agent (in
such capacity, the “Administrative Agent”) for the Secured Parties (as defined
in the Guaranty and Security Agreement referred to below). All capitalized terms
not defined herein shall have the meanings assigned to them in the Guaranty and
Security Agreement.
WHEREAS, LENDINGTREE, LLC, a Delaware limited liability company (the
“Borrower”), LENDINGTREE, INC., a Delaware corporation (“Parent”), the lenders
from time to time parties thereto, the issuing bank party thereto and the
Administrative Agent have entered into that certain Amended and Restated Credit
Agreement, dated as of November 21, 2017 (as amended, restated, supplemented,
replaced, increased, refinanced or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrower, Parent, and
certain of the Borrower’s Subsidiaries have entered into that certain Amended
and Restated Guaranty and Security Agreement, dated as of November 21, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty and Security Agreement”), in favor of the Administrative Agent for the
benefit of the Secured Parties;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guaranty and Security Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty and Security
Agreement;
NOW, THEREFORE, it is agreed:
SECTION 1. Guaranty and Security Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 10.14 of
the Guaranty and Security Agreement, hereby becomes a party to the Guaranty and
Security Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder and expressly grants to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in all Collateral now owned
or at any time hereafter acquired by such Additional Grantor to secure all of
such Additional Grantor’s obligations and liabilities thereunder. The
information set forth in Schedule A hereto is hereby added to the information
set forth in Schedules 1 through 9 to the Guaranty and Security Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Article V of the Guaranty and
Security Agreement is true and correct on and as of the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date.
SECTION 2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.




IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[NAME OF ADDITIONAL GRANTOR]




By:    
Name:
Title:


Acknowledged and Agreed to as of the date hereof:
ADMINISTRATIVE AGENT:


SUNTRUST BANK




By:                         
Name:
Title:




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE A
Supplement to Schedules of
Guaranty and Security Agreement






--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


ANNEX II
Form of Intellectual Property Security Agreement
THIS [COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT, dated as of [_____]
(this “Security Agreement”), is made by [NAME OF GRANTOR], a [state of
incorporation] [corporation] (the “Grantor”), in favor of SUNTRUST BANK, as
administrative agent (in such capacity, together with its successors and
permitted assigns, the “Administrative Agent”) for the Secured Parties (as
defined in the Guaranty and Security Agreement referred to below).
WHEREAS, LENDINGTREE, LLC, a Delaware limited liability company (the
“Borrower”), LENDINGTREE, INC., a Delaware corporation (“Parent”), the lenders
from time to time parties thereto (the “Lenders”), the issuing bank party
thereto and the Administrative Agent have entered into that certain Amended and
Restated Credit Agreement, dated as of November 21, 2017 (as amended, restated,
supplemented, replaced, increased, refinanced or otherwise modified from time to
time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrower, Parent and
certain of the Borrower’s Subsidiaries have entered into that certain Amended
and Restated Guaranty and Security Agreement, dated as of November 21, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty and Security Agreement”), in favor of the Administrative Agent for the
benefit of the Secured Parties; and
WHEREAS, the Guaranty and Security Agreement requires the Grantor to execute and
deliver this Security Agreement;
NOW, THEREFORE, in consideration of the premises and in order to ensure
compliance with the Credit Agreement, the Grantor hereby agrees as follows:
SECTION 1.    Defined Terms. Capitalized terms used herein without definition
are used as defined in the Guaranty and Security Agreement.
SECTION 2.    Grant of Security Interest in [Copyright][Patent][Trademark]
Collateral. The Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a Lien on and security interest in, all of its right, title and interest
in, to and under the following Collateral (the “[Copyright][Patent][Trademark]
Collateral”):
[(i)    all of its Copyrights and all Copyright Licenses providing for the grant
by or to the Grantor of any right under any Copyright, including, without
limitation, those referred to on Schedule I hereto;
(ii)    all renewals, reversions and extensions of the foregoing; and
(iii)    all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]
[(i)    all of its Patents and all Patent Licenses providing for the grant by or
to the Grantor of any right under any Patent, including, without limitation,
those referred to on Schedule I hereto;
(ii)    all reissues, reexaminations, continuations, continuations-in-part,
divisions, renewals and extensions of the foregoing; and
(iii)    all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]
[(i)    all of its Trademarks and all Trademark Licenses providing for the grant
by or to the Grantor of any right under any Trademark, including, without
limitation, those referred to on Schedule I hereto;
(ii)    all renewals and extensions of the foregoing;
(iii)    all goodwill of the business connected with the use of, and symbolized
by, each such Trademark; and
(iv)    all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]
SECTION 3.    Guaranty and Security Agreement. The security interest granted
pursuant to this Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Guaranty and
Security Agreement, and the Grantor hereby acknowledges and agrees that the
rights and remedies of the Administrative Agent with respect to the security
interest in the [Copyright][Patent][Trademark] Collateral made and granted
hereby are more fully set forth in the Guaranty and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SECTION 4.    Grantor Remains Liable. The Grantor hereby agrees that, anything
herein to the contrary notwithstanding, the Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with its
[Copyrights][Patents][Trademarks] and [Copyright][Patent][Trademark] Licenses
subject to a security interest hereunder.
SECTION 5.    Counterparts. This Security Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.
SECTION 6.    Governing Law. This Security Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.




IN WITNESS WHEREOF, the Grantor has caused this [Copyright][Patent][Trademark]
Security Agreement to be executed and delivered by its duly authorized officer
as of the date first set forth above.
[NAME OF GRANTOR]




By:    
Name:
Title:


Acknowledged and Agreed to as of the date hereof:
ADMINISTRATIVE AGENT:


SUNTRUST BANK




By:                         
Name:
Title:




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE I
[Copyrights][Patents][Trademarks] and [Copyright][Patent][Trademark] Licenses
I.    REGISTERED [COPYRIGHTS][PATENTS][TRADEMARKS]
[Include registration number and date]
II.    [COPYRIGHT][PATENT][TRADEMARK] APPLICATIONS
[Include application number and date]
III.    [COPYRIGHT][PATENT][TRADEMARK] LICENSES
[Include complete legal description of agreement (name of agreement, parties and
date)]




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


ANNEX III
Form of Supplement
THIS SUPPLEMENT TO GUARANTY AND SECURITY AGREEMENT, dated as of [_____] (this
“Supplement”), is made by [NAME OF GRANTOR], a [state of incorporation]
[corporation] (the “Grantor”), in favor of SUNTRUST BANK, as administrative
agent (in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined in the Guaranty and Security Agreement referred to below). All
capitalized terms not defined herein shall have the meanings assigned to them in
the Guaranty and Security Agreement.
WHEREAS, LENDINGTREE, LLC, a Delaware limited liability company (the
“Borrower”), LENDINGTREE, INC., a Delaware corporation (“Parent”), the lenders
from time to time parties thereto, the issuing bank party thereto and the
Administrative Agent have entered into that certain Amended and Restated Credit
Agreement, dated as of November 21, 2017 (as amended, restated, supplemented,
replaced, increased, refinanced or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrower, Parent and
certain of the Borrower’s Subsidiaries have entered into that certain Amended
and Restated Guaranty and Security Agreement, dated as of November 21, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty and Security Agreement”), in favor of the Administrative Agent for the
benefit of the Secured Parties; and
WHEREAS, it is a condition precedent to the continued extension of the Loans and
the continued issuance of the Letters of Credit under the Credit Agreement that
the Grantor grant to the Administrative Agent a security interest in all of its
Additional Pledged Collateral (as defined below), and the Grantor wishes to
fulfill said condition precedent;
NOW, THEREFORE, in consideration of the premises and in order to ensure
compliance with the Credit Agreement, the Grantor hereby agrees as follows:
SECTION 1.    Additional Pledge. As security for the payment and performance of
the Secured Obligations, the Grantor hereby:
(a)    pledges, hypothecates, assigns, charges, mortgages, delivers, sets over,
conveys and transfers to the Administrative Agent, for the benefit of the
Secured Parties, and grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in all of the Grantor’s right, title and
interest in and to:
(i)    the shares of Capital Stock and Stock Equivalents more particularly
described in Schedule I hereto and the certificates, if any, evidencing such
shares (the “Additional Pledged Securities”) and all cash, instruments and other
property from time to time received, receivable or otherwise distributed in
exchange for any and all of such Additional Pledged Securities; and
(ii)    all other Collateral (as defined in the Guaranty and Security Agreement)
relating to the Additional Pledged Securities (together with the items described
in clause (i) above, the “Additional Pledged Collateral”); and
(b)    delivers to the Administrative Agent, for the benefit of the Secured
Parties, all of the Grantor’s right, title and interest in and to the
certificates and instruments, if any, evidencing the Additional Pledged
Collateral, accompanied by instruments of transfer or assignment, duly executed
in blank.
SECTION 2.    Representations and Warranties. The Grantor hereby (a) represents
and warrants that it is the legal and beneficial owner of the Additional Pledged
Collateral, free and clear of any lien, security interest, option or other
charge or encumbrance except for the security interest created by the Guaranty
and Security Agreement as supplemented by this Supplement; and (b) restates each
representation and warranty set forth in Article 5 of the Guaranty and Security
Agreement, as supplemented by this Supplement, as of the date hereof with
respect to the Additional Pledged Collateral.
SECTION 3.    Additional Pledged Collateral. By execution and delivery of this
Supplement, the Additional Pledged Collateral shall become a part of the
Collateral referred to in the Guaranty and Security Agreement and shall secure
the Secured Obligations as if such Additional Pledged Collateral were Collateral
on the Restatement Date, and shall be subject to all of the terms and conditions
governing Collateral under the Guaranty and Security Agreement. From and after
the date hereof, Schedule 2 to the Guaranty and Security Agreement is hereby
amended to add the Additional Pledged Collateral.
SECTION 4.    Binding Effect. This Supplement shall become effective when it
shall have been executed by the Grantor and thereafter shall be binding upon the
Grantor and shall inure to the benefit of the Administrative Agent and the
Secured Parties. Upon the effectiveness of this Supplement, this Supplement
shall be deemed to be a part of and shall be subject to all of the terms and
conditions of the Guaranty and Security Agreement. The Grantor shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SECTION 5.    Governing Law. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE
STATE OF NEW YORK.
SECTION 6.    Execution in Counterparts. This Supplement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


IN WITNESS WHEREOF, the Grantor has caused this Supplement to be duly executed
and delivered by its duly authorized officer as of the date first above written.
[NAME OF GRANTOR]




By:    
Name:
Title:


Acknowledged and Agreed to as of the date hereof:
ADMINISTRATIVE AGENT:


SUNTRUST BANK




By:                         
Name:
Title:






--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE I
Additional Pledged Securities






--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


ANNEX IV
Form of Acknowledgment and Consent
The undersigned hereby acknowledges receipt of a copy of that certain Amended
and Restated Guaranty and Security Agreement, dated as of November 21, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), made by LENDINGTREE, LLC, a Delaware limited liability company,
LENDINGTREE, INC., a Delaware corporation, and the other Grantors parties
thereto for the benefit of SUNTRUST BANK, as administrative agent (the
“Administrative Agent”). The undersigned agrees for the benefit of the
Administrative Agent and the Secured Parties defined therein as follows:
1.    The undersigned will be bound by the terms of the Agreement relating to
the Pledged Securities issued by the undersigned and will comply with such terms
insofar as such terms are applicable to the undersigned.
2.    The undersigned will notify the Administrative Agent promptly in writing
of the occurrence of any of the events described in Section 6.9(a) of the
Agreement with respect to the Pledged Securities issued by the undersigned.
3.    The terms of Sections 7.1(c) and 7.5 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 7.1(c) or 7.5 of the Agreement with respect to the Pledged
Securities issued by the undersigned.
[NAME OF ISSUER]




By:    
Name:
Title:




Address for Notices:
[_____]
[_____]
Attention: [_____]
Telecopy Number: [_____]








--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


EXHIBIT 2.3
FORM OF NOTICE OF REVOLVING BORROWING
[Date]
SunTrust Bank,
as Administrative Agent
for itself and the Lenders referred to below
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Manager
Telecopy Number: (404) 495-2170
E-mail: Agency.Services@SunTrust.com


Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement dated as
of November 21, 2017 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), among LendingTree, LLC, a Delaware
limited liability company (the “Borrower”), LendingTree, Inc., a Delaware
corporation, the several banks and other financial institutions from time to
time party thereto (collectively, the “Lenders”), and SunTrust Bank, as
administrative agent for itself and the Lenders (in such capacity, together with
its successors and assigns, the “Administrative Agent”). Terms defined in the
Credit Agreement are used herein with the same meanings. This notice constitutes
a Notice of Revolving Borrowing, and the Borrower hereby requests a Borrowing
under the Credit Agreement, and in connection therewith, the Borrower specifies
the following information with respect to the Borrowing requested hereby:
(a)
Aggregate principal amount of Revolving Loan Borrowing: ___________________.

(b)
Date of Revolving Loan Borrowing (which is a Business Day): __________________.

(c)
Type of Revolving Loan Borrowing: ___________________.

(d)
In the case of a Eurodollar Borrowing, initial Interest Period:
______________________.

(e)
Location and number of Borrower’s account to which proceeds of Revolving Loan
Borrowing are to be disbursed: ___________________.

The Borrower hereby represents and warrants that, at the time of and immediately
after giving effect to the Revolving Loan Borrowing requested hereby:
(i)    no Default or Event of Default exists; and
(ii)    all representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects).
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.




Very truly yours,


LENDINGTREE, LLC




By:    
Name:
Title:
 




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


EXHIBIT 2.4
FORM OF NOTICE OF SWINGLINE BORROWING
[Date]
SunTrust Bank,
as Administrative Agent
for itself and the Lenders referred to below
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Manager
Telecopy Number: (404) 495-2170
E-mail: Agency.Services@SunTrust.com


Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement dated as
of November 21, 2017 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), among LendingTree, LLC, a Delaware
limited liability company (the “Borrower”), LendingTree, Inc., a Delaware
corporation, the several banks and other financial institutions from time to
time party thereto (collectively, the “Lenders”), and SunTrust Bank, as
administrative agent for itself and the Lenders (in such capacity, together with
its successors and assigns, the “Administrative Agent”). Terms defined in the
Credit Agreement are used herein with the same meanings. This notice constitutes
a Notice of Swingline Borrowing, and the Borrower hereby requests a Swingline
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Swingline Borrowing
requested hereby:
(a)
Principal amount of Swingline Loan: ____________________.

(b)
Date of Swingline Loan (which is a Business Day) ____________________.

(c)
Location and number of Borrower’s account to which proceeds of the Swingline
Loan requested hereby are to be disbursed: ____________________.

The Borrower hereby represents and warrants that, at the time of and immediately
after giving effect to the Swingline Loan requested hereby:
(i)    no Default or Event of Default exists; and
(ii)    all representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects).
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


Very truly yours,


LENDINGTREE, LLC




By:    
Name:
Title:






--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


EXHIBIT 2.7
FORM OF NOTICE OF CONTINUATION/CONVERSION
[Date]


SunTrust Bank,
as Administrative Agent
for itself and the Lenders referred to below
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Manager
Telecopy Number: (404) 495-2170
E-mail: Agency.Services@SunTrust.com


Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement dated as
of November 21, 2017 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), among LendingTree, LLC, a Delaware
limited liability company (the “Borrower”), LendingTree, Inc., a Delaware
corporation, the several banks and other financial institutions from time to
time party thereto (collectively, the “Lenders”), and SunTrust Bank, as
administrative agent for itself and the Lenders (in such capacity, together with
its successors and assigns, the “Administrative Agent”). Terms defined in the
Credit Agreement are used herein with the same meanings. This notice constitutes
a Notice of Conversion/Continuation, and the Borrower hereby requests the
conversion or continuation of a Revolving Loan Borrowing under the Credit
Agreement, and in that connection the Borrower specifies the following
information with respect to the Revolving Loan Borrowing to be converted or
continued as requested hereby:
(a)
Revolving Loan Borrowing to which this request applies: ______________________.

(b)
Principal amount of Revolving Loan Borrowing to be converted/continued:
______________________.

(c)
Effective date of election (which is a Business Day): ______________________.

(d)
Type of resulting Borrowing: ______________________.

(e)
If the resulting Borrowing is a Eurodollar Borrowing, initial Interest Period:
______________________.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.




Very truly yours,


LENDINGTREE, LLC




By:    
Name:
Title:






--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


EXHIBIT 2.20A


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 21, 2017 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), among LendingTree, LLC, a Delaware
limited liability company (the “Borrower”), LendingTree, Inc., a Delaware
corporation, the several banks and other financial institutions from time to
time party thereto (collectively, the “Lenders”), and SunTrust Bank, as
administrative agent for itself and the Lenders (in such capacity, together with
its successors and assigns, the “Administrative Agent”).
Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


EXHIBIT 2.20B
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 21, 2017 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), among LendingTree, LLC, a Delaware
limited liability company (the “Borrower”), LendingTree, Inc., a Delaware
corporation, the several banks and other financial institutions from time to
time party thereto (collectively, the “Lenders”), and SunTrust Bank, as
administrative agent for itself and the Lenders (in such capacity, together with
its successors and assigns, the “Administrative Agent”).
Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


EXHIBIT 2.20C
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 21, 2017 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), among LendingTree, LLC, a Delaware
limited liability company (the “Borrower”), LendingTree, Inc., a Delaware
corporation, the several banks and other financial institutions from time to
time party thereto (collectively, the “Lenders”), and SunTrust Bank, as
administrative agent for itself and the Lenders (in such capacity, together with
its successors and assigns, the “Administrative Agent”).
Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, (ii) IRS
Form W-8BEN-E or (iii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


EXHIBIT 2.20D
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 21, 2017 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), among LendingTree, LLC, a Delaware
limited liability company (the “Borrower”), LendingTree, Inc., a Delaware
corporation, the several banks and other financial institutions from time to
time party thereto (collectively, the “Lenders”), and SunTrust Bank, as
administrative agent for itself and the Lenders (in such capacity, together with
its successors and assigns, the “Administrative Agent”).
Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN, (ii) IRS Form W-8BEN-E or (iii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]


 




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


EXHIBIT 5.1(c)
FORM OF COMPLIANCE CERTIFICATE
[Date]
To:
SunTrust Bank, as Administrative Agent
3333 Peachtree Road, N.E.
7th Floor
Atlanta, Georgia 30326
Attention: Cynthia Burton
Telecopy Number: (404) 926-5173
E-mail: Cynthia.Burton@SunTrust.com


Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement dated as
of November 21, 2017 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), among LendingTree, LLC, a Delaware
limited liability company (the “Borrower”), LendingTree, Inc., a Delaware
corporation (“Parent”), the several banks and other financial institutions from
time to time party thereto (collectively, the “Lenders”), and SunTrust Bank, as
administrative agent for itself and the Lenders (in such capacity, together with
its successors and assigns, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.
The undersigned, acting as the chief financial officer of Parent, does hereby
certify to the Administrative Agent and each Lender as follows:
1.    The consolidated financial statements of Parent and its Subsidiaries
attached hereto as Schedule 1 for the fiscal [quarter] [year] ending
____________________ (the “Testing Date”) fairly present in all material
respects the financial condition of Parent and its Subsidiaries as at the end of
such fiscal [quarter] [year] on a consolidated basis, and the related statements
of income and cash flows of Parent and its Subsidiaries for such fiscal
[quarter] [year], in accordance with GAAP consistently applied (subject, in the
case of such quarterly financial statements, to normal year-end audit
adjustments and the absence of footnotes).
2.    The calculations set forth on Schedule 2 attached hereto are computations
of the financial covenant set forth in Article VI of the Credit Agreement
calculated from the financial statements referenced in Section 1 above in
accordance with the terms of the Credit Agreement.
3.    No Default or Event of Default is in existence [except as set forth on
Schedule 3 attached hereto (which schedule specifies the details thereof and the
action, if any, which Parent and its Subsidiaries have taken or propose to take
with respect thereto)].
4.    As of the Testing Date, [there has been no change in the identity of the
Subsidiaries as of the end of such Fiscal Year or Fiscal Quarter from the
Subsidiaries identified to the Lenders on the Restatement Date or as of the most
recent Fiscal Year or Fiscal Quarter, as the case may be] [there has been a
change in the identity of the Subsidiaries as of the end of such Fiscal Year or
Fiscal Quarter from the Subsidiaries identified to the Lenders on the
Restatement Date or as of the most recent Fiscal Year or Fiscal Quarter, as the
case may be, and any such changes are set forth on Schedule 4 attached hereto].
5.    As of the Testing Date, [there has been no change in GAAP or the
application thereof since the date of the most recently delivered audited
financial statements of Parent and its Subsidiaries] [there has been a change in
GAAP or the application thereof since the date of the most recently delivered
audited financial statements of Parent and its Subsidiaries, and any such
changes are set forth on Schedule 5 attached hereto (which schedule also
specifies the effect of such change on the financial statements accompanying
this Compliance Certificate)].
6.    [During the Fiscal Quarter ending on the Testing Date, [INSERT NAME OF
APPLICABLE LOAN PARTY] filed an application for the registration of the
[COPYRIGHTS][PATENTS][TRADEMARKS] set forth on Schedule 6 attached hereto




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


with the [UNITED STATES COPYRIGHT OFFICE][UNITED STATES PATENT AND TRADEMARK
OFFICE][OTHER SIMILAR FOREIGN OFFICE OR AGENCY].]
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


                    
PARENT:
LENDINGTREE, INC.




By:                            
Name:    
Title:    










--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.




SCHEDULE 1
Financial Statements




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


SCHEDULE 2
Financial Covenant Calculations




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


[SCHEDULE 3
Defaults and Events of Default]




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


[SCHEDULE 4
Changes to Subsidiaries]






--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


[SCHEDULE 5
Changes to GAAP]




--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission.


[SCHEDULE 6
New Registered Copyrights, Patents or Trademarks]












